EXHIBIT 10.1
 
 
 
 
 
 



CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION









REVOLVING CREDIT AGREEMENT
Dated as of July 3, 2013


Among
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as the Lenders,
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent,
and
SUNPOWER CORPORATION,
as Borrower
____________________________


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Sole Lead Arranger and Sole Bookrunner












[ex101ca.jpg]






 
 
 
 
 
 





--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
Page
ARTICLE I Definitions
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Revolving Loans and Borrowings
26


SECTION 1.03.
Terms Generally
26


SECTION 1.04.
Effectuation of Transactions
26


SECTION 1.05.
Accounting Terms; GAAP
26


ARTICLE II The Credits
27


SECTION 2.01.
Commitments
27


SECTION 2.02.
Revolving Loans and Borrowings
27


SECTION 2.03.
Requests for Borrowing
28


SECTION 2.04.
Funding of Borrowings
29


SECTION 2.05.
Type; Interest Elections
30


SECTION 2.06.
Termination and Reduction of Commitments
31


SECTION 2.07.
Repayment of Revolving Loans; Evidence of Debt
32


SECTION 2.08.
Optional Prepayment of Revolving Loans
32


SECTION 2.09.
Mandatory Prepayment of Revolving Loans; Application of Proceeds of Collateral
and Payments after Event of Default
33


SECTION 2.10.
Fees
34


SECTION 2.11.
Interest
34


SECTION 2.12.
Alternate Rate of Interest
36


SECTION 2.13.
Increased Costs
36


SECTION 2.14.
Break Funding Payments
38


SECTION 2.15.
Taxes
38


SECTION 2.16.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
42


SECTION 2.17.
Mitigation Obligations; Replacement of Lenders
43


SECTION 2.18.
Illegality
44


SECTION 2.19.
Increase in Commitments
44


SECTION 2.20.
Change in Control
46


ARTICLE III Representations and Warranties
48


SECTION 3.01.
Organization; Powers
48






i

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)


 
 
Page
SECTION 3.02.
Authorization; Enforceability
48


SECTION 3.03.
Governmental Approvals; No Conflicts
48


SECTION 3.04.
Financial Condition
48


SECTION 3.05.
Properties
49


SECTION 3.06.
Litigation
49


SECTION 3.07.
Compliance with Laws and Agreements; Licenses and Permits
49


SECTION 3.08.
Investment Company Status
49


SECTION 3.09.
Taxes
49


SECTION 3.10.
ERISA
49


SECTION 3.11.
Material Agreements
50


SECTION 3.12.
Federal Reserve Regulations
50


SECTION 3.13.
USA PATRIOT Act and Other Regulations
50


SECTION 3.14.
Joint Ventures
50


SECTION 3.15.
Disclosure
50


SECTION 3.16.
Solvency
50


SECTION 3.17.
Matters Relating to Collateral
50


SECTION 3.18.
No Material Adverse Change
51


SECTION 3.19.
Project Indebtedness
51


ARTICLE IV Conditions
51


SECTION 4.01.
Borrowings Prior to the Restructuring Date
51


SECTION 4.02.
Closing Date
52


SECTION 4.03.
Borrowings On or After the Restructuring Date
53


ARTICLE V Affirmative Covenants
54


SECTION 5.01.
Financial Statements and Other Information
54


SECTION 5.02.
Leverage Covenant
56


SECTION 5.03.
Existence; Conduct of Business
56


SECTION 5.04.
Maintenance of Properties
56


SECTION 5.05.
Compliance with Laws
56


SECTION 5.06.
Use of Proceeds
56






ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)


 
 
Page
SECTION 5.07.
Insurance
56


SECTION 5.08.
Sale and Lease Back
57


Transactions; Sales of Accounts
57


SECTION 5.09.
Books and Records
57


SECTION 5.10.
Inspection Rights
57


SECTION 5.11.
Payment of Taxes, Etc.
58


SECTION 5.12.
Minimum Consolidated Liquidity
58


SECTION 5.13.
New Loan Parties
58


SECTION 5.14.
Further Assurances
58


ARTICLE VI Limitation on Liens
59


ARTICLE VII Events of Default
59


ARTICLE VIII The Agents
64


ARTICLE IX Miscellaneous
67


SECTION 9.01.
Notices
67


SECTION 9.02.
Waivers; Amendments
69


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
71


SECTION 9.04.
Successors and Assigns
72


SECTION 9.05.
Survival
77


SECTION 9.06.
Counterparts; Integration; Effectiveness
77


SECTION 9.07.
Severability
78


SECTION 9.08.
Right of Setoff
78


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial
78


SECTION 9.10.
Headings
79


SECTION 9.11.
Confidentiality
79


SECTION 9.12.
Several Obligations; Nonreliance; Violation of Law
80


SECTION 9.13.
USA PATRIOT Act
80


SECTION 9.14.
Interest Rate Limitation
81


SECTION 9.15.
Additional Indebtedness
81








iii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)


 
 
Page
SCHEDULES
 
 
Schedule 1
Commitment Schedule
 
Schedule 2
Permitted Encumbrances
 
Schedule 3
Subsidiaries
 
Schedule 4
Project Indebtedness
 
 
 
 
EXHIBITS
 
 
Exhibit A
Form of Administrative Questionnaire
 
Exhibit B
Form of Assignment and Assumption
 
Exhibit C
Form of Compliance Certificate
 
Exhibit D
Form of Closing Date Certificate
 
Exhibit E
Form of Borrowing Request
 
Exhibit F
Form of Promissory Note
 
Exhibit G
Form of Opinion of Counsel to the Borrower
 
Exhibit H
Form of Subsidiary Guaranty
 
Exhibit I
Form of Parent Guaranty
 
Exhibit J
Form of Solvency Certificate
 
Exhibit K
Form of Security Agreement
 




iv

--------------------------------------------------------------------------------


REVOLVING CREDIT AGREEMENT
This REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of July 3, 2013 is
made by and among SunPower Corporation, a Delaware corporation (the “Borrower”),
the financial institutions parties hereto from time to time (the “Lenders”), and
Crédit Agricole Corporate and Investment Bank, as Administrative Agent (in such
capacity, the “Agent”) and as Security Agent (in such capacity, the “Security
Agent”).
RECITALS
The Borrower has requested the Lenders to extend credit in the form of Revolving
Loans at any time and from time to time prior to the Revolving Credit Maturity
Date in an initial aggregate principal amount at any time outstanding not in
excess of $250,000,000. The proceeds of the Revolving Loans are to be used for
general corporate purposes and for refinancing the Existing Credit Agreement (as
hereinafter defined). The Lenders are willing to extend such credit to the
Borrower on the terms and subject to the conditions set forth herein.
Total S.A. has agreed to guarantee the obligations of the Borrower under this
Agreement until the Restructuring Date (as hereinafter defined).
On and after the Restructuring Date, all of the Obligations hereunder and under
the other Loan Documents will be secured by a First Priority Lien, granted to
Crédit Agricole Corporate and Investment Bank, as Security Agent for the Lenders
(in such capacity, the “Security Agent”), on behalf of the Lenders, on the Loan
Parties' Eligible Assets (as hereinafter defined).
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“2014 Debentures” means the $230 million 4.75% convertible debentures issued by
the Borrower and due April 2014.
“2015 Debentures” means the $250 million 4.50% debentures issued by the Borrower
and due March 2015.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accession Event” has the meaning assigned to such term in Section 5.13.

1

--------------------------------------------------------------------------------


“Adjusted LIBO Rate” means, for any Interest Period, the rate per annum equal
to the rate obtained by dividing (i) the LIBO Rate for such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D (including any marginal, emergency,
special or supplemental reserves).
“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Agent.
“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
“Agent” has the meaning assigned to such term in the preamble to this Agreement.
“Agents” means the Agent and the Security Agent.
“Agent Engagement Letter” means that certain Engagement Letter dated May 29,
2013 by and between the Borrower and the Agent.
“Agent Fees” has the meaning assigned to such term in Section 2.10(b).
“Agent Parties” has the meaning assigned to such term in Section 9.01.
“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders'
Revolving Credit Exposures.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a period of
one month commencing on such day (which rate shall in no event be less than
zero) plus 1%. If the Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms of the definition of Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

2

--------------------------------------------------------------------------------




“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate outstanding principal amount
of the Loans (or, if no Loans are then outstanding, the Revolving Credit
Commitment) of such Lender and the denominator of which is the aggregate
outstanding principal amount of the Loans (or, if no Loans are then outstanding,
the Total Revolving Credit Commitment) of all Lenders.
“Applicable Rate” means (i) for any day before the Restructuring Date, (a) with
respect to any LIBO Rate Loan, 0.60%, (b) with respect to any ABR Loan, 0.25%,
and (c) with respect to the Commitment Fees, 0.06%, and (ii) for any day on and
after the Restructuring Date, the percentage rate set forth in the table below
opposite the applicable Leverage Ratio as determined in accordance with such
table based on the Leverage Ratio reflected in the Compliance Certificate
delivered as a Restructuring CP (based on the Borrower's reasonable good faith
determination of the Leverage Ratio) or in the most recent Compliance
Certificate delivered to the Agent pursuant to Section 5.01, as applicable:


Leverage Ratio


Applicable Rate for
LIBO Rate Loan


Applicable Rate
for ABR Loan


Commitment Fee


>4.0:1.0
2%
1%
0.35%
>3.0:1.0 but
<4.0:1.0
1.75%
0.75%
0.3%
< 3.0:1.0
1.5%
0.5%
0.25%



For purposes of clause (ii) above, the Applicable Rate shall automatically be
adjusted after the Restructuring Date as determined in accordance with the
foregoing table based on the Leverage Ratio reflected in the most recent
Compliance Certificate delivered to the Agent pursuant to Section 5.01, with
adjustments, if any, to the Applicable Rate being effective one Business Day
after the Agent has received the applicable Compliance Certificate; provided
that, if the Borrower fails to deliver a Compliance Certificate to the Agent
within one Business Day after the time required pursuant to Section 5.01, then
the Applicable Rate shall be the highest Applicable Rate set forth in the
foregoing table commencing on such Business Day until one Business Day after
such Compliance Certificate is so delivered. If the Leverage Ratio reflected in
the Compliance Certificate delivered as a Restructuring CP (based on the
Borrower's reasonable good faith determination of the Leverage Ratio) is
different than the Leverage Ratio reflected in the Compliance Certificate
subsequently delivered to the Agent pursuant to Section 5.01 for that same
fiscal period, the Applicable Rate for the period commencing on the
Restructuring Date shall be adjusted accordingly based on the Leverage Ratio
reflected in the subsequent Compliance Certificate, with such adjustment being
applied with retroactive effect for such period.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions



3

--------------------------------------------------------------------------------




of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board, managers or committee of such Person serving a similar
function.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrowing” means any Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form as shall be approved by the Agent.
“Business Day” means a day of the year other than (a) Saturdays, (b) Sundays or
(c) any day on which banks are required or authorized by law to close in either
or both of New York or Paris, France; provided that, when used in connection
with a LIBO Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means Total S.A. shall fail to directly or indirectly
beneficially own or control at least 50.1% of the voting power represented by
the issued and outstanding Equity Interests of the Borrower.
“Change in Control Amendment” means a Change in Control Amendment implementing
the adoption of a Substitute Basis.





4

--------------------------------------------------------------------------------


“Change in Control Amendment Date” has the meaning assigned to such term in
Section 2.20(b).
“Change in Law” means (a) the adoption of any treaty, international agreement,
law, rule, or regulation after the date of this Agreement, (b) any change in any
treaty, international agreement, law, rule, or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Agent or any Lender (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by the
corporation controlling such Lender, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
(provided that compliance with such request, guideline or directive is in accord
with the general practice of Persons to whom such request, guideline or
directive is intended to apply) made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case referred to in clause (i) or
(ii) be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
“Class,” when used in reference to any Loan or Borrowing hereunder, refers to
whether such Loan is, or the Loans comprising such Borrowing are, a Revolving
Loan or an Other Revolving Loan.
“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit D.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any references to any Code section shall include references to the Treasury
Regulations promulgated thereunder.
“Collateral” means, collectively, all of the assets and property in which Liens
are granted or purported to be granted pursuant to the Collateral Documents as
security for the Obligations.
“Collateral Documents” means the Security Agreement, the Control Agreement and
all other instruments or documents delivered by any Loan Party pursuant to this
Agreement or any of the other Loan Documents in order to grant to the Agent, on
behalf of the Lenders, a Lien on the Collateral.

5

--------------------------------------------------------------------------------


“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).
“Commitment Schedule” means the Schedule attached hereto as Schedule 1 and
identified as such.
“Communications” has the meaning assigned to such term in Section 9.01.
“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit C.
“Consolidated Liquidity” means in respect of the Borrower as of any date of
determination, on a consolidated basis, the aggregate amount of the Borrower's
unrestricted cash and cash equivalents, short-term investments, and the unused
Revolving Credit Commitments (which shall be deemed to be $0 for purposes of
determining compliance with this covenant if the Borrower is not in compliance
with Section 5.02 or if any Unpaid Debentures Amount is outstanding as of such
date) as of such date.
“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to the Security Agent and executed by the Security Agent, the
financial institution at which the Deposit Account is maintained, and each Loan
Party pursuant to which such financial institution confirms and acknowledges the
security interest of the Security Agent (or its appointed agent) in such
account, and agrees that the financial institution will comply with instructions
originated by the Security Agent (or its appointed agent) as to disposition of
funds in such account, in accordance with the terms of such agreement.  
“Defaulting Lender” means any Lender that (a) defaults in its obligation to
extend credit within two Business Days of the date such credit is required to be
extended by it hereunder, (b) has notified the Agent or the Borrower in writing
that it does not intend to satisfy any such obligations or has made a public
statement with respect to any such obligations hereunder or generally with
respect to all agreements in which it commits to extend credit or (c) has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a direct or indirect parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or





6

--------------------------------------------------------------------------------


writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.


“Deposit Account” means a demand, time, savings, passbook or similar account
maintained by and in the name of each of the Loan Parties in the United States
of America with Bank of America, N.A. or another banking institution selected by
the Borrower and reasonably acceptable to the Security Agent.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is incorporated
or organized under the laws of the United States of America, any state thereof
or in the District of Columbia, including any Person acquired directly or
indirectly by the Borrower which becomes a Domestic Subsidiary.
“EBITDA” means, for any period, the total of the following calculated for the
Borrower and its Subsidiaries (other than Project Finance Subsidiaries with
obligations in respect of Project Indebtedness, excluding gains or losses
attributable to noncontrolling interests) on a consolidated basis and without
duplication, with each component thereof determined in accordance with GAAP
consistently applied by the Borrower for such period (except as otherwise
required by GAAP): (a) consolidated net income attributable to stockholders;
plus (b) any deduction for (or less any gain from) income or franchise taxes
included in determining such consolidated net income; plus (c) interest expense
deducted in determining such consolidated net income; plus (d) amortization and
depreciation expense deducted in determining such consolidated net income; plus
(e) any non-recurring charges and any non-cash charges resulting from
application of GAAP insofar as GAAP requires a charge against earnings for the
impairment of goodwill and other acquisition related charges to the extent
deducted in determining such consolidated net income and not added back pursuant
to another clause of this definition; plus (f) any non-cash expenses that arose
in connection with the grant of equity or equity-based awards to officers,
directors, employees and consultants of the Borrower and such Subsidiaries and
were deducted in determining such consolidated net income; plus (g) non-cash
restructuring charges; plus (h) non-cash charges related to negative
mark-to-market valuation adjustments as may be required by GAAP from time to
time; plus (i) non-cash charges arising from changes in GAAP occurring after the
date hereof; less (j)(x) non-cash adjustments related to positive mark-to-market
valuation adjustments as may be required by GAAP from time to time and (y) any
non-recurring or extraordinary gains; less (k) other quarterly cash and non-cash
adjustments that are deemed by the Controller and Chief Financial Officer of the
Borrower not to be part of the normal course of business and not necessary to
reflect the regular, ongoing operations of the Borrower and such Subsidiaries;
plus (l) the aggregate cash proceeds received by Borrower and its Subsidiaries
in connection with Sale and Lease Back Transactions permitted under Section 5.08
minus the aggregate cost value of building the projects sold pursuant to such
Sale and Lease Back Transactions. As used in this definition, “non-cash charge”
shall mean that portion of any charge in respect of which no cash is paid during





7

--------------------------------------------------------------------------------


the applicable period (whether or not cash is paid with respect to such charge
in a subsequent period).
“Eligible Assets” means assets of the type described in Section 2.1 of the
Security Agreement.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, or (c) an
Approved Fund; provided that neither the Borrower nor any Affiliate thereof
shall qualify as an Eligible Assignee.
“Equity Interests” means shares of capital stock, general or limited partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust, or other equity ownership interests in a Person, and any
warrants, options, or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA, or that, together with the Borrower, is treated as a single employer
under Section 414(b), or (c), (m) or (o) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA, (h) a determination that any Plan or Multiemployer Plan is,
or is expected to be, in at-risk status (within the meaning of Title IV of
ERISA), or (i) the filing of a notice of intent to terminate or the termination
of any Plan under Section 4041(c) of ERISA.



8

--------------------------------------------------------------------------------


“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such recipient is located, (c) in the case of
a Lender, any U.S. Federal withholding Taxes attributable to such Lender's
failure to comply with Section 2.15(f), (d) except in the case of an assignee
pursuant to a request by the Borrower under Section 2.17(b), any U.S. Federal
withholding Tax that is imposed on amounts payable to such recipient at the time
such recipient becomes a party to this Agreement (or designates a new lending
office), except to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.15(a) and (e) any U.S. Federal withholding Taxes
imposed by FATCA.
“Exiting Lender” means a Lender who declines to participate in making Revolving
Loans available on a Substitute Basis.
“Existing Credit Agreement” means the Revolving Credit Agreement dated as of
September 27, 2011, as amended from time to time prior to the Closing Date, by
and among the Borrower, the financial institutions parties thereto from time to
time as lenders, and Crédit Agricole Corporate and Investment Bank, as
administrative agent.
“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm's‑length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any regulations or official
interpretations thereof.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate





9

--------------------------------------------------------------------------------


is not so published for any day that is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
for such transactions received by the Agent from three federal funds brokers of
recognized standing selected by the Borrower.
“Fee Letters” means (i) that certain Upfront Fee Letter dated May 29, 2013 by
and among the Borrower and the Agent and (ii) the Agent Engagement Letter.
“Fees” means the Commitment Fees and the Agent Fees.
“Financial Indebtedness” of the Borrower and any of its Subsidiaries shall mean,
without duplication, all Indebtedness of such Person other than (i) all
obligations to pay the deferred purchase price of property or services, (ii) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (iii)
Indebtedness in connection with the factoring of the accounts receivable of the
Borrower or any Subsidiary in respect of rebates from U.S. Governmental
Authorities pursuant to the Tech Credit Agreement in the ordinary course of
business, (iv) intercompany liabilities (but including liabilities to a
non-Subsidiary Affiliate) maturing within 365 days of the incurrence thereof,
(v) Project Indebtedness, and (vi) all guaranty obligations with respect to the
types of Indebtedness listed in clauses (i) through (v) above.
“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
has priority over any other Lien on such Collateral (other than Permitted
Collateral Encumbrances, which by operation of law or contract would have
priority over the Liens securing the Obligations).
“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Closing Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time, and (c) solely with respect to
computations of the financial covenant contained in Section 5.02, subject to the
proviso in Section 1.05.



10

--------------------------------------------------------------------------------


“Governmental Authority” means any supra-national body, the government of the
United States of America, any other nation or any political subdivision of any
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04.
“Incremental Lender” means (i) each Lender with an Incremental Revolving Credit
Commitment or an outstanding Incremental Revolving Loan and (ii) each Lender
with an Other Revolving Credit Commitment or an outstanding Other Revolving
Loan.
“Incremental Revolving Credit Amount” means, at any time, the excess, if any, of
(a) $50,000,000 over (b) the aggregate amount of all Incremental Revolving
Credit Commitments and Other Revolving Credit Commitments established prior to
such time pursuant to Section 2.19.
“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Agent, among the Borrower, the Agent and one or more
Incremental Lenders.
“Incremental Revolving Credit Borrowing” means a Borrowing comprised of
Incremental Revolving Loans.
“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.19, to make Incremental Revolving Loans to the
Borrower.
“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.
“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b).
“Indebtedness” shall mean and include the aggregate amount of, without
duplication (i) all obligations for borrowed money, (ii) all obligations
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations to pay the deferred purchase price of property or services (other
than accounts payable and accrued expenses incurred in the ordinary course of
business determined in accordance with GAAP), (iv) all obligations with respect
to capital leases, (v) all obligations created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all non-contingent reimbursement and other



11

--------------------------------------------------------------------------------


payment obligations in respect of letters of credit and similar surety
instruments (including construction performance bonds), and (vii) all guaranty
obligations with respect to the types of Indebtedness listed in clauses (i)
through (vi) above.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information” has the meaning set forth in Section 9.11.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Revolving
Credit Maturity Date (or, in the case of any Other Revolving Loan, the final
maturity date thereof as specified in the applicable Incremental Revolving
Credit Assumption Agreement) and (b) with respect to any LIBO Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a LIBO Rate Borrowing with an Interest Period of
more than three months' duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months' duration after the
first day of such Interest Period (or if such day is not a Business Day, the
next succeeding Business Day).
“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by each relevant Lender, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Financial Indebtedness as of such day (less the Unpaid
Debentures





12

--------------------------------------------------------------------------------


Amount, if any, as of such day) to EBITDA for the period of four consecutive
fiscal quarters ending on such day.
“LIBO Rate” means, with respect to any Interest Period, the rate which is quoted
for that Interest Period on the relevant page on Bloomberg L.P.'s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) at or about 11.00 a.m. (London time) on the date that is two
Business Days prior to the commencement of such Interest Period as being the
interest rate offered in the London Interbank Market for deposits in the
relevant currency for the same period as the relevant Interest Period (or, if
the periods are not the same, such rate determined by the Agent by reference to
the rates offered for the next longest period to the Interest Period, if any);
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum reasonably determined by the Agent to be the average of
the rates per annum at which deposits in the relevant currency are offered for
such relevant Interest Period by the Reference Banks at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
such Interest Period. If the LIBO Rate (as determined pursuant to the foregoing
provisions of this definition) for any Interest Period is below zero, then the
LIBO Rate for such Interest Period shall be deemed to be zero.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, collateral assignment, encumbrance,
deposit arrangement, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset, and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Parent Guaranty, the Subsidiary
Guaranty, the Collateral Documents, each Fee Letter, and any promissory notes
issued pursuant to this Agreement. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto.
“Loan Party” means the Borrower and each of its Subsidiaries that is a party to
a Loan Document, and “Loan Parties” shall mean all such Persons, collectively.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan





13

--------------------------------------------------------------------------------


Documents, or (c) the ability of any Loan Party to perform its obligations under
the Loan Documents.
“Material Domestic Subsidiary” means a Material Subsidiary that is also a
Domestic Subsidiary.
“Material Indebtedness” means Indebtedness (other than the Revolving Loans) for
borrowed money (including notes, bonds and other similar instruments) and
reimbursement obligations in respect of drawn letters of credit of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
outstanding exceeding $50,000,000.
"Material Subsidiary" means (a) SunPower Corporation, Systems, (b) SunPower
North America, LLC and (c) any other Subsidiary now existing or hereafter
acquired or formed by the Borrower which, on a consolidated basis for such
Subsidiary and its Subsidiaries, (i) for the most recently completed fiscal year
accounted for 10.0% or more of the consolidated revenues of the Borrower and its
Subsidiaries or (ii) as at the end of such fiscal year, was the owner of assets
with a book value equal to or greater than 10.0% of the book value of the
consolidated assets of the Borrower and its Subsidiaries.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA then, or at any time during the previous five years
maintained for, or contributed to (or for which there was an obligation to
contribute) on behalf of, employees of the Borrower or any ERISA Affiliate.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
“Non-Project Finance Subsidiary” means any Subsidiary other than a Project
Finance Subsidiary.
“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
“Obligations” means all obligations, liabilities, and Indebtedness of every
nature of each Loan Party from time to time owing to the Agent or any Lender,
under or in connection with this Agreement or any other Loan Document, in each
case whether primary, secondary, direct, indirect, contingent, fixed or
otherwise, including interest accruing at the rate provided in the applicable
Loan Document on or after the commencement of any bankruptcy or insolvency
proceeding, whether or not allowed or allowable.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.



14

--------------------------------------------------------------------------------


“Other Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.19, to make Other Revolving Loans to the
Borrower.
“Other Revolving Loans” has the meaning assigned to such term in
Section 2.19(a).
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Parent Guarantor” means Total S.A., a société anonyme organized under the laws
of the Republic of France.
“Parent Guaranty” means the guaranty executed by the Parent Guarantor in favor
of the Agent and substantially in the form attached hereto as Exhibit I.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Collateral Encumbrances” means:
(a)Liens imposed by law for taxes that are not yet due or are being contested in
good faith;
(b)carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith;


(c)judgment liens in respect of judgments that do not constitute an Event of
Default;


(d)Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights;


(e)Liens that arise by operation of law for amounts not yet due;


(f)the Lien existing on the Closing Date in favor of Norsun AS granted by the
Borrower in October 2012, covering up to $20,000,000 of the Borrower's accounts
receivables; and


(g)existing and future Liens in favor of the Borrower's bonding company covering
materials, contracts, receivables, and other assets which are related to,





15

--------------------------------------------------------------------------------


or arise out of, contracts which are bonded by that bonding company in the
ordinary course of the Borrower's business as conducted from time to time.


“Permitted Encumbrances” means:
(a)Liens imposed by law for taxes that are not yet due or are being contested in
good faith;
(b)carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance, and other social security
laws or regulations;


(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof), including those incurred pursuant to
any law primarily concerning the environment, preservation or reclamation of
natural resources, the management, release or threatened release of any
hazardous material or to health and safety matters, in each case in the ordinary
course of business as conducted from time to time;


(e)judgment liens in respect of judgments that do not constitute an Event of
Default;


(f)easements, zoning restrictions, rights-of-way, and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


(g)Liens on property or assets of the Borrower or any Subsidiary existing on the
Closing Date granted pursuant to agreements existing on the Closing Date and
listed on Schedule 2; provided that such Liens shall not attach to the
Collateral at any time on or after the Restructuring Date and shall secure only
those obligations that they secure on the Closing Date and any obligations
arising under such agreements after the Closing Date (and permitted extensions,
renewals, and refinancings thereof to the extent that the amount of such
obligations secured by such Liens is not increased, except in accordance with
the then current terms of such agreements);  
(h)purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under



16

--------------------------------------------------------------------------------


conditional sale and title retention agreements and similar arrangements for the
sale of goods entered into by the Borrower or any Subsidiary in the ordinary
course of business as conducted from time to time);


(i)Liens arising out of Capital Lease Obligations, so long as such Liens attach
only to the property being leased in such transaction and any accessions thereto
or proceeds thereof and related property; provided that such Liens shall not
attach to the Collateral at any time on or after the Restructuring Date;


(j)any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business as
conducted from time to time;


(k)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;


(l)Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights;


(m)licenses of intellectual property granted in the ordinary course of business;


(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(o)Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;


(p)the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;


(q)Liens arising from precautionary UCC financing statements regarding operating
leases;


(r)Liens on Equity Interests in Joint Ventures held by the Borrower or a
Subsidiary securing obligations of such Joint Venture or the Borrower's or such
Subsidiary's obligations as a partner or member in such Joint Venture;


(s)Liens on securities that are the subject of fully collateralized repurchase
agreements with a term of not more than 30 days for direct obligations of, or



17

--------------------------------------------------------------------------------


obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America, Japan or the European Union (or by
any agency of any thereof to the extent such obligations are backed by the full
faith and credit of such jurisdiction), in each case maturing within one year
from the date of acquisition thereof, and entered into with any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;


(t)Liens in favor of customers or suppliers of any Foreign Subsidiary on
equipment, supplies and inventory purchased with the proceeds of advances made
by such customers or suppliers under or securing obligations in connection with
supply agreements;


(u)Liens that arise by operation of law for amounts not yet due;


(v)existing and future Liens related to or arising from the sale, transfer, or
other disposition of rights to solar power rebates in the ordinary course of
business as conducted from time to time;


(w)existing and future Liens in favor of the Borrower's bonding company covering
materials, contracts, receivables, and other assets which are related to, or
arise out of, contracts which are bonded by that bonding company in the ordinary
course of the Borrower's business as conducted from time to time;


(x)Liens on Equity Interests in and assets of Project Finance Subsidiaries of
the Borrower or Subsidiaries of the Borrower to secure Project Indebtedness;
provided that such Liens shall not attach to the Collateral at any time on or
after the Restructuring Date;


(y)customary Liens on securities accounts of the Borrower in favor of the
securities broker with whom such accounts are maintained, provided that (i) such
Liens arise in the ordinary course of business of the Borrower, as applicable,
and such broker pursuant to such broker's standard form of brokerage agreement;
(ii) such securities accounts are not subject to restrictions against access by
the Borrower; (iii) such Liens secure only the payment of standard fees for
brokerage services charged by, but not financing made available by, such broker
and such Liens do not secure Indebtedness for borrowed money; and (iv) such
Liens are not intended by the Borrower to provide collateral to such broker;


(z)cash collateral securing reimbursement obligations with respect to letters of
credit issued to secure liabilities of the Borrower or any Subsidiary incurred
in the ordinary course of business; provided that such Liens shall not attach to
the Collateral at any time on or after the Restructuring Date; and


(aa)Liens on the property or assets of any Foreign Subsidiary other than
accounts receivable and inventory; and



18

--------------------------------------------------------------------------------


(bb)    other Liens so long as the outstanding principal amount of the
obligations secured by such Liens does not exceed (in the aggregate) $10,000,000
at any one time and on and after the Restructuring Date such Liens do not attach
to any of the Collateral.


“Person” means an individual, partnership, corporation, association, limited
liability company, unincorporated organization, trust or Joint Venture, or a
governmental agency or political subdivision thereof.
“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA then, or at any time
during the past five years, sponsored, maintained or contributed to (or to which
there is or was an obligation to contribute) on behalf of employees of the
Borrower or any ERISA Affiliate.
“Platform” has the meaning assigned to such term in Section 9.01.
“Prime Rate” means the rate of interest per annum determined from time to time
by the Agent as its prime rate in effect at its principal office in New York
City and notified to the Borrower.
“Project Finance Subsidiary” means a limited purpose Subsidiary established in
connection with the construction of a solar project, or the sale of solar
equipment and/or energy; provided that no Subsidiary shall be deemed to be a
Project Finance Subsidiary if it is a Loan Party.
“Project Indebtedness” means Indebtedness of any Project Finance Subsidiary,
including inverted leases and back leverage relating to residential leases,
securitizations, Sale and Lease Back Transactions and other similar financing
structures, as to which the holders of such Indebtedness have recourse only to
such Project Finance Subsidiary and any other Project Finance Subsidiaries,
including such Project Finance Subsidiaries' assets, but without recourse to any
Loan Party or any of their respective Subsidiaries which are not Project Finance
Subsidiaries, including any of their assets other than the Equity Interests in
Project Finance Subsidiaries.
“Reference Banks” means Deutsche Bank AG, The Bank of Tokyo - Mitsubishi UFJ,
Ltd., and JPMorgan Chase Bank, N.A. or such other leading banks as may be
appointed by the Agent and approved by the Borrower.
“Register” has the meaning assigned to such term in Section 9.04.
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.





19

--------------------------------------------------------------------------------




“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person's Affiliates.
“Required Class Lenders” means at any time, in respect of any Class, Lenders
that have Loans outstanding and unused Revolving Credit Commitments of such
Class representing more than 50% of the sum of all Loans outstanding and unused
Revolving Credit Commitments of such Class; provided that the Loans and unused
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
the determination of the Required Class Lenders at any time.
“Required Lenders” means at any time, Lenders that have Revolving Loans and
unused Revolving Credit Commitments representing more than 50% of the sum of all
Revolving Loans outstanding and unused Revolving Credit Commitments; provided
that the Revolving Loans and unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.
“Required Payment” has the meaning assigned thereto in Section 9.02(c).
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Restructuring CPs” has the meaning assigned thereto in the definition of
Restructuring Date.
“Restructuring Date” means the later of (i) January 31, 2014 and (ii) the
Business Day on which each of the conditions specified below (collectively, the
“Restructuring CPs”) are satisfied (or, other than clause (a) below, waived in
accordance with Section 9.02):

20

--------------------------------------------------------------------------------


(a)Parent Guaranty. The Parent Guaranty shall have been cancelled and returned
to the Parent.


(b)Security Agreement. The Agent shall have received the Security Agreement
signed on behalf of the Borrower, each Material Domestic Subsidiary as of the
Restructuring Date, any other Domestic Subsidiary which owns Eligible Assets
with an aggregate value of more than $10,000,000 as of the Restructuring Date,
and the Security Agent.


(c)Subsidiary Guaranty. The Agent shall have received the Subsidiary Guaranty
signed on behalf of each Material Domestic Subsidiary and any other Domestic
Subsidiary which owns Eligible Assets with an aggregate value of more than
$10,000,000 as of the Restructuring Date.


(d)Closing Certificates; Certified Constitutive Documents; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Restructuring Date and executed by its Secretary or Assistant
Secretary or an Officer, which shall (A) certify the resolutions of its Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of the Loan Documents by such Loan Party, (B) identify by name and
title and bear the signatures of the Financial Officers and any other officers
of such Loan Party authorized to sign the Loan Documents, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
(or similar constitutive document) of such Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by‑laws (or similar constitutive document), or certify that
such documents have not been amended since the Closing Date and remain in full
force and effect and (ii) a good standing certificate for each Loan Party dated
the Restructuring Date or a recent date prior to the Restructuring Date
satisfactory to the Agent from such Loan Party's jurisdiction of organization.


(e)Solvency Assurances. The Agent shall have received, on behalf of itself and
the Lenders, an executed Solvency Certificate signed by the chief financial
officer of the Borrower dated the Restructuring Date certifying that, after
giving effect to the consummation of the transactions contemplated by the Loan
Documents on the Restructuring Date, the Borrower will be Solvent as of the
Restructuring Date.


(f)Compliance Certificate. The Agent shall have received, on behalf of itself
and the Lenders, an executed Compliance Certificate signed by the chief
financial officer of the Borrower dated the Restructuring Date, demonstrating
that the Borrower has Consolidated Liquidity of at least $100 million and that
the Leverage Ratio did not exceed 4.5 to 1.0 in each case as of the last day of
the then most recently ended fiscal quarter of the Borrower (based on the
Borrower's reasonable good faith determination of its Consolidated Liquidity and
Leverage Ratio as of such day), provided that, if the 2014 Debentures have not
been repaid in full as of the last day of such fiscal quarter, the minimum
Consolidated Liquidity amount set forth above will be increased by the Unpaid
2014 Debentures Amount as of the last day of such fiscal quarter.





21

--------------------------------------------------------------------------------




(g)Legal Opinion. The Agent shall have received, on behalf of itself and the
other Secured Parties on the Restructuring Date, one or more favorable written
opinions of counsel for the Loan Parties in the form and substance satisfactory
to the Agent.


(h)No Defaults. At the time of and immediately after the Restructuring Date, no
(i) Event of Default, or (ii) event or condition that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both,
has occurred and is continuing.


(i)Repayment of Outstanding Amounts. The Borrower shall have repaid in full all
outstanding Loans and all accrued interest thereon as of the Restructuring Date.


(j)Security Interests. The Security Agent shall have received evidence
reasonably satisfactory to it that each Loan Party shall have taken or caused to
be taken all such actions, executed and delivered or caused to be executed and
delivered all such agreements, documents and instruments, and made or caused to
be made all such filings and recordings (other than the filing or recording of
items described in clauses (ii) and (iii) below) that may be necessary, or in
the reasonable opinion of the Security Agent, desirable in order to create in
favor of the Security Agent, for the benefit of the Secured Parties, a valid and
(upon such filing and recording) perfected First Priority security interest in
the United States in all of the Collateral in accordance with the terms of the
Collateral Documents. Such actions shall include the following:


(i)
Lien Searches and UCC Termination Statements. Delivery to the Security Agent of
(A) the results of a recent search of all effective UCC financing statements and
all judgment and tax Lien filings which may have been made with respect to all
of the Collateral, together with copies of all such filings disclosed by such
search and (B) duly completed UCC termination statements, and authorization of
the filing thereof from the applicable secured party, as may be necessary to
terminate any effective UCC financing statements disclosed in such search (other
than any such financing statements in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement;



(ii)
UCC Financing Statements. Delivery to the Security Agent of duly completed UCC
financing statements with respect to all of the Collateral, for filing in all
jurisdictions as may be necessary or, in the reasonable opinion of the Security
Agent, desirable to perfect the security interests created in such Collateral
pursuant to the Collateral Documents; and



(iii)
Control Agreements. Delivery to the Security Agent of Control Agreements in
order to perfect the Liens in respect of


22

--------------------------------------------------------------------------------


the Deposit Accounts created pursuant to the Security Agreement.


(k)USA PATRIOT Act. The Agent shall have received, at least five Business Days
prior to the Restructuring Date, all documentation and other information
reasonably requested by it that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.


(l)Project Indebtedness. The Agent shall have received Schedule 4, which shall
list all of the Project Indebtedness as of the Restructuring Date and describe
in reasonable detail the financing facilities and other arrangements
establishing such Project Indebtedness.


“Revised Terms” has the meaning set forth in Section 9.15.
“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Credit Commitment” means, with respect to each Lender, (a) the
commitment of such Lender to make Revolving Loans hereunder as set forth in the
Commitment Schedule or in the most recent Assignment and Assumption executed by
such Lender, as applicable, as the same may be (i) reduced from time to time
pursuant to Section 2.06 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 and (b)
any Incremental Revolving Credit Commitment of such Lender.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender.
“Revolving Credit Maturity Date” means the earliest of (i) the date which is
three years from the date of this Agreement, (ii) December 31, 2014, if the
Borrower (a) has not (i) repaid the 2015 Debentures, (ii) exchanged the 2015
Debentures, or (iii) repurchased the 2015 Debentures with the proceeds of new
senior convertible debentures, in each case on standard market terms, by
September 30, 2014, and (b) is not in compliance with the minimum consolidated
liquidity covenant set out in Section 5.12 as of the last day of the fiscal
quarter of the Borrower ending on or about September 30, 2014, and (iii) January
31, 2014, if the Restructuring CPs have not been satisfied (or waived in
accordance with Section 9.02) by such date and the Parent Guaranty has not been
extended to remain in effect until the Restructuring Date.
“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01. Unless the context shall otherwise
require, the term “Revolving Loans” shall include Incremental Revolving Loans.





23

--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
“Sale and Lease Back Transaction” has the meaning set forth in Section 5.08.
“Secured Parties” has the meaning assigned thereto in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agent” has the meaning assigned to such term in the recitals to this
Agreement.
“Security Agreement” means the Security Agreement to be executed and delivered
by the Borrower and each of the other Loan Parties on the Restructuring Date,
substantially in the form of Exhibit K.
“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit J.
“Solvent”, with respect to any Person, means that as of the date of
determination (a) the then fair saleable value of the property of such Person is
(1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person's then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person, (b) such Person's
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (c) such Person does not intend to
incur, or believe that it will incur, debts beyond its ability to pay such debts
as they become due. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“subsidiary” with respect to any Person, means:
(i)any corporation of which the outstanding Equity Interests having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly by
such Person; or


(ii)any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.


“Subsidiary” means, unless the context otherwise requires, a Subsidiary of the
Borrower.





24

--------------------------------------------------------------------------------


“Subsidiary Guarantor” means any Domestic Subsidiary that has executed and
delivered a counterpart of the Subsidiary Guaranty on or after the Restructuring
Date.
“Subsidiary Guaranty” means the subsidiary guaranty executed by each Subsidiary
Guarantor on or after the Restructuring Date substantially in the form attached
hereto as Exhibit H.
“Substitute Basis” has the meaning set forth in Section 2.20.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority.
“Tech Credit Agreement” means that certain First Amended and Restated Purchase
Agreement, dated November 1, 2010, between SunPower North America LLC and
Technology Credit Corporation, as amended on January 25, 2011 and April 18,
2011.
“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
Revolving Credit Commitments, as in effect at such time. The initial Total
Revolving Credit Commitment as of the Closing Date is $250,000,000.
“Transactions” means, collectively, the execution, delivery and performance by
the Borrower of the Loan Documents (including the granting of Liens to the
Security Agent for the benefit of the Secured Parties pursuant to the Collateral
Documents on and after the Restructuring Date), the making of the Borrowings
hereunder, and the use of proceeds thereof in accordance with the terms hereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Unpaid 2014 Debentures Amount” means, (a) as of December 31, 2013 or as of
March 31, 2014, as applicable, the aggregate amount of 2014 Debentures then
outstanding, and (b) as of any other date of determination, $0.
“Unpaid 2015 Debentures Amount” means, (a) as of September 30, 2014 or as of
December 31, 2014, as applicable, the aggregate amount of 2015 Debentures then
outstanding, and (b) as of any other date of determination, $0.
“Unpaid Debentures Amount” means, as of any date of determination, an amount
equal to the sum of the Unpaid 2014 Debentures Amount and the Unpaid 2015
Debentures Amount as of such date.
“Unpaid Debentures Applicable Date” means (a) with respect to the Unpaid 2014
Debentures Amount, December 31, 2013 and March 31, 2014, and (b) with



25

--------------------------------------------------------------------------------


respect to the Unpaid 2015 Debentures Amount, September 30, 2014 and December
31, 2014.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower or the Agent.
SECTION 1.02.    Classification of Revolving Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Type (e.g., a
“LIBO Rate Loan”). Borrowings may also be classified and referred to by Type
(e.g., a “LIBO Rate Borrowing”).


SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Subsidiaries. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.
SECTION 1.05.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be



26

--------------------------------------------------------------------------------


construed in accordance with GAAP or, if not defined in GAAP (as determined by
the Borrower in good faith) as determined by the Borrower in good faith, as in
effect from time to time; provided that, to the extent set forth in clause (c)
of the definition of “GAAP”, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Required Lenders request an amendment to any provision thereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Borrower hereby
agrees that any election pursuant to FASB Statement No. 159 (The Fair Value
Option for Financial Assets and Financial Liabilities) shall be disregarded for
purposes of Section 5.02 and Section 5.12.


ARTICLE II


The Credits


SECTION 2.01.    Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, to make Revolving Loans
to the Borrower, at any time and from time to time after the Closing Date, and
until the earlier of the Revolving Credit Maturity Date and the termination of
the Revolving Credit Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender's Revolving Credit Exposure exceeding such Lender's
Revolving Credit Commitment. Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Revolving Loans.


(b)    Each Lender having an Incremental Revolving Credit Commitment hereby
agrees, severally and not jointly, on the terms and subject to the conditions
set forth herein and in the applicable Incremental Revolving Credit Assumption
Agreement, to make Incremental Revolving Loans to the Borrower, in an aggregate
principal amount at any time outstanding that will not result in such Lender's
Incremental Revolving Credit Exposure exceeding such Lender's Incremental
Revolving Credit Commitment. Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Incremental Revolving Loans.


SECTION 2.02.    Revolving Loans and Borrowings. (a) Each Revolving Loan shall
be made as part of a Borrowing consisting of Revolving Loans of the same Type
made by the Lenders ratably in accordance with their applicable Revolving Credit
Commitments. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Credit Commitments of the Lenders are several and no
Lender shall be



27

--------------------------------------------------------------------------------


responsible for any other Lender's failure to make Revolving Loans as required.
The Revolving Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) in an integral multiple of $1,000,000 and not less than
$1,000,000 or (ii) equal to the remaining available balance of the applicable
Revolving Credit Commitments.


(b)    Subject to Section 2.12, each Borrowing shall be comprised entirely of
ABR Loans or LIBO Rate Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increase in the Adjusted LIBO Rate or increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.13 shall apply).


(c)    At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Each ABR Borrowing when
made shall be in a minimum principal amount of $1,000,000; provided that an ABR
Borrowing may be maintained in a lesser amount equal to the difference between
the aggregate principal amount of all other Borrowings and the total amount of
Loans at such time outstanding. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten different Interest Periods in effect for LIBO Rate
Borrowings at any time outstanding.


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Credit Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Credit Maturity Date.


SECTION 2.03.    Requests for Borrowing. (a) In order to request a Revolving
Credit Borrowing, the Borrower shall notify the Agent of such request either in
writing by delivery of a Borrowing Request (by hand, electronic mail, or
facsimile) signed by the Borrower or by telephone (to be confirmed promptly by
hand delivery, electronic mail, or facsimile of written notice) not later than
11:00 a.m., New York City time, (A) in the case of a LIBO Rate Borrowing, three
(3) Business Days before a proposed Revolving Credit Borrowing (or such later
time on such Business Day as shall be acceptable to the Agent) and (B) in the
case of an ABR Borrowing, one (1) Business Day before a proposed Revolving
Credit Borrowing (or such later time as shall be acceptable to the Agent and
each Lender). Each such telephonic and written Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.01:





28

--------------------------------------------------------------------------------




(i)the aggregate amount of the requested Revolving Credit Borrowing;


(ii)the date of the Revolving Credit Borrowing, which shall be a Business Day;


(iii)whether the Revolving Credit Borrowing then being requested is to be an
Incremental Revolving Credit Borrowing, and whether such Revolving Credit
Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;


(iv)in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the Borrower's account to which funds are to be
disbursed;


provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Revolving Credit Borrowing shall comply with
the requirements set forth in Section 2.02 and Section 2.04.


(b)    If no election as to the Type of Revolving Credit Borrowing is specified,
then the requested Revolving Credit Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any LIBO Rate Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of the Borrowing Request in accordance with
this Section 2.03 (but in any event on the same day such Borrowing Request is
received by the Agent), the Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Revolving Loan to be made as part of
the requested Revolving Credit Borrowing.


SECTION 2.04.    Funding of Borrowings. (a) Each Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 (noon), New York City time, to
the account of the Agent most recently designated by it for such purpose by
notice to the Lenders.


(b)    Unless the Agent shall have received notice from a Lender prior to the
date of any Borrowing that such Lender will not make available to the Agent such
Lender's share of such Borrowing, the Agent may assume that such Lender has made
such share available on the date of such Borrowing in accordance with Section
2.04(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Borrowing available to the Agent, then the applicable Lender
and the Borrower severally agree to pay to the Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is





29

--------------------------------------------------------------------------------




made available to the Borrower to but excluding the date of payment to the
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate reasonably determined by the Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Agent, then such amount shall constitute such Lender's Loan as
part of such Borrowing for purposes of this Agreement. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Revolving Credit
Commitments or to prejudice any rights which the Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.


SECTION 2.05.    Type; Interest Elections. (a) Revolving Loans shall initially
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBO Rate Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert all or any
portion of any Revolving Credit Borrowing (subject to the minimum amounts for
Revolving Credit Borrowings of the applicable Type specified in Section 2.02(c))
to a different Type or to continue such Revolving Credit Borrowing and, in the
case of a LIBO Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.05. The Borrower may elect different options with
respect to different portions of the affected Revolving Credit Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Revolving Loans comprising such Revolving Credit Borrowing, and the
Revolving Loans comprising each such portion shall be considered a separate
Revolving Credit Borrowing.


(b)    To make an election pursuant to this Section 2.05, the Borrower shall
notify the Agent of such election by telephone (i) in the case of an election to
convert to or continue as a LIBO Rate Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
conversion or continuation or (ii) in the case of an election to convert to or
continue as an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the date of the proposed conversion or continuation. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, electronic mail, or facsimile to the Agent of a written
Interest Election Request in a form approved by the Agent and signed by the
Borrower.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;



30

--------------------------------------------------------------------------------


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBO
Rate Borrowing; and


(iv)    if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.


(d)    Promptly following receipt of an Interest Election Request, the Agent
shall advise each Lender of the details thereof and of such Lender's portion of
each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
of the type set forth in clause (a) or (b) of Article VII (without giving effect
to any grace period set forth therein) has occurred and is continuing and the
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing, (i) no outstanding Borrowing may
be converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid,
each LIBO Rate Borrowing shall be converted to an ABR Borrowing at the end of
the then current Interest Period applicable thereto.


SECTION 2.06.    Termination and Reduction of Commitments. (a) The Revolving
Credit Commitments shall automatically terminate on the Revolving Credit
Maturity Date and as set forth in Section 2.20.


(b)    Upon at least three Business Days' prior irrevocable written or fax
notice (or telephonic notice promptly confirmed by written notice) to the Agent,
the Borrower may at any time in whole permanently terminate, or from time to
time in part permanently reduce, the Revolving Credit Commitments; provided,
however, that (i) each partial reduction of the Revolving Credit Commitments
shall be in an integral multiple of $1,000,000 and in a minimum amount of
$1,000,000, (ii) the Total Revolving Credit Commitment shall not be reduced to
an amount that is less than the Aggregate Revolving Credit Exposure at the time,
and (iii) the Borrower may condition a notice of termination of all of the
Revolving Credit Commitments upon the effectiveness of a replacement financing
and (iv) the Borrower may condition a notice of termination of the Revolving
Credit Commitments (or, if applicable, the Revolving Credit Commitments of the
Exiting Lenders) upon the consummation of a Change in Control.


(c)    Each reduction in the Revolving Credit Commitments hereunder, other than
a reduction resulting from the termination of Exiting Lenders' Revolving Credit
Commitments in connection with a Change in Control Amendment, shall be made





31

--------------------------------------------------------------------------------


ratably among the Lenders in accordance with their respective Revolving Credit
Commitments. The Borrower shall pay to the Agent for the account of the
applicable Lenders, on the date of termination of the Revolving Credit
Commitments (or the Exiting Lenders' Revolving Credit Commitments, as the case
may be), all accrued and unpaid Commitment Fees relating to the same but
excluding the date of such termination.


SECTION 2.07.    Repayment of Revolving Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay to each Lender, through the
Agent, the then unpaid principal amount of each Revolving Loan of such Lender on
the Revolving Credit Maturity Date.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.


(c)    The Agent shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agent hereunder for the account of
the Lenders and each Lender's share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.


(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F hereto. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.


SECTION 2.08.    Optional Prepayment of Revolving Loans. (a) Upon prior notice
in accordance with paragraph (b) of this Section, the Borrower shall have the
right at any time and from time to time to prepay any Revolving Credit Borrowing
in whole or in part without premium or penalty (but subject to Section 2.14);
provided that each partial prepayment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000.


(b)    The Borrower shall notify the Agent by telephone (confirmed by facsimile)
of any prepayment hereunder (i) in the case of prepayment of a LIBO Rate





32

--------------------------------------------------------------------------------


Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of
prepayment. Each such notice shall be irrevocable (except in the case of a
repayment in full of all of the Obligations, which may be conditioned upon the
effectiveness of a new financing) and shall specify the prepayment date and the
principal amount of each Revolving Credit Borrowing or portion thereof to be
prepaid. Promptly following receipt of any such notice relating to a Revolving
Credit Borrowing, the Agent shall advise the Lenders of the contents thereof.
Each partial prepayment of any Revolving Credit Borrowing shall be in an amount
that would be permitted in the case of a Revolving Credit Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Revolving Credit
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Credit Borrowing; provided that any prepayments made to
Exiting Lenders in connection with a termination of their Revolving Credit
Commitments shall be applied ratably to the applicable Revolving Loans of such
Exiting Lenders. Prepayments shall be accompanied by accrued interest as
required by Section 2.11 and any prepayment of LIBO Rate Loans shall be subject
to the provisions of Section 2.14; provided, however, that in the case of a
prepayment of an ABR Revolving Loan that is not made in connection with a
termination of the Revolving Credit Commitments, the accrued and unpaid interest
on the principal amount prepaid shall be payable on the next scheduled Interest
Payment Date with respect to such ABR Revolving Loan.


SECTION 2.09.    Mandatory Prepayment of Revolving Loans; Application of
Proceeds of Collateral and Payments after Event of Default. (a) In the event of
any termination of all the Revolving Credit Commitments, the Borrower shall, on
the date of such termination, repay or prepay all its outstanding Revolving
Credit Borrowings, together with accrued interest thereon, accrued Fees and all
other amounts payable to the Lenders hereunder.


(b)    If as a result of any partial reduction of the Revolving Credit
Commitments (including any such reduction pursuant to Section 2.20) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment after giving effect thereto, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Credit Borrowings in an amount
sufficient to eliminate such excess.


(c)    Upon the occurrence and during the continuation of an Event of Default,
if requested by Required Lenders, or upon acceleration of the Obligations
pursuant to ARTICLE VII, (x) all payments received by the Agents, whether from
the Borrower, the Parent Guarantor or any other Loan Party and (y) all proceeds
received by the Agents in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any of the Collateral
Documents may, in the discretion of the Agents, be held by the Agents as
Collateral for, and/or (then or at any time thereafter) applied in full or in
part by the Agents, in each case in the following order of priority:


i.    to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made





33

--------------------------------------------------------------------------------


or incurred by the Agents in connection therewith, and all amounts for which the
Agents are entitled to compensation (including the fees described in Section
2.10), reimbursement and indemnification under any Loan Document and all
advances made by the Agents thereunder for the account of the applicable Loan
Party, and to the payment of all costs and expenses paid or incurred by the
Agents in connection with the Loan Documents, all in accordance with Section
9.03 and the other terms of this Agreement and the Loan Documents;


ii.    thereafter, to the payment of all other Obligations (with accrued
interest being paid in full prior to application of amounts to pay principal);
and


iii.    thereafter, to the payment to or upon the order of the Borrower or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.


SECTION 2.10.    Fees. (a) The Borrower agrees to pay to each Lender (other than
a Defaulting Lender), through the Agent, on the last Business Day of March,
June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to the Applicable
Rate per annum in effect from time to time on the daily unused amount of the
Revolving Credit Commitments of such Lender during the preceding quarter (or
other period commencing with the Closing Date or ending with the Revolving
Credit Maturity Date or the date on which the Revolving Credit Commitments of
such Lender shall expire or be terminated). All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the Revolving Credit
Commitments of such Lender shall expire or be terminated as provided herein.


(b)    The Borrower agrees to pay to the Agent, for its own account, the agency
fees set forth in the Fee Letters, as amended, restated, supplemented or
otherwise modified from time to time, or such agency fees as may otherwise be
separately agreed upon by the Borrower and the Agent payable in the amounts and
at the times specified therein or as so otherwise agreed upon (the “Agent
Fees”).


(c)    All Fees shall be paid on the dates due, in immediately available funds,
to the Agent for distribution, if and as appropriate, among the Lenders.


SECTION 2.11.    Interest. (a) The Revolving Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)    The Revolving Loans comprising each LIBO Rate Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.





34

--------------------------------------------------------------------------------


(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (g), and
(h) of Article VII, at the written request of the Required Lenders, any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, payable on demand, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.0% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.0% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this Section 2.11(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Agent or any Lender.


(d)    Accrued interest on each Loan shall be payable to the applicable Lenders,
through the Agent, in arrears on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBO Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Agent, and such determination
shall be conclusive absent manifest error.


(f)    In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.01 is shown to be inaccurate (regardless of
whether this Agreement or the Revolving Credit Commitments are in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Agent a correct
Compliance Certificate for such Applicable Period, (ii) the Applicable Rate
shall be determined as if the highest level of pricing provided in the
definition of Applicable Rate were applicable for such Applicable Period, and
(iii) the Borrower shall immediately pay the Agent for the benefit of the
Lenders the accrued additional interest owing as a result of such increased
Applicable Rate for such Applicable Period. This Section 2.11(f) shall not limit
the rights of the Agent and the Lenders with respect to Section 2.11(c) and
Article VII. The Borrower's obligations under this Section 2.11(f) shall survive
the termination of the Revolving Credit Commitments and the repayment of all
other Obligations hereunder.





35

--------------------------------------------------------------------------------


SECTION 2.12.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:


(a)    the Agent determines (which determination shall be conclusive absent
manifest error) that dollar deposits in the principal amount of the Loans
comprising such Borrowing are not generally available in the London interbank
market;


(b)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or


(c)    the Agent is advised by the Required Lenders that the Adjusted LIBO Rate
or the LIBO Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;


then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
LIBO Rate Borrowing pursuant to Section 2.03 or 2.05 shall be deemed to be a
request for an ABR Borrowing. In the event that the Agent shall give such a
notice, the Borrower and the Agent (in consultation with the Lenders) shall
promptly enter into negotiations in good faith with a view to agreeing on an
alternative basis acceptable to the Borrower and the Lenders for the interest
rate which shall be applicable to future LIBO Rate Borrowings.


SECTION 2.13.    Increased Costs. (a) If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or


(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBO Rate Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), in each case by an amount the Lender reasonably
determines to be material, then, following delivery of the certificate
contemplated by paragraph (c) of this Section, within fifteen (15) days after
demand the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered (except for (i) any Taxes, which shall be dealt with exclusively
pursuant to Section 2.15, (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of





36

--------------------------------------------------------------------------------


which such Lender is organized or has its lending office for the Revolving Loans
or any political subdivision thereof, (iii) any increased cost in respect of
which a Lender is entitled to compensation under any other provision of this
Agreement, (iv) any payment to the extent that it is attributable to the
requirement of any Governmental Authority which regulates a Lender or its
holding company which is imposed by reason of the quality of such Lender's
assets or those of its holding company and not generally imposed on all entities
of the same kind regulated by the same authority, or (v) any increased cost
arising by reason of a Lender voluntarily breaching any lending limit or other
similar restriction imposed by any provision of any relevant law or regulation
after the introduction thereof).


(b)    If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender's capital or on the capital of such Lender's holding company, if any, as
a consequence of this Agreement or the Loans made to a level below that which
such Lender or such Lender's holding company could have achieved but for such
Change in Law (excluding, for purposes of this Section, any such increased costs
resulting from any change to the extent that it is attributable to the
requirement of any Governmental Authority which regulates a Lender or its
holding company which is imposed by reason of the quality of such Lender's
assets or those of its holding company and not generally imposed on all entities
of the same kind regulated by the same authority) other than due to Taxes, which
shall be dealt with exclusively pursuant to Section 2.15 (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy), then from time to time following
delivery of the certificate contemplated by paragraph (c) of this Section the
Borrower will within fifteen (15) days after demand pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered.


(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company as specified in paragraph (a)
or (b) of this Section and setting forth in reasonable detail the manner in
which such amount or amounts was determined shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.





37

--------------------------------------------------------------------------------


SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan or the conversion of the Interest Period with
respect to any LIBO Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Rate Loan on the date specified in any notice delivered pursuant hereto, or
(d) the assignment of any LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.17, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBO Rate Loan, such loss, cost or expense to any Lender shall not
include loss of profit or margin and shall be deemed to be the amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.


SECTION 2.15.    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all such required deductions
(including such deductions applicable to additional sums payable under this
Section), the Agent or Lender (as applicable) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount so deducted to the relevant Governmental Authority in accordance with
applicable law. If at any time the Borrower is required by applicable law to
make any deduction or withholding from any sum payable hereunder, the Borrower
shall promptly notify the relevant Lender and the Agent upon becoming aware of
the same. In addition, each Lender or the Agent shall promptly notify the
Borrower upon becoming aware of any circumstances as a result of which the
Borrower is or would be required to make any deduction or withholding from any
sum payable hereunder.


(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.





38

--------------------------------------------------------------------------------


(c)    The Borrower shall indemnify the Agent and each Lender, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Agent or such Lender on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes (or related
penalties, interest, or additions to tax) were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or by the
Agent on its own behalf or on behalf of a Lender shall be conclusive absent
manifest error.


(d)    Each Lender shall severally indemnify the Agent, within ten (10) days
after written demand therefor, for the full amount of any Excluded Taxes paid by
the Agent on behalf of such Lender on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a Lender
by the Agent shall be conclusive absent manifest error.


(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.


(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower (with a copy to the Agent), at the time or times as reasonably
requested by the Borrower or the Agent, such properly completed and executed
documentation as reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate.


(ii)    Without limiting the generality of the foregoing, any Lender shall, if
it is legally eligible to do so, deliver to the Borrower (with a copy to the
Agent), on or prior to the date on which such Lender becomes a party hereto, two
duly signed, properly completed copies of whichever of the following is
applicable:


(A)
in the case of a Lender that is not a Foreign Lender, IRS Form W‑9;



(B)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party






39

--------------------------------------------------------------------------------


(1) with respect to payments of interest under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN establishing an exemption from U.S. Federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;


(C)
in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;



(D)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;



(E)
in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a Participant) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D), (F) and (G) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners;



(F)
if a payment made to a Foreign Lender under any Loan Document would be subject
to any withholding Taxes as a result of such Foreign Lender's failure to comply
with the requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code), at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as




40

--------------------------------------------------------------------------------


prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Foreign Lender has or has not complied with such Foreign
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment; or


(G)
any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Agent to determine the
amount of Tax (if any) required by law to be withheld.



(iii)    Thereafter and from time to time, each Foreign Lender shall, if it is
legally eligible to do so, (A) promptly submit to the Borrower (with a copy to
the Agent) such additional duly completed and signed copies of one or more of
the forms or certificates described in Section 2.15(f)(ii)(A), (B), (C), (D) or
(E) above (or such successor forms or certificates as shall be adopted from time
to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Borrower and the Agent of any
available exemption from, or reduction of, United States withholding Taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, or any other Loan Document, in each case, (1) after
the occurrence of any event requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Borrower and (2) from
time to time thereafter if reasonably requested by the Borrower or the Agent,
and (B) promptly notify the Borrower and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.


(g)    If the Agent or a Lender determines, in its reasonable discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or the Parent Guarantor or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15 or
the Parent Guarantor has paid additional amounts pursuant to the Parent
Guaranty, it shall reimburse to the Borrower or the Parent Guarantor, as the
case may be, such amount as the Agent or such Lender determines to be the
proportion (but not more than 100%) of such refund as will leave the Agent or
such Lender (after that reimbursement) in no better or worse position in respect
of the worldwide liability for Taxes or Other Taxes of the Agent, or such Lender
(including in each case its Affiliates) than it would have been if no such
indemnity had been required under this Section. This Section shall not be
construed to



41

--------------------------------------------------------------------------------


require the Agent or any Lender to make available its tax returns (or any other
information relating to its Taxes which it deems confidential) to the Borrower,
the Parent Guarantor or any other Person.


SECTION 2.16.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder and under any other Loan Document (whether
of principal, interest or fees, or of amounts payable under Section 2.13, 2.14
or 2.15, or otherwise) prior to 12:00 (noon), New York City time, on the date
when due, in immediately available funds, without set‑off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent to the applicable account designated to the Borrower by the Agent, except
that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made
directly to the Persons entitled thereto. The Agent shall distribute any such
payments received by it, except as otherwise provided, for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars. Any
payment required to be made by the Agent hereunder shall be deemed to have been
made by the time required if the Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the Agent to
make such payment.


(b)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders at such time outstanding
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Loans to
any assignee or participant, other than to the Borrower or any subsidiary
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and



42

--------------------------------------------------------------------------------


counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(c)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Agent for the account of the Lenders
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.


(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(a), 2.16(c) or 9.03(c), then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender's obligations under such Sections until all such unsatisfied obligations
are fully paid.


(e)    Except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the
Revolving Loans, each payment of the Commitment Fees, each reduction of the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable Revolving
Credit Commitments (or, if such Revolving Credit Commitments shall have expired
or been terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans).


SECTION 2.17.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Revolving Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)    In the event (i) any Lender requests compensation under Section 2.13, or
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,



43

--------------------------------------------------------------------------------


or (iii) any Lender becomes a Defaulting Lender or an Exiting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, replace such Lender by requiring such Lender to assign and delegate (and
such Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, accrued interest thereon, accrued
Fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and Fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.


SECTION 2.18.    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make or maintain any LIBO Rate Loans, then, on notice thereof
by such Lender to the Borrower through the Agent, any obligations of such Lender
to make or continue LIBO Rate Loans or to convert ABR Borrowings to LIBO Rate
Borrowings shall be suspended until such Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist and until such notice is given by such Lender, the Borrower shall only
request ABR Borrowings from such Lender. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Agent), either
convert all LIBO Rate Borrowings of such Lender to ABR Borrowings, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Revolving Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the determination of such Lender, otherwise be disadvantageous to it.


SECTION 2.19.    Increase in Commitments. (a) The Borrower may, by written
notice to the Agent from time to time, request Incremental Revolving Credit
Commitments and/or Other Revolving Credit Commitments in an aggregate amount not
to exceed the Incremental Revolving Credit Amount from one or more Incremental
Lenders, which may include any existing Lender (each of which shall be entitled
to agree or decline to participate in its sole discretion); provided that (i)
each Incremental Lender, if not already a Lender hereunder, shall be subject to
the approval of the Agent (which approval shall not be unreasonably withheld)
and (ii) in no event shall any Incremental





44

--------------------------------------------------------------------------------


Revolving Credit Commitments or Other Revolving Credit Commitments become
effective if (x) prior to the Restructuring Date, the effectiveness of such
commitments would cause the aggregate amount of Revolving Credit Commitments and
Other Revolving Credit Commitments to exceed the principal amount of the Loans
guaranteed by the Parent Guarantor pursuant to the Parent Guaranty and (y) the
Agent has not received customary legal opinions, board resolutions and other
customary closing certificates and closing documentation as required by the
relevant Incremental Revolving Credit Assumption Agreement and, to the extent
required by the Agent, consistent with those required to be delivered in
connection with a Borrowing pursuant to Section 4.01 if prior to the
Restructuring Date or Section 4.03 if on or after the Restructuring Date, and
such additional customary documents and filings as the Agent may reasonably
require. Such notice shall set forth (i) the amount of the Incremental Revolving
Credit Commitments or Other Revolving Credit Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $10,000,000
or equal to the remaining Incremental Revolving Credit Amount), (ii) the date on
which such Incremental Revolving Credit Commitments or Other Revolving Credit
Commitments are requested to become effective (which shall not be less than 10
Business Days nor more than 60 days after the date of such notice, unless
otherwise agreed to by the Agent) and (iii) whether the Borrower is requesting
Incremental Revolving Credit Commitments or commitments to make revolving loans
with terms different from the Revolving Loans (“Other Revolving Loans”). Without
limiting the foregoing, as a further condition precedent to the effectiveness of
any Incremental Revolving Credit Commitment and/or Other Revolving Credit
Commitment, the Borrower shall deliver to the Agent a certificate of the
Borrower dated as of the date on which such Incremental Revolving Credit
Commitments or Other Revolving Credit Commitments are requested to become
effective signed by a Financial Officer certifying that, before and after giving
effect to such Incremental Revolving Credit Commitment and/or Other Revolving
Credit Commitment, (x) the representations and warranties set forth in Article
III hereof (other than (1) prior to the Restructuring Date, Section 3.04,
Section 3.16 and Section 3.17, and (2) on or after the Restructuring Date,
Section 3.04) and in each other Loan Document are true and correct in all
material respects on and as of the date thereof with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects on and as of such earlier date (provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and (y) no Event of Default, or event or
condition that would constitute an Event of Default but for the requirement that
notice be given or time elapse or both, has occurred and is continuing.


(b)    The Borrower may seek Incremental Revolving Credit Commitments and/or
Other Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and, subject
to the approval of the Agent (which approval shall not be unreasonably
withheld), additional banks, financial institutions and other institutional
lenders who will become Incremental Lenders in connection therewith. The
Borrower and each Incremental Lender shall execute and deliver to the Agent an
Incremental Revolving Credit



45

--------------------------------------------------------------------------------


Assumption Agreement and such other documentation as the Agent shall reasonably
specify to evidence the Incremental Revolving Credit Commitment or the Other
Revolving Credit Commitments, as applicable, of such Incremental Lender. Each
Incremental Revolving Credit Assumption Agreement shall specify the terms of the
Incremental Revolving Loans or Other Revolving Loans to be made thereunder;
provided that, without the prior written consent of all Lenders, (i) the final
maturity of any Other Revolving Loans shall be no earlier than the Revolving
Credit Maturity Date and (ii) prior to the Restructuring Date, the aggregate
amount of Revolving Credit Commitments and Other Revolving Credit Commitments
shall not at any time exceed the principal amount of the Loans guaranteed by the
Parent Guarantor pursuant to the Parent Guaranty.


(c)    The Applicable Rate with respect to any Incremental Revolving Loans shall
be the same as the Applicable Rate for the existing Revolving Loans and the
Applicable Rate with respect to any Other Revolving Loans shall not be greater
than the Applicable Rate for the existing Revolving Loans; provided that the
Applicable Rate of the existing Revolving Loans may be increased (but may not be
decreased) to equal the Applicable Rate for such Incremental Revolving Loans or
such Other Revolving Loans to satisfy the requirements of this paragraph (c).
The other terms of any Incremental Revolving Loans shall be the same as the
terms of the other Revolving Loans. The other terms of any Other Revolving Loans
and the Incremental Revolving Credit Assumption Agreement in respect thereof, to
the extent not consistent with the terms applicable to the Revolving Loans
hereunder, shall otherwise be reasonably satisfactory to the Agent and, to the
extent that such Incremental Revolving Credit Assumption Agreement contains any
covenants, events of default, representations or warranties or other rights or
provisions that place greater restrictions on the Borrower or are more favorable
to the Lenders making such Other Revolving Loans, the existing Lenders shall be
entitled to the benefit of such rights and provisions so long as such Other
Revolving Loans remain outstanding and such additional rights and provisions
shall be deemed automatically incorporated by reference into this Agreement,
mutatis mutandis, as if fully set forth herein, without any further action
required on the part of any Person effective as of the date of such Incremental
Revolving Credit Assumption Agreement. The Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Revolving Credit Assumption
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Revolving Credit Assumption Agreement, this Agreement shall
be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Revolving Credit Commitments or Other
Revolving Credit Commitments evidenced thereby as provided for in Section 9.02.
Any such deemed amendment may be memorialized in writing by the Agent with the
Borrower's consent (not to be unreasonably withheld) and furnished to the other
parties hereto.


SECTION 2.20.    Change in Control. (a) If a Change in Control occurs prior to
expiration or termination of the Revolving Credit Commitments, the Borrower
shall promptly so notify the Agent, who shall promptly give notice thereof to
each of the Lenders (with a copy to the Borrower). Upon the Agent giving such
notice, (i) the Revolving Credit Commitments shall be suspended until the
effectiveness of a Change in



46

--------------------------------------------------------------------------------


Control Amendment, if any, in accordance with this Section 2.20, and (ii) the
Agent (in consultation with the Lenders) and the Borrower may enter into
negotiations in good faith with a view to agreeing on a revised basis for making
Loans available to the Borrower hereunder consistent with terms and conditions
and market practice for similarly situated borrowers (a “Substitute Basis”).


(b)    If, before the expiration of thirty (30) days from the date of such
notice from the Agent (the “Review Period”), the Borrower and the Required
Lenders shall agree on a Substitute Basis, then the Agent shall promptly so
notify the Lenders. Each Lender must then notify the Agent within five days
whether such Lender will participate in future Loans made under a Substitute
Basis or be an Exiting Lender, and agrees that it will be deemed to be an
Exiting Lender if it does not provide such notice to the Agent on a timely
basis. Within the later of (i) five days of receipt by the Agent of such
notifications from all of the Lenders and (ii) the expiration of the Review
Period (the “Change in Control Amendment Date”), the Borrower, the Agent and
each non-Exiting Lender shall enter into a Change in Control Amendment and such
other documentation as the Agent shall reasonably specify to evidence the
Substitute Basis and revised terms and conditions, in each case in form and
substance satisfactory to the Borrower, the Agent and each Lender party thereto.
If the Borrower and the Required Lenders do not agree on a Substitute Basis
before the end of the Review Period, then (i) the Agent shall so notify the
Lenders, (ii) the Borrower shall prepay all principal, interest, Fees and other
amounts relating to the Loans within five days of the end of the Review Period,
and (iii) all of the Revolving Credit Commitments shall automatically be
terminated on such date.


(c)    Each Lender shall be entitled to agree or decline to participate in its
sole discretion in future Loans made under a Substitute Basis. On the Change in
Control Amendment Date and as a condition to the effectiveness of any Change in
Control Amendment, each Exiting Lender shall (i) have its Revolving Credit
Commitment terminated or be replaced as a Lender pursuant to and in accordance
with Section 2.17(b) and (ii) receive payment in full of all amounts then
outstanding in respect of principal, interest, Fees and other amounts relating
to its Loans, whether pursuant to Section 2.17(b) or otherwise. Upon the
effectiveness of any Change in Control Amendment (i) this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Change in Control Amendment, evidenced thereby as
provided for in Section 9.02, and (ii) each Exiting Lender shall no longer be a
party to this Agreement.


(d)    Nothing in this Section 2.20 shall limit or otherwise modify (i) the
obligation of the Borrower to satisfy all of its Obligations on the Revolving
Credit Maturity Date or (ii) the rights and remedies of the Agent and the
Lenders under Article VII.



47

--------------------------------------------------------------------------------


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Agent and each of the Lenders that:


SECTION 3.01.    Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. All of the Subsidiaries of the Borrower and their jurisdictions of
organization, in each case, as of the Closing Date, are identified in Schedule
3. Schedule 3 correctly illustrates the corporate organizational structure of
the Borrower and each Subsidiary as of the Closing Date, sets forth the
ownership interest of the Borrower and each Subsidiary in each Subsidiary as of
the Closing Date, and indicates whether each Subsidiary is a Project Finance
Subsidiary, a Non-Project Finance Subsidiary, and/or a Material Subsidiary as of
the Closing Date.


SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party's organizational powers and have been duly authorized by all
necessary organizational action of each Loan Party. Each Loan Document has been
duly executed and delivered by each Loan Party party thereto and is a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors' rights generally and to general principles of equity.


SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, except to the extent that any such
failure to obtain such consent or approval or to take any such action, would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any Requirement of Law applicable to any Loan Party, (c) will not
violate or result in a default under any other material indenture, agreement or
other instrument binding upon any Loan Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party.


SECTION 3.04.    Financial Condition. The Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
shareholders' equity and cash flows as of and for the fiscal year ended December
30, 2012, reported on by Ernst & Young LLP, independent public accountants
(collectively, the “Historical Financial Statements”). Such Historical Financial
Statements present fairly, in all material respects, the financial position and
results of operations and cash



48

--------------------------------------------------------------------------------


flows of Borrower and its consolidated Subsidiaries as of such date and for such
period in accordance with GAAP.


SECTION 3.05.    Properties. Each Loan Party has good and insurable fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties and has good and marketable title
to its personal property and assets, in each case, except where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


SECTION 3.06.    Litigation. Except as disclosed in the Borrower's filings with
the SEC from time to time, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
any Loan Party as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.


SECTION 3.07.    Compliance with Laws and Agreements; Licenses and Permits. Each
Loan Party is in compliance with all Requirements of Law applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.08.    Investment Company Status. The Borrower is not an “investment
company” as defined in, and is not required to be registered under, the
Investment Company Act of 1940.


SECTION 3.09.    Taxes. The Borrower has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which it has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.10.    ERISA. No ERISA Event has occurred and is continuing or is
reasonably expected to occur that either on its own or, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate.



49

--------------------------------------------------------------------------------


SECTION 3.11.    Material Agreements. The Borrower is not is in default in any
material respect in the performance, observance or fulfillment of any of its
obligations contained in any material agreement to which it is a party, except
where such default would not reasonably be expected to have a Material Adverse
Effect.


SECTION 3.12.    Federal Reserve Regulations. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.


(b)    No part of the proceeds of any Revolving Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of Regulation T, U or X.


SECTION 3.13.    USA PATRIOT Act and Other Regulations. To the extent
applicable, each Loan Party is in compliance, in all material respects, with
(a) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act.


SECTION 3.14.    Joint Ventures. Except as disclosed in the Borrower's filings
with the SEC from time to time, as of the Closing Date the Borrower owns no
Equity Interest in any Joint Venture.


SECTION 3.15.    Disclosure. No exhibit, report or other writing furnished by or
on behalf of any Loan Party to the Agent or any Lender in connection with the
negotiation of this Agreement or pursuant to the terms of the Loan Documents (as
modified or supplemented by other information so furnished) contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading as of the date it was dated (or if not dated, so
delivered); provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and the Agent and the
Lenders recognize and acknowledge that such projected financial information is
not to be viewed as facts and that actual results during the period or periods
covered by such projections may differ from the projected results and such
differences may be material.


SECTION 3.16.    Solvency. The Borrower is, and (after giving effect to the
incurrence of any Obligations by the Borrower on any date on which this
representation is made) will be, Solvent.


SECTION 3.17.    Matters Relating to Collateral.


On and after the Restructuring Date:

50

--------------------------------------------------------------------------------


(a)    Creation, Perfection and Priority of Liens. The execution and delivery of
the Collateral Documents by each Loan Party, together with (i) the actions taken
to date and (ii) the delivery to the Security Agent of any Collateral not
delivered to the Security Agent at the time of execution and delivery of the
applicable Collateral Document are effective to create in favor of the Security
Agent for the benefit of Lenders, as security for the respective Secured
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral), a valid Lien on all of the Collateral, and all filings and other
actions necessary or desirable to perfect and maintain the perfection and First
Priority status of such Liens have been duly made or taken and remain in full
force and effect, other than the periodic filing of UCC continuation statements
in respect of UCC financing statements filed by or on behalf of the Security
Agent.


(b)    Governmental Authorizations. No authorization approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
either (i) the grant by each Loan Party of the Liens purported to be created in
favor of the Security Agent pursuant to any of the Collateral Documents or (ii)
the exercise by the Security Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by the Collateral Documents.


(c)    Absence of Third-Party Filings. Except such as may have been filed in
favor of the Security Agent as contemplated by the Collateral Documents, or to
evidence Permitted Collateral Encumbrances, to Borrower's knowledge no effective
UCC financing statement or other instrument similar in effect covering all or
any part of the Collateral is on file in any filing or recording office.


SECTION 3.18.    No Material Adverse Change. Since December 30, 2012, no event,
change, development, condition or circumstance has occurred which, individually
or in the aggregate (with any other events, changes, developments, conditions or
circumstances), has had or could reasonably be expected to have a Material
Adverse Effect.


SECTION 3.19.    Project Indebtedness. On the Restructuring Date, Schedule 4
correctly lists all of the Project Indebtedness as of the Restructuring Date and
describes the financing facilities and other arrangements establishing such
Project Indebtedness (including the outstanding amount in respect thereof as of
such date).


ARTICLE IV


Conditions


The obligations of the Lenders to make Revolving Loans hereunder are subject to
the satisfaction of the following conditions:


SECTION 4.01.    Borrowings Prior to the Restructuring Date. On the date of each
Borrowing prior to the Restructuring Date:





51

--------------------------------------------------------------------------------


(a)    The Agent shall have received a notice of such Borrowing as required by
Section 2.03.


(b)    The representations and warranties set forth in Article III hereof (other
than Section 3.04, Section 3.16 and Section 3.17) and in each other Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.


(c)    At the time of and immediately after such Borrowing, no (i) Event of
Default, or (ii) event or condition that would constitute an Event of Default
described in Sections (a), (b), (g), (h) or (i) of Article VII but for the
requirement that notice be given or time elapse or both, has occurred and is
continuing or would result from such issuance, extension or increase, shall have
occurred and be continuing.


(d)    Each such Borrowing shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.


SECTION 4.02.    Closing Date. On the Closing Date:


(a)    Credit Agreement and other Loan Documents. The Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Agent (which may include facsimile transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement,
(ii) any promissory notes requested by a Lender pursuant to Section 2.07, (iii)
the Parent Guaranty signed on behalf of the Parent Guarantor and (iv) the Fee
Letters signed on behalf of the Borrower.


(b)    Legal Opinion. The Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion of counsel for the
Borrower in the form of Exhibit G and a favorable written opinion of in-house
counsel to the Parent Guarantor with regard to matters of French law in form and
substance reasonably satisfactory to the Agent.


(c)    USA PATRIOT Act. The Agent shall have received, at least five Business
Days prior to the Closing Date, all documentation and other information
reasonably requested by it that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.





52

--------------------------------------------------------------------------------


(d)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Agent shall have received (i) a certificate of the
Borrower, dated the Closing Date and executed by its Secretary or Assistant
Secretary or an Officer, which shall (A) certify the resolutions of its Board of
Directors authorizing the execution, delivery and performance of the Loan
Documents by the Borrower, (B) identify by name and title and bear the
signatures of the Financial Officers and any other officers of the Borrower
authorized to sign the Loan Documents, and (C) contain appropriate attachments,
including the certificate or articles of incorporation of the Borrower certified
by the relevant authority of the jurisdiction of organization of the Borrower
and a true and correct copy of its by‑laws, and (ii) a good standing certificate
for the Borrower dated the Closing Date or a recent date prior to the Closing
Date satisfactory to the Agent from the Borrower's jurisdiction of organization.


(e)    Closing Date Certificate. The Agent shall have received an executed
Closing Date Certificate, together with all attachments thereto, signed by the
chief financial officer of the Borrower, dated the Closing Date.


(f)    Fees. The Lenders and the Agent shall have received all fees required to
be paid on or before the Closing Date.


(g)    Financial Statements. The Agent shall have received the Historical
Financial Statements, which may be deemed to have been delivered electronically
to the extent the same are included in materials otherwise filed with the SEC.


(h)    Termination of Existing Loan Documents. The Agent shall have received
satisfactory evidence that the Existing Credit Agreement and the existing
guaranty dated as of December 24, 2012 between Total S.A. and Crédit Agricole
Corporate and Investment Bank, as agent, have been terminated and the Borrower
has repaid in full all outstanding loans and other amounts due under the
Existing Credit Agreement.


(i)    Solvency Assurances. The Agent shall have received, on behalf of itself
and the Lenders, an executed Solvency Certificate signed by the chief financial
officer of the Borrower dated the Closing Date certifying that, after giving
effect to the consummation of the transactions contemplated by the Loan
Documents on the Closing Date, the Borrower will be Solvent as of the Closing
Date.


SECTION 4.03.    Borrowings On or After the Restructuring Date. On the date of
each Borrowing on or after the Restructuring Date:


(a)    The Agent shall have received a notice of such Borrowing as required by
Section 2.03.


(b)    The Agent shall have received, on behalf of itself and the Lenders, an
executed Solvency Certificate signed by the chief financial officer of the
Borrower dated the date of such Borrowing certifying that, after giving effect
to such Borrowing, the Borrower will be Solvent as of such date.



53

--------------------------------------------------------------------------------


(c)    The Agent shall have received, on behalf of itself and the Lenders, an
executed Compliance Certificate signed by the chief financial officer of the
Borrower dated the date of such Borrowing, demonstrating compliance with
Sections 5.02 and 5.12 and confirming that the Leverage Ratio did not exceed 4.5
to 1.0 in each case as of (i) the last day of the most recently ended
four-fiscal quarter period for which financial statements and a Compliance
Certificate have been delivered, and (ii) if applicable, the last day of the
most recently ended four-fiscal quarter period for which financial statements
and a Compliance Certificate are not yet required to be delivered under this
Agreement (based on the Borrower's reasonable good faith determination of its
Consolidated Liquidity and Leverage Ratio as of the last day of such period).


(d)    The representations and warranties set forth in Article III hereof (other
than Section 3.04) and in each other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.


(e)    At the time of and immediately after such Borrowing, no (i) Event of
Default, or (ii) event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both, has
occurred and is continuing or would result from such issuance, extension or
increase, shall have occurred and be continuing.


(f)    Each such Borrowing shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing as to the matters
specified in paragraphs (d) and (e) of this Section 4.03.


ARTICLE V


Affirmative Covenants


The Borrower covenants and agrees that, until the Revolving Credit Commitments
have expired or been terminated and the Revolving Loans have been repaid in
full:


SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Agent (which will promptly furnish such information to the
Lenders):


(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
earnings, shareholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing and reasonably



54

--------------------------------------------------------------------------------


acceptable to the Agent (without a “going concern” explanatory note or any
similar qualification or exception or exception as to the scope of such audit)
to the effect that such consolidated financial statements present fairly, in all
material respects, the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;


(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of earnings, shareholders' equity and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;


(c)    concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate (i) certifying that no Event
of Default has occurred and, if an Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Agent demonstrating the Leverage Ratio for the applicable period, and (iii)
with respect to any delivery of financial statements under clause (a) or
(b) above on or after the Restructuring Date, demonstrating compliance with the
covenants set forth in Section 5.02 and Section 5.12;


(d)    promptly following the Agent's request therefor, all documentation and
other information that the Agent reasonably requests on its behalf or on behalf
of any Lender in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act;


(e)    written notice of the occurrence of an Event of Default, which notice
shall be given within five (5) Business Days after the actual knowledge of an
officer of the Borrower of such occurrence, specifying the nature and extent
thereof and, if continuing, the action the Borrower is taking or proposes to
take in respect thereof; and


(f)    concurrently with any delivery of financial statements under clause (a)
above, and from time to time as reasonably requested by the Agent (but no more
than once in any fiscal quarter if no Event of Default has occurred and is
continuing), the Borrower will deliver to the Agent a true and complete list of
all Project Indebtedness as of such date and a description in reasonable detail
of the financing facilities and other arrangements establishing such Project
Indebtedness (including the outstanding amount in respect thereof as of such
date).


Anything required to be delivered pursuant to clauses (a) or (b) above (to the
extent any such financial statements or reports are included in materials
otherwise





55

--------------------------------------------------------------------------------


filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which the Borrower posts such
reports, or provides a link thereto, on the Borrower's website on the Internet,
or on the date on which such reports are filed with the SEC and become publicly
available.


SECTION 5.02.    Leverage Covenant. At all times on and after the Restructuring
Date, if any Revolving Loans are outstanding as of the last day of any fiscal
quarter of the Borrower, the Borrower will not permit the Leverage Ratio as of
such day to exceed 4.5 to 1.0.


SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will do or
cause to be done all things reasonably necessary to preserve and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, authorizations, qualifications and accreditations material to the
conduct of its business, in each case if the failure to do so, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect; provided, that the foregoing shall not prohibit any merger,
consolidation or other transaction.


SECTION 5.04.    Maintenance of Properties. Each Loan Party will (a) at all
times maintain and preserve all material property necessary to the normal
conduct of its business in good repair, working order and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and (b) make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto as necessary in accordance with prudent
industry practice in order that the business carried on in connection therewith,
if any, may be properly conducted at all times, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.


SECTION 5.05.    Compliance with Laws. Each Loan Party will comply in all
material respects with all Requirements of Law applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.06.    Use of Proceeds. The proceeds of the Revolving Loans will be
used only for the purposes specified in the introductory statement to this
Agreement or, in the case of Incremental Revolving Loans, in the applicable
Incremental Revolving Credit Assumption Agreement. No part of the proceeds of
any Revolving Loan will be used, whether directly or indirectly, for any purpose
that would entail a violation of Regulation T, U or X.


SECTION 5.07.    Insurance. Each Loan Party will maintain, with financially
sound and reputable insurance companies, insurance (including replacement value
casualty insurance on the Collateral) in such amounts and against such risks as
are customarily maintained by similarly situated companies engaged in the same
or similar businesses operating in the same or similar locations (after giving
effect to any self-insurance reasonable and customary for similarly situated
companies). The Borrower



56

--------------------------------------------------------------------------------


will furnish to the Agent, upon request, information in reasonable detail as to
the insurance so maintained.


SECTION 5.08.    Sale and Lease Back. (a) The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any operating
lease obligations or Capital Lease Obligations, of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, (i) that Borrower
or any of its Subsidiaries has sold or transferred or is to sell or transfer to
any other Person (other than the Borrower or any of its Subsidiaries) or
(ii) that Borrower or any of its Subsidiaries intends to use for substantially
the same purpose as any other property that has been or is to be sold or
transferred by Borrower or any of its Subsidiaries to any Person (other than the
Borrower or any of its Subsidiaries) in connection with any lease (a “Sale and
Lease Back Transaction”); provided that Project Finance Subsidiaries may become
and remain liable as lessee, guarantor or other surety with respect to any such
obligations arising pursuant to Sale and Lease Back Transactions relating to
commercial solar systems if and to the extent that (x) the aggregate amount of
receivables of the Borrower and its Subsidiaries after the Closing Date in
connection with all Sale and Lease Back Transactions does not exceed $50,000,000
at the end of any fiscal quarter of the Borrower, and (y) such transactions are
expressly made non-recourse to the Borrower and the Non-Project Finance
Subsidiaries.


(b)    Neither Borrower nor any Domestic Subsidiary shall sell, transfer,
convey, assign or otherwise dispose of any of its Accounts (as defined in the
UCC) which constitute Eligible Assets, other than the sale of Accounts in an
aggregate amount not to exceed $50,000,000 at any one time outstanding;
provided, that (A) no Event of Default is in existence at the time of such
disposition or would result therefrom, (B) after giving effect to such
disposition, the aggregate amount of the Accounts constituting Collateral
exceeds the aggregate principal amount of outstanding Loans as of such date, and
(C) the non-cash consideration received in connection therewith shall not exceed
10% of the total consideration received in connection with such disposition.


SECTION 5.09.    Books and Records. The Borrower will maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower.


SECTION 5.10.    Inspection Rights. The Borrower will permit representatives and
independent contractors of the Agent to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that so long as no Event of Default
has occurred and is continuing, the Borrower shall not be required to pay for
more than one such visit by the Agent per fiscal year.



57

--------------------------------------------------------------------------------


SECTION 5.11.    Payment of Taxes, Etc. The Borrower will pay and discharge,
before the same shall become delinquent, (i) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its property or assets or
in respect of any of its income, business or franchises before any penalty
accrues thereon and (ii) all lawful claims that, if unpaid, might by law become
a Lien upon its property or assets or in respect of any of its income, business
or franchises before any penalty accrues thereon; provided, however, that
Borrower shall not be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.


SECTION 5.12.    Minimum Consolidated Liquidity. The Borrower shall have on the
last day of each fiscal quarter ending after the Restructuring Date,
Consolidated Liquidity of not less than $100,000,000 plus the applicable Unpaid
Debentures Amount if either the 2014 Debentures or the 2015 Debentures, as
applicable, have not been repaid in full as of the Unpaid Debentures Applicable
Date.


SECTION 5.13.    New Loan Parties. In the event that any Domestic Subsidiary
owns or acquires any Eligible Assets with an aggregate value of more than
$10,000,000 or becomes a Material Domestic Subsidiary on or after the
Restructuring Date (any such event, an “Accession Event”), then the Borrower
will as soon as practicable (but in any case no later than 10 Business Days
after such Accession Event) notify the Agent of that fact and cause such
Domestic Subsidiary to execute and deliver to the Agent a counterpart of the
Subsidiary Guaranty and the Security Agreement and to take all such further
actions and execute such further documents and instruments, including (i)
delivery to the Agent of the results of a recent search, of all effective UCC
financing statements and all judgment and tax lien filings which may have been
made with respect to any property of such Domestic Subsidiary, together with
copies of all such filings disclosed by such search and (ii) such other actions,
documents, legal opinions and instruments as may be necessary or, in the
reasonable opinion of the Agent, desirable in connection with the creation in
favor of the Security Agent, for the benefit of the Lenders, of a valid and
perfected First Priority Lien on all Eligible Assets of such Domestic
Subsidiary.


SECTION 5.14.    Further Assurances. Upon the reasonable request of the Agent at
any time from and after the Restructuring Date, but subject to any applicable
limitations set forth herein and in the other Loan Documents, the Loan Parties
shall promptly execute and deliver or cause to be executed and delivered, at the
cost and expense of the Loan Parties, such further instruments as may be
necessary in the reasonable judgment of the Agent, to provide the Security Agent
for the benefit of the Secured Parties a First Priority Lien in the Collateral
and any and all documents (including, without limitation, the execution,
amendment or supplementation of any financing statement and continuation
statement or other statement) for filing under the provisions of the UCC and the
rules and regulations thereunder, or any other applicable law, and perform or
cause to be performed such other ministerial acts which are



58

--------------------------------------------------------------------------------


reasonably necessary or advisable, from time to time, in order to grant, perfect
and maintain in favor of the Security Agent for the benefit of the Secured
Parties the security interest in the Collateral contemplated hereunder and under
the other Loan Documents.


ARTICLE VI


Limitation on Liens


At all times from and after the Restructuring Date, the Borrower covenants and
agrees that, until the Revolving Credit Commitments have expired or been
terminated and the Revolving Loans have been repaid in full, neither any Loan
Party nor any Foreign Subsidiary shall create or suffer to exist any Lien on (i)
any of the Collateral other than Permitted Collateral Encumbrances and Liens
arising under the Loan Documents, or (ii) any of its other assets or properties
other than Permitted Encumbrances.


ARTICLE VII


Events of Default


If any of the following events (each, an “Event of Default”) shall occur and be
continuing:


(a)    the Borrower shall fail to pay any principal of any Revolving Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;


(b)    the Borrower shall fail to pay any interest, fee or other amount (other
than an amount referred to in clause (a) of this Article VII) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;


(c)    any representation or warranty made by any Loan Party (or any of its
officers or other representatives) under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made or deemed
to have been made (unless, if the circumstances giving rise to such
misrepresentation or breach of warranty are capable of being remedied, such Loan
Party remedies such circumstances within thirty (30) days after receipt of
notice to such Loan Party from the Agent specifying such inaccuracy);


(d)    any Loan Party or the Parent Guarantor shall fail to perform or observe
any term, covenant, or agreement contained herein or in any other Loan Document
on its part to be performed or observed (other than a failure to comply with any
term or condition contained in Section 5.02, Section 5.12 or Article VI of this
Agreement, which are covered in (o) below) if such failure shall remain
unremedied for thirty (30) days after written notice thereof shall have been
given to such Person by the Agent or the Required Lenders, except where such
default cannot be reasonably cured



59

--------------------------------------------------------------------------------


within 30 days but can be cured within 60 days, such Person has (i) during such
30-day period commenced and is diligently proceeding to cure the same and (ii)
such default is cured within 60 days after the earlier of becoming aware of such
failure and receipt of notice to such Person from the Agent or the Required
Lenders specifying such failure;


(e)    at any time prior to the Restructuring Date, the Parent Guarantor shall
fail to pay (i) any indebtedness for borrowed money pursuant to a loan
agreement, or (ii) any noncontingent payment obligation pursuant to a letter of
credit agreement, in either case individually or in the aggregate, in excess of
$200,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such indebtedness or obligation,
provided, however, that a written waiver of such failure by the Person to whom
such indebtedness or obligation is owed shall be a written waiver of the Event
of Default resulting pursuant to this clause (e) from such failure; or the
maturity of such indebtedness or obligation is accelerated, provided, however,
that a written waiver of such failure by the Person to whom such indebtedness or
obligation is owed shall be a written waiver of the Event of Default resulting
pursuant to this clause (e) from such failure;


(f)    (i) any Loan Party shall fail to make any payment when the same becomes
due and payable with respect to any Material Indebtedness, and such failure
shall continue beyond the applicable grace period, if any, specified in the
agreement or instrument relating to such Material Indebtedness; or (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Material Indebtedness; or (iii) any
Material Indebtedness shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof;


(g)    the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of any Loan Party, any Material Subsidiary or,
prior to the Restructuring Date, the Parent Guarantor in an involuntary case or
proceeding under any applicable United States federal, state, or foreign
bankruptcy, insolvency, reorganization, or other similar law or (ii) a decree or
order adjudging any Loan Party, any Material Subsidiary or, prior to the
Restructuring Date, the Parent Guarantor bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of such Loan Party, such Material Subsidiary or,
prior to the Restructuring Date, the Parent Guarantor under any applicable
United States federal, state, or foreign law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of any Loan Party, any Material Subsidiary or, prior to the Restructuring Date,
the Parent Guarantor, or ordering





60

--------------------------------------------------------------------------------


the winding up or liquidation of the affairs of any Loan Party, any Material
Subsidiary or, prior to the Restructuring Date, the Parent Guarantor, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of sixty (60) consecutive days;


(h)    the commencement by any Loan Party, any Material Subsidiary or, prior to
the Restructuring Date, the Parent Guarantor of a voluntary case or proceeding
under any applicable United States federal, state, or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by any Loan
Party, any Material Subsidiary or, prior to the Restructuring Date, the Parent
Guarantor to the entry of a decree or order for relief in respect of such Loan
Party, such Material Subsidiary or, prior to the Restructuring Date, the Parent
Guarantor in an involuntary case or proceeding under any applicable United
States federal, state, or foreign bankruptcy, insolvency, reorganization, or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by any Loan Party, any Material Subsidiary
or, prior to the Restructuring Date, the Parent Guarantor of a petition or
answer or consent seeking reorganization or relief under any applicable United
States federal, state, or foreign law, or the consent by any Loan Party, any
Material Subsidiary or, prior to the Restructuring Date, the Parent Guarantor to
the filing of such petition or the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or similar
official of any Loan Party, any Material Subsidiary or, prior to the
Restructuring Date, the Parent Guarantor or of any substantial part of the
property of, or the making by any Loan Party, any Material Subsidiary or, prior
to the Restructuring Date, the Parent Guarantor of an assignment for the benefit
of creditors, or the admission by any Loan Party, any Material Subsidiary or,
prior to the Restructuring Date, the Parent Guarantor in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by any Loan Party, any Material Subsidiary or, prior to the
Restructuring Date, the Parent Guarantor in furtherance of any such action;


(i)    failure by the Borrower or any Material Subsidiary to pay final
non-appealable judgments, which (i) remain unpaid, undischarged and unstayed for
a period of more than sixty (60) days after such judgment becomes final, and
(ii) would have a Material Adverse Effect;


(j)    an ERISA Event occurs which results in the imposition or granting of
security, or the incurring of a liability that individually and/or in the
aggregate has or would have a Material Adverse Effect;


(k)    at any time prior to the Restructuring Date, the Parent Guarantor shall
repudiate, or assert the unenforceability of the Parent Guaranty, or the Parent
Guaranty shall for any reason not be in full force and effect;


(l)    at any time on or after the Restructuring Date, any Loan Party shall
repudiate, or assert the unenforceability of, any Collateral Document or assert
the invalidity of any Lien, or any Collateral Document shall for any reason not
be in full force and effect;





61

--------------------------------------------------------------------------------


(m)    at any time after the execution and delivery of any Collateral Document,
the Security Agent shall not have or cease to have a valid and perfected First
Priority Lien in a material portion of the Collateral purported to be covered by
such Collateral Document (subject to any filing which may be necessary to
perfect a Lien, which filing is pending), for any reason other than the failure
of the Security Agent or any Lender to take any action within its control;


(n)    at any time on and after the Restructuring Date, in connection with any
borrowing of Revolving Loans, the Borrower certifies under Section 4.03(c) based
on reasonable good faith estimates that it was in compliance with the covenants
in Sections 5.02 and 5.12 as of the last day of the then most recently ended
four-fiscal quarter period for which financial statements and a Compliance
Certificate are not yet required to be delivered to the Agent pursuant to the
terms of this Agreement, and a subsequently delivered Compliance Certificate
demonstrates that the Borrower was not in compliance with any such covenant as
of the relevant date (it being understood and agreed that compliance with such
covenants shall be determined for this purpose regardless of whether any Loans
were outstanding as of the last day of such four-fiscal quarter period);


(o)    at any time on and after the Restructuring Date, (i) if any Revolving
Loans are outstanding as of the last day of any fiscal quarter of the Borrower
and the Borrower fails to perform the covenant contained in Section 5.02 and
fails to cure such non-performance pursuant to and in accordance with the last
two paragraphs of this Article VII (it being understood that an immediate Event
of Default shall occur (and be deemed to have occurred as of the last day of the
fiscal period being tested) upon the earliest to occur of the Borrower (A)
failing to cure such non-performance in a timely manner pursuant to and in
accordance with such paragraphs, (B) failing to elect to issue equity securities
for cash prior to the last day of the Election Period (as defined in the
penultimate paragraph of this Article VII) as required by the penultimate
paragraph of this Article VII, or (C) failing to receive such cash within thirty
(30) days after such election as required by the penultimate paragraph of this
Article VII), or (ii) the Borrower fails to perform the covenant contained in
Section 5.12 or the covenant contained in Article VI; or


(p)    at any time on and after the Restructuring Date, if no Revolving Loans
are outstanding as of the last day of any fiscal quarter of the Borrower and
(i) the Leverage Ratio exceeds 4.5 to 1.0 as of the last day of three
consecutive fiscal quarters, or (ii) the Leverage Ratio exceeds 4.5 to 1.0 as of
the last day of two consecutive fiscal quarters on more than two occasions;


then, and in every such event (other than an event described in clause (g) or
(h) of this Article VII), and at any time thereafter during the continuance of
such event, the Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any of the following actions, at the same or
different times: (i) terminate the Revolving Credit Commitments and thereupon
the Revolving Credit Commitments shall terminate immediately and (ii) declare
the Revolving Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable





62

--------------------------------------------------------------------------------


may thereafter be declared to be due and payable), and thereupon the principal
of the Revolving Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; provided that upon the occurrence of an event described in
clause (g) or (h) of this Article VII, the Revolving Credit Commitments shall
automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, without further action of the
Agent or any Lender. Upon the occurrence and the continuance of an Event of
Default, the Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Agent under the Loan Documents
or at law or equity, including all remedies provided under the UCC.


In the event of any Event of Default specified in clause (f) of the preceding
paragraph of this Article, such Event of Default and all consequences thereof
(excluding any resulting payment default) shall be annulled, waived and
rescinded automatically and without any action by the Agent or the Lenders if,
within ten (10) days after such Event of Default arose, (i) the Indebtedness or
guarantee that is the basis for such Event of Default has been discharged, (ii)
the holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default or (iii) the default
that is the basis for such Event of Default has been cured to the satisfaction
of the holders thereof.


Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of Section 5.02 as
at the end of any fiscal quarter of the Borrower, the Borrower may within twenty
(20) days subsequent to the date of such breach (the “Election Period”), by
written notice delivered to the Agent, elect to issue equity securities for
cash, and upon the receipt within thirty (30) days after such election by the
Borrower of such cash (the “Cure Amount”), Section 5.02 shall be recalculated
giving effect to the following pro forma adjustments:


(i)    EBITDA shall be increased, solely for the purpose of measuring the
performance under Section 5.02 with respect to any period of four consecutive
fiscal quarters that includes the fiscal quarter in respect of which the Cure
Amount was received and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and


(ii)    if, after giving effect to the foregoing recalculation, the Borrower
shall then be in compliance with the requirements of Section 5.02, the Borrower
shall be deemed to have satisfied the requirements thereof as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default that had
occurred shall be deemed cured for the purposes of this Agreement; provided



63

--------------------------------------------------------------------------------


that, on the date of the Borrower's receipt of the Cure Amount, the Borrower
shall have delivered to the Agent a certificate of a Financial Officer (A)
certifying the Borrower's receipt of the Cure Amount and (B) setting forth a pro
forma calculation of EBITDA which demonstrates compliance with Section 5.02
after giving effect to such cure;


The Borrower's right to exercise the foregoing cure shall be limited as follows:
(i) such cure may be exercised only one time after the Closing Date, (ii)
Indebtedness repaid with the proceeds of any Cure Amount shall not be deemed
repaid for purposes of determining compliance with Section 5.02 on the last day
of the fiscal quarter in respect of which the Cure Amount was received, and
(iii) the Cure Amount shall not increase EBITDA by an amount greater than the
minimum amount required to cause the Borrower to be in compliance with Section
5.02 as of the last day of the fiscal quarter in respect of which the Cure
Amount was received.


ARTICLE VIII


The Agents


Each of the Lenders hereby irrevocably appoints each of the Agents as its agent
and authorizes each of the Agents to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to the Agents by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.


The bank serving as either of the Agents hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Agent or the Security Agent, and such bank and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any Affiliate thereof as if it were
not the Agent or the Security Agent hereunder.


The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(b) the Agents shall not have any duty to take any discretionary action or
exercise any discretionary powers, except, subject to the last paragraph of this
Article VIII, discretionary rights and powers expressly contemplated by the Loan
Documents that the Agents are required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agents shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Agent or any of its
Affiliates in any capacity. Neither of the Agents shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be





64

--------------------------------------------------------------------------------


necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. Neither of the Agents shall
be deemed to have knowledge of any Event of Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and neither
of the Agents shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to any of the Agents.


Each of the Agents shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each of the Agents also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. Each of the Agents may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.


Each of the Agents may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the Agents.
Each of the Agents and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of any of the Agents and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as either of the Agents.


Subject to the appointment and acceptance of a successor Agent or Security Agent
as provided in this paragraph, any of the Agents may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent (not to be unreasonably withheld
or delayed) of the Borrower, to appoint a successor, which shall be another
Lender; provided that during the existence and continuation of an Event of
Default, no consent of the Borrower shall be required. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent or Security Agent
gives notice of its resignation, then the retiring Agent or Security Agent may,
on behalf of the Lenders, appoint a successor Agent or Security Agent which
shall be a commercial bank or an Affiliate of any such commercial bank
reasonably acceptable to Borrower. Upon the acceptance of its appointment as
Agent or Security Agent hereunder by a successor, such successor shall succeed
to and





65

--------------------------------------------------------------------------------


become vested with all the rights, powers, privileges and duties of the retiring
Agent or Security Agent, and the retiring Agent or Security Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent or Security Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After either of the Agents' resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent or Security Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent or Security Agent.


Each Lender acknowledges that it has, independently and without reliance upon
any of the Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any of the Agents or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder.


Each Lender, by virtue of its acceptance of the benefits of the Collateral
Documents) hereby further authorizes the Security Agent, on behalf of and for
the benefit of the Lenders, to enter into each Collateral Document as secured
party and each Lender agrees to be bound by the terms of each Collateral
Document; provided that the Security Agent shall not (a) enter into or consent
to any material amendment, modification, termination or waiver of any provision
contained in any Collateral Document or (b) release any Collateral (except as
otherwise expressly permitted or required pursuant to the terms of this
Agreement or the applicable Collateral Document), in each case without the prior
consent of the Required Lenders (or, if required pursuant to Section 9.02, all
Lenders); provided further, however, that, without further written consent or
authorization from the Lenders, the Security Agent may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which the Required Lenders have otherwise consented. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Security Agent and each Lender hereby agree that (A) no Lender
shall have any right individually to realize upon any of the Collateral under
any Collateral Document, it being understood and agreed that all powers, rights
and remedies under the Collateral Documents may be exercised solely by the
Security Agent for the benefit of Lenders in accordance with the terms thereof
and (B) in the event of a foreclosure by the Security Agent on any of the
Collateral pursuant to a public or private sale, the Security Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Security Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply





66

--------------------------------------------------------------------------------


any of the Obligations as a credit on account of the purchase price for any
Collateral payable by the Security Agent at such sale.


ARTICLE IX


Miscellaneous


SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:


(i)    if to the Borrower, to SunPower Corporation at:


77 Rio Robles
San Jose, CA 95134
Attention: Charles Boynton, Chief Financial Officer
Facsimile : 408-240-5417
Email: Charles.Boynton@sunpowercorp.com


with a copy (which shall not constitute notice) to:


77 Rio Robles
San Jose, CA 95134
Attention: General Counsel
Facsimile: 408-240-5400


(ii)    if to the Agent, to Crédit Agricole Corporate and Investment Bank at:


1301 Avenue of the Americas
New York, NY 10019
Attention: Agnes Castillo
Telecopy No.: 917-849-5463 or 917-849-5456


(iii)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.


(b)    All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent and when receipt has been confirmed by telephone, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.




    

67

--------------------------------------------------------------------------------


(c)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(e) unless otherwise agreed by the Agent and the applicable Lender.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.


(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.


(e)    Platform.


(i)    The Borrower agrees that the Agent may with the Borrower's prior written
consent as to any particular Communication (as defined below), but shall not be
obligated to, make the Communications available to the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).


(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
the Agent Parties in connection with the Communications or the Platform. In no
event shall the Agent or any of its related parties (collectively, the “Agent
Parties”) have any liability to the Borrower or any of its Affiliates, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower's or the Agent's transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,



68

--------------------------------------------------------------------------------


information, document or other material provided by or on behalf of any Loan
Party or their Affiliates pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.


SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the Agent or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, to
the extent permitted by law, the making of a Loan shall not be construed as a
waiver of any Event of Default, regardless of whether the Agent or any Lender
may have had notice or knowledge of such Event of Default at the time.


(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders, provided that the Borrower and the
Agent may enter into (A) an amendment to effect the provisions of
Section 2.19(b) upon the effectiveness of any Incremental Revolving Credit
Assumption Agreement and (B) a Change in Control Amendment under Section 2.20,
or (ii) in the case of any other Loan Document (other than any such amendment to
effectuate any modification thereto expressly contemplated by the terms of such
other Loan Documents), pursuant to an agreement or agreements in writing entered
into by the Agent and the Borrower, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Revolving Credit
Commitment of any Lender without the written consent of such Lender; it being
understood that the waiver of any Event of Default or mandatory prepayment shall
not constitute an increase of any Revolving Credit Commitment of any Lender,
(B) reduce or forgive the principal amount of any Loan or reduce the rate of
interest thereon, or reduce or forgive any interest or fees (including any
prepayment fees) payable hereunder, without the written consent of each Lender
directly affected thereby, (C) postpone any scheduled date of payment of the
principal amount of any Loan, or any date for the payment of any interest, Fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Revolving
Credit Commitment, without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the provisions of Section 2.11(c) providing for the default
rate of interest, or to waive any obligations of the Borrower to pay interest at
such default



69

--------------------------------------------------------------------------------


rate, (D) change Sections 2.08(b), 2.16(b) or 2.16(e) in a manner that would
alter the manner in which payments are shared, without the written consent of
each Lender, (E) change any of the provisions of this Section 9.02, the
definition of “Required Lenders”, the definition of “Required Class Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (F) amend any of the provisions of Section 2.20 or the definition
of “Change in Control” without the written consent of each Lender, (G) amend the
Parent Guaranty in any material respect adverse to the Lenders or release the
Parent Guarantor from any of its obligations under the Parent Guaranty prior to
the Restructuring Date without the written consent of each Lender, (H) release
all or substantially all of the Collateral without the written consent of each
Lender, (I) waive any of the Restructuring CPs (other than the Restructuring CP
described in clause (a) in the definition of “Restructuring Date”) without the
written consent of each Lender, or (J) waive any conditions precedent set out in
Article IV in respect of any Borrowing without the written consent of each
Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Agent hereunder without the prior
written consent of the Agent. The Agent may without the consent of any Lender
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04. Notwithstanding the foregoing, with the consent of the Borrower
and the Required Lenders, this Agreement (including Sections 2.08(b), 2.16(b)
and 2.16(e)) may be amended (x) to allow the Borrower to prepay Revolving Loans
on a non-pro rata basis in connection with offers made to all the Lenders
pursuant to procedures approved by the Agent and (y) to allow the Borrower to
make loan modification offers to all the Lenders that, if accepted, would
(A) allow the maturity and scheduled amortization of the Revolving Loans of the
accepting Lenders to be extended, (B) increase the Applicable Rates and/or Fees
payable with respect to the Revolving Loans and Revolving Credit Commitments of
the accepting Lenders and (C) treat the modified Revolving Loans and Revolving
Credit Commitments of the accepting Lenders as a new class of Revolving Loans
and Revolving Credit Commitments for all purposes under this Agreement.


(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, no Event of Default has occurred and is continuing and the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement by the Borrower, (i) another bank or
other entity which is reasonably satisfactory to the Borrower and the Agent
shall agree, as of such date, to purchase for cash the Revolving Loans due to
the Non-Consenting Lender pursuant to an Assignment and Assumption and to become
a Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, (ii) the replacement Lender
shall grant its consent with respect to the applicable proposed amendment,
waiver or consent and (iii) the Borrower shall pay to such Non-Consenting Lender
in same day funds on the day



70

--------------------------------------------------------------------------------


of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including, without limitation, payments due to such
Non-Consenting Lender under Sections 2.13 and 2.15, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.14 had the Revolving Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender (the
“Required Payment”). Each Lender agrees that if the Borrower exercises its
option hereunder, it shall promptly execute and deliver all agreements and
documentation necessary to effectuate such assignment as set forth in
Section 9.04. If any Non-Consenting Lender does not promptly execute and deliver
all agreements and documentation necessary to effectuate such assignment as set
forth in Section 9.04, then the Agent or the Borrower shall be entitled (but not
obligated) to execute and deliver such agreement and documentation relating to
such assignment on behalf of such Non-Consenting Lender and any such agreement
and/or documentation so executed by the Agent or the Borrower shall be effective
for purposes of documenting an assignment pursuant to Section 9.04 upon the
Borrower making the Required Payment to such Non-Consenting Lender.


(d)    The Agents and the Loan Parties may amend any Loan Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Lender; provided, however, that no such
amendment shall become effective until the fifth Business Day after it has been
posted to the Lenders, and then only if the Required Lenders have not objected
in writing thereto within such five Business Day period.


(e)    Anything in this Agreement to the contrary notwithstanding, but without
limiting the provisions of Section 9.02(b), no waiver or modification of any
provision of this Agreement that has the effect (either immediately or at some
later time) of enabling the Borrower to satisfy a condition precedent to the
making of a Loan of any Class shall be effective against the Lenders of such
Class for purposes of the Revolving Credit Commitments of such Class unless the
Required Class Lenders of such Class shall have concurred with such waiver or
modification, and no waiver or modification of any provision of this Agreement
or any other Loan Document that could reasonably be expected to adversely affect
the Lenders of any Class in a manner that does not affect all Classes equally
shall be effective against the Lenders of such Class unless the Required Class
Lenders of such Class shall have concurred with such waiver or modification.


SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees to
pay on demand all reasonable and documented costs and expenses of the Agent
(including the fees and expenses of Linklaters LLP as special counsel to the
Lenders to the extent previously agreed) in connection with the preparation,
execution, delivery and administration of the Loan Documents.


(b) The Borrower shall indemnify the Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses,



71

--------------------------------------------------------------------------------


claims, damages, penalties, liabilities and related expenses (including
reasonable and documented fees and expenses of counsel), but excluding Taxes
which shall be dealt with exclusively pursuant to Section 2.15 above, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any environmental liability
related in any way to the Borrower or any of its Subsidiaries or to any property
owned or operated by the Borrower or any of its Subsidiaries, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
its Affiliates); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
negligence (if a Change in Control has not occurred), gross negligence (if a
Change in Control has occurred) or willful misconduct of such Indemnitee.


(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Agent in its capacity
as such.


(d)    To the extent permitted by applicable law, no party to this Agreement
shall assert, and each hereby waives, any claim against any other party hereto
or any Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Revolving
Loan or the use of the proceeds thereof; provided, however, that the foregoing
provisions shall not relieve the Borrower of its indemnification obligations as
provided herein to the extent any Indemnitee is found liable for any such
damages.


SECTION 9.4.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (any attempted assignment or
transfer not complying with the terms of this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall



72

--------------------------------------------------------------------------------


be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more commercial banks, savings banks, financial
institutions or other institutional investors all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment or the Revolving Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:


(A)    the Borrower, provided that no consent of the Borrower shall be required
(1) for an assignment to an Eligible Assignee or (2) if an Event of Default has
occurred and is continuing, and provided further that no consent of the Borrower
shall be required for an assignment during the primary syndication of the
Revolving Loans to Persons identified by the Agent to the Borrower on or prior
to the Closing Date and reasonably acceptable to the Borrower; and


(B)    except in the case of an assignment to an Eligible Assignee, the Agent.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender's Revolving Credit Commitment or Revolving Loans, the
amount of the Revolving Credit Commitment or the principal amount of Revolving
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent and determined on an aggregate basis in the event of
concurrent assignments to Related Funds (as defined below)) shall be in a
minimum amount of at least $5,000,000 unless each of the Borrower and the Agent
otherwise consent;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;



73

--------------------------------------------------------------------------------


(C)    the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent (or, if previously agreed with the Agent, manually); and


(D)    the assignee, if it shall not be a Lender, shall deliver on or prior to
the effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate Internal Revenue Service
form (such as Form W-8BEN or W-8ECI or any successor form adopted by the
relevant United States taxing authority) as required by applicable law
supporting such assignee's position that no withholding by any Borrower or the
Agent for United States income tax payable by such assignee in respect of
amounts received by it hereunder is required.


The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.


(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 (subject to the requirements of Section
2.15) and 9.03 with respect to facts and circumstances occurring on or prior to
the effective date of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)    The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, or principal amount of, and
any interest on, the Revolving Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register



74

--------------------------------------------------------------------------------


pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire and tax certifications required by Section 9.04(b)(ii)(D)(2)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 2.16(c) or 9.03(c), the Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04.


(vi)    By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Assumption,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee,
legally authorized to enter into such Assignment and Assumption; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.04 or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on



75

--------------------------------------------------------------------------------


such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.


(c)    (i) Any Lender may sell participations to one or more commercial banks,
savings banks or other financial institutions or, with the consent of the
Borrower (so long as no Event of Default has occurred and is continuing), other
entities (a “Participant”) in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment or the Revolving Loans owing to it); provided that (A) such
Lender's obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement,
(D) no such Participant shall be a “creditor” as defined in Regulation T or a
“foreign branch of a broker-dealer” within the meaning of Regulation X, and (E)
neither the Borrower nor any of its Affiliates shall be a Participant. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
register for the recordation of the names and addresses of each Participant and
the principal amounts of, and stated interest on, each participant's interest in
the Revolving Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender may treat each Person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior



76

--------------------------------------------------------------------------------


written consent. A Participant shall not be entitled to the benefits of
Section 2.15 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.15(f) as though it were a Lender.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other governmental authority, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(e)    If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder, the Borrower shall be deemed to have given its
consent fifteen (15) Business Days after the date notice thereof (which notice
shall specify such fifteen-day notice period described herein) has been
delivered by the assigning Lender (through the Agent) unless such consent is
expressly refused by the Borrower prior to such fifteenth Business Day.


SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and shall continue in full force and effect as long as the principal
of or any accrued interest on any Revolving Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Revolving Credit Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Revolving Loans, the expiration or
termination of the Revolving Credit Commitments or the termination of this
Agreement or any provision hereof.


SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letters and any separate letter agreements with
respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.02, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.



77

--------------------------------------------------------------------------------


Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in 'PDF' format by electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement.


SECTION 9.07.    Severability. To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.


SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time after the Restructuring Date, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by it to or for the credit or the account of the
Borrower. The applicable Lender shall notify the Borrower and the Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.


SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process;
waiver of Jury Trial. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.


(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court or federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.


(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or



78

--------------------------------------------------------------------------------


hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents to which
it is a party in any New York state or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court sitting in the Borough of Manhattan in New York City.


(d)    To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by express or overnight mail or
courier, postage prepaid, directed to it at its address for notices as provided
for in Section 9.01. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


(e)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.09(e) AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.


SECTION 9.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.11.    Confidentiality. The Agent and each Lender agrees to maintain
the confidentiality of the Information (as defined below), except that



79

--------------------------------------------------------------------------------


Information may be disclosed (a) to its and its Affiliates' directors, trustees,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory, governmental or administrative authority, (c) to the extent required
by law or by any subpoena or similar legal process, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 9.04(d) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its businesses, or the Transactions other
than any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


SECTION 9.12.    Several Obligations; Nonreliance: Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Revolving Loan or perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. Each Lender hereby represents that (a) it is not relying
on or looking to any Margin Stock for the repayment of the Borrowings provided
for herein and (b) it is not and will not become a “creditor” as defined in
Regulation T or a “foreign branch of a broker-dealer” within the meaning of
Regulation X. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any Requirement of Law.


SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties and the Parent Guarantor
and, which information includes the name and address of the Loan Parties and the
Parent Guarantor and other information that will allow such Lender to identify
the Loan Parties and the Parent Guarantor in accordance with the USA Patriot
Act.



80

--------------------------------------------------------------------------------


SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Revolving Loan,
together with all fees, charges and other amounts which are treated as interest
on such Revolving Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Revolving Loan
or participation in accordance with applicable law, the rate of interest payable
in respect of such Revolving Loan or participation hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Revolving Loan or participation but were not payable as a result
of the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Revolving Loans or participations or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.


SECTION 9.15.    Additional Indebtedness. (a) At any time prior to the
expiration or termination of the Revolving Credit Commitments, but only on one
occasion after the Closing Date, the Borrower may notify the Agent in writing
that the Borrower or any of its Subsidiaries intends to incur Indebtedness for
the purpose of expanding its manufacturing capacity, through the acquisition or
construction of new manufacturing facilities or otherwise, and request that the
Agent (in consultation with the Lenders) and the Borrower enter into
negotiations in good faith for a period not to exceed 30 days from the date on
which the Agent receives such notice with a view to agreeing on mutually
acceptable revisions or adjustments to Section 5.02 and the related definitions
hereunder to take into account such additional Indebtedness on a basis
consistent with terms and conditions and market practice for similarly situated
borrowers (the “Revised Terms”). If, before the expiration of such 30-day
period, the Agent and the Borrower shall agree on Revised Terms to be proposed
to the Lenders for their consideration, then the Agent shall promptly so notify
the Lenders and propose an amendment to this Agreement to reflect such Revised
Terms (an “Amendment Request”). If the Agent and the Borrower do not so agree
within such timeframe, then the Agent shall no further obligations under this
Section 9.15.


(b)    Each Lender shall be entitled to agree or decline to accept any Amendment
Request in its sole discretion. If, before the expiration of 15 days after the
Lenders receive the Amendment Request, the Required Lenders shall agree to
accept the Revised Terms set out in the Amendment Request, then (i) the Agent
shall so notify the Borrower and the Lenders, and (ii) the Agent, each
applicable Lender and the Borrower shall promptly enter into an amendment to
this Agreement and such other documentation as the Agent shall reasonably
specify to evidence the Revised Terms, in each case in form and substance
satisfactory to the Borrower, the Agent and each Lender party thereto. Upon the
effectiveness of any such amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the Revised Terms described
in the Amendment Request.



81

--------------------------------------------------------------------------------


(c)    If the Required Lenders do not agree to accept the Revised Terms before
the end of such 15-day period, then the Agent shall so notify the Borrower and
the Lenders and neither the Agent nor any Lender shall have any further
obligations under this Section 9.15.


(d)    Nothing in this Section 9.15 shall limit or otherwise modify (i) the
obligation of the Borrower to satisfy all of its Obligations on the Revolving
Credit Maturity Date, (ii) the voting requirements of Section 9.02, or (iii) the
rights and remedies of the Agent and the Lenders under Article VII.


[Remainder of page intentionally left blank.]









82

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
SUNPOWER CORPORATION
 
by
 
/s/  CHARLES BOYNTON
 
Name: Charles Boynton
 
Title: Executive Vice President and
 
Chief Financial Officer,
 
SunPower Corporation




Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually, as Agent and as
Security Agent
 
by
 
/s/ Michael D. Willis
 
Name: Michael D. Willis
 
Title: Managing Director
 
by
 
/s/ Page Dillehunt
 
Name: Page Dillehunt
 
Title: Managing Director


Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------




CITICORP NORTH AMERICA, INC.,
as a Lender
 
by
 
/s/  Anita J. Brickell
 
Name: Anita J. Brickell
 
Title: Vice President


Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK
BRANCH
as a Lender
 
by
 
/s/ Marcus M. Tarkington
 
Name: Marcus M. Tarkington
 
Title: Director
 
by
 
/s/ Lisa Wong
 
Name: Lisa Wong
 
Title: Vice President






Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL
ASSOCIATION,
as a Lender
 
by
 
/s/ Thomas Lo
 
Name: Thomas Lo
 
Title: Vice President
 
Thomas Lo
ID# 19387


Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
 
by
 
/s/ Andrew N. Taylor
 
Name: Andrew N. Taylor
 
Title: Vice President
 


Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------




SOVEREIGN BANK, N.A.,
as a Lender
 
by
 
/s/ Deanne Horn
 
Name: Deanne Horn
 
Title: SVP
 










Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------
















SCHEDULE 1


COMMITMENT SCHEDULE
Lender
Revolving Credit Commitment
Crédit Agricole Corporate and Investment Bank
$
67,500,000.00


Citicorp North America, Inc.
$
10,000,000.00


Deutsche Bank AG New York Branch
$
57,500,000.00


HSBC Bank USA, National Association
$
47,500,000.00


Royal Bank of Scotland, plc
$
47,500,000.00


Sovereign Bank, N.A.
$
20,000,000.00


Total
$
250,000,000.00










--------------------------------------------------------------------------------




SCHEDULE 2


EXISTING LIENS


Existing Liens
Amount of Debt and Available Commitments1 as of the Closing Date
Collateral
1. Continuing Agreement for Standby Letters of Credit and Demand Guarantees,
dated September 27, 2011, as amended, by and among SunPower Corporation,
Deutsche Bank Trust Company Americas, and Deutsche Bank AG New York Branch; and
$2.3 million
$197.7 million available
Cash (recorded as restricted cash)
2. Security Agreement, dated September 27, 2011, by and among SunPower
Corporation, Deutsche Bank Trust Company Americas, and Deutsche Bank AG New York
Branch.


 
 
3. Mortgage Loan Agreement, dated May 6, 2010, by and among SunPower Philippines
Manufacturing Ltd., SPML Land, Inc. and International Finance Corporation, as
amended on November 2, 2010.
$70 million
$0 available
Land, property, plant, and equipment, and $9.2 million in restricted cash
4. First Amended and Restated Purchase Agreement, dated November 1, 2010,
between SunPower North America LLC and Technology Credit Corporation, as amended
on January 25, 2011 and April 18, 2011.
$0.6 million
Domestic rebate and incentive receivables























                                                               
        1Available commitments only included if applicable. If no available
commitment is indicated, there is no stated maximum indebtedness under the
agreement.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

--------------------------------------------------------------------------------






Existing Liens
Amount of Debt and Available Commitments1 as of the Closing Date
Collateral
5. Loan Agreement, dated December 1, 2010, by and between California Enterprise
Development Authority and SunPower Corporation; and
$30 million
$0 available
$3 million held in a reserve cash escrow account for principal and interest
6. First Supplement to Loan Agreement, dated June 1, 2011, by and between
California Enterprise Development Authority and SunPower Corporation.


 
 
7. Value Agreements, between SunPower Corporation and U.S. Bank, dated each of
October 5, 2006, March 13, 2007, September 5, 2008, April 16, 2008, April 22,
2008, September 18, 2009, July 2, 2010, and June, 24 2011.
$0.1 million


Equipment


8. Cost Per Image Rental Agreement, between SunPower Corporation and CIT Finance
LLC, dated March 22, 2013.
$0.11 million
Equipment


9. Copy Rental Agreement, between SunPower Corporation and EverBank Commercial
Finance, dated November 1, 2012, as amended November 2, 2012.
$0.17 million
Equipment
10. Term Lease Master Agreement, dated June 14, 2007, between IBM Global
Financing and SunPower Philippines Manufacturing, Ltd., as amended on January
15, 2011.
$0.41 million
Equipment
11. Master Lease Agreement, by and between SunPower Manufacturing Ltd. and Orix
Rental Corporation, dated approximately August 2012.
$0.79 million
Equipment
12. Operating Lease Line Agreement, by and between SunPower Philippines
Manufacturing Ltd. and Orix Rental Corporation, dated August 8, 2012.
 
 




2
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

--------------------------------------------------------------------------------








Existing Liens
Amount of Debt and Available Commitments1 as of the Closing Date
Collateral
13. Supply Agreement, dated August 23, 2005, between SunPower Corporation and
Wacker-Chemie GmbH, as amended March 21, 2012 and October 17, 2012;
€2 million


Domestic and foreign inventory, receivables or other proceeds


14. Supply Agreement, dated August 14, 2006, between SunPower Corporation and
Wacker Chemie AG, as amended March 21, 2012 and October 17, 2012;


 
 
15. Supply Agreement, dated September 10, 2010, between SunPower Corporation and
Wacker Chemie AG, as amended March 21, 2012 and October 17, 2012; and
 
 
16. Supply Agreement, dated December 30, 2010, between SunPower Corporation and
Wacker Chemie AG, as amended March 21, 2012 and October 17, 2012.
 
 
17. Financing Agreement for the Development or Rehabilitation of Property in
Milpitas California for Specified Solar Panel Manufacturing Purposes, dated
February 1, 2011, between The Redevelopment Agency of the City of Milpitas and
SunPower Corporation.
$0.5 million
Equipment
18. Capital Equipment and Assistance Agreement, dated as of March 28, 2011, by
and between The Redevelopment Agency of the City of San Jose, the City of San
Jose and SunPower Corporation.
$0.2 million
Equipment
19. Escrow Agreement for Security Deposits in Lieu of Retention, dated as of
March 24, 2011, by and among SunPower Corporation, Systems, *** and Wells Fargo
Bank, National Association, as escrow agent.
***
Cash












3
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

--------------------------------------------------------------------------------






Existing Liens
Amount of Debt and Available Commitments1 as of the Closing Date
Collateral
20. Escrow Agreement, dated as of 2010, among SunPower Corporation, Systems,
Public Service Company of Colorado, Greater Sandhill I, LLC and Wells Fargo
Bank, National Association, as escrow agent.
$2.4 million
Cash
21. Agreement, dated April 27, 2009, by and between SunPower Corporation and
Addison Avenue Federal Credit Union (now known as First Technology Federal
Credit Union), as amended on January 28, 2011.
$0.9 million
$0.5 million cash held in a reserve account
22. Reserve Account Agreement, dated January 11, 2012, between SunPower
Corporation, First Technology Federal Credit Union and Wells Fargo Bank, N.A.


 
 
23. Security Agreement, dated May 2012, between SunPower Corporation and Norsun
AS.
$1 million
Equipment






































4
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

--------------------------------------------------------------------------------






SCHEDULE 3
SUBSIDIARIES


Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Aetolia Energy Site Anonymi Energeiaki Etaireia
Greece
Aetolia Energy Site Malta Limited
70
Project Finance
Aetolia Energy Site Malta Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (B)
Project Finance
Aetolia Energy Site Malta Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
AlexSun 1 Malta Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (B)
Project Finance
AlexSun 1 Malta Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
AlexSun2 Malta Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (B)
Project Finance
AlexSun2 Malta Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
Almyros Energy Solution Anonymi Energeiaki Etaireia
Greece
Almyros Energy Solution Malta Limited
70
Project Finance
Almyros Energy Solution Anonymi Energeiaki Etaireia
Greece
Successful Energy Solution Anonymi Energeiaki Etaireia
30
Project Finance
Almyros Energy Solution Malta Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (A)
Project Finance
Almyros Energy Solution Malta Limited
Malta
SunPower Malta Limited
100 (B)
Project Finance
Ardeches Solaire - Draga 1
France
SunPower Malta Limited
100
Project Finance
Arizona Renewable Ventures, Inc.
Delaware
IDIT Inc.
100
Project Finance
Arizona Solar Investments, Inc.
Delaware
IDIT Inc.
100
Project Finance
Beit Hagedi Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Beit Hagedi Renewable Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance












--------------------------------------------------------------------------------






Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Bilancia PV S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
Brachya Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Calliope PV S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
Casso Energia PV S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
CeDiCe Rinnovabile Srl.
Italy
SunPower Malta Limited
100
Project Finance
Charente Maritime Solaire - St Leger 1
France
SunPower Malta Limited
100
Project Finance
Cikka Solar Srl
Italy
SunPower Malta Limited
100
Project Finance
Ein Yahav Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Emma Tra Energia Srl.
Italy
SunPower Malta Limited
100
Project Finance
Gilat Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Gilat Renewable Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Hatzeva Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Hemathia Successful Anonymi Energeiaki Etaireia
Greece
Hemethia Successful Limited
70
Project Finance
Hemethia Successful Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (B)
Project Finance
Hemethia Successful Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
High Plains Ranch I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
High Plains Ranch V, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
IDIT Inc.
Delaware
Solar Star XI, LLC
100
Project Finance
IMMO Energie
France
Tenesol SAS
99.9
Non-Project Finance


























2

--------------------------------------------------------------------------------














Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Inverter Asset Acquisition, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Jackomelli Energia S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
Kalaeloa Solar Two, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Kozani Energy Anonymi Energeiaki Etaireia
Greece
Kozani Energy Malta Limited
100
Project Finance
Kozani Energy Malta Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (B)
Project Finance
Kozani Energy Malta Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
Leon Solar S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
Mack Meadow Solar Star, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Mivtachim Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Nevatim Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Nevatim Renewable Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Panormus S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
Parrey, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Patish (East) Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Patish (West) Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Photovoltaic Park Malta Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (B)
Project Finance
Photovoltaic Park Malta Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
Photovoltaica Parka Veroia 1
Greece
Photovoltaica Parka Veroia Anonymi Etaireia
100
Project Finance
Photovoltaica Parka Veroia Anonymi Etaireia
Greece
Photovoltaic Park Malta Limited
100
Project Finance




















3

--------------------------------------------------------------------------------










Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Pluto Acquisition Company LLC
Delaware
SunPower Corporation
100
Non-Project Finance
Porthos PV S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
Ray of Success Anonymi Energeiaki Etaireia
Greece
Ray of Success Malta Limited
70
Project Finance
Ray of Success Malta Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (B)
Project Finance
Ray of Success Malta Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
Rotem SunPower Ltd.
Israel
SunPower Malta Limited
100
Project Finance
Sgula (East) Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Sgula (West) Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Societe D’Exploitation de Centrales Photovoltaiques 1
France
Tenesol SAS
50.1
Non-Project Finance
Solar Greenhouse I, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
Solar Star Arizona HMR-1, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Arizona I, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star Arizona II, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Arizona III, LLC
Delaware
SunPower Corporation, Systems
Nil
Project Finance
Solar Star Arizona III, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star Arizona IV, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Arizona V, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Arizona VI, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star ATI Fountain Grove, LLC
Delaware
SPWR Galaxy Holdco 2007 LLC
100
Project Finance








4

--------------------------------------------------------------------------------






Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Solar Star Blythe Mesa I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California IV, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California VII, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star California X, LLC
Delaware
SPWR Galaxy Holdco 2007 LLC
100
Project Finance
Solar Star California XII, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star California XIII, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XIX, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XLIX, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XV Parent, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XV, LLC
Delaware
Solar Star California XV Parent, LLC
100
Project Finance
Solar Star California XVI, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XVII, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star California XVIII, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XX, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XXI, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star California XXII, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XXIII, LLC
Delaware
SunPower Corporation, Systems
Nil
Project Finance
Solar Star California XXIII, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance






















5

--------------------------------------------------------------------------------


















Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Solar Star California XXIV, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XXV, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XXVI, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star California XXVII, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star California XXVIII, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Colorado I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Colorado II, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Connecticut I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Hawaii I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Hawaii II, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Hawaii III, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Hawaii IV, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star HI Air, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Highland I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Holding, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star HP I, LLC
Delaware
SPWR Galaxy Holdco 2007 LLC
100
Project Finance
Solar Star LC I, LLC
Delaware
SPWR Galaxy Holdco 2007 LLC
100
Project Finance
Solar Star Massachusetts I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star New Jersey III, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance


















6

--------------------------------------------------------------------------------










Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Solar Star New Jersey IV, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star New York I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Oceanside, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
Solar Star Ohio I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Puerto Rico I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Rancho CWD I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Texas I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Texas II, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Texas III, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Texas IV, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Texas IX, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Texas V, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Texas VI, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star Texas VIII, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star TJX I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star TM I, LLC
Delaware
SPWR Galaxy Holdco 2007 LLC
100
Project Finance
Solar Star XI, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Solar Star YC, LLC
Delaware
Whippletree Solar, LLC
100
Project Finance
SP Cordobesa Malta Limited
Malta
SP Quintana Malta Limited
100 (B)
Project Finance


























7

--------------------------------------------------------------------------------












Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
SP Cordobesa Malta Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
SP Quintana Malta Limited
Malta
SP Cordobesa Malta Limited
100 (B)
Project Finance
SP Quintana Malta Limited
Malta
SunPower Malta Limited
100 (A)
Project Finance
SPML Land, Inc.
Philippines
SunPower Philippines Manufacturing Ltd.
40
Non-Project Finance
SPWR Energias Renováveis Unipessoal, Lda.
Portugal
SunPower Systems Sarl
100
Non-Project Finance
SPWR MS 2013-1, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SPWR Solar Energeiaki Hellas Single Member EPE
Greece
SunPower Systems Sarl
100
Non-Project Finance
SPWR UBS 2013-1, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SPWR UBS 2013-2, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SSSA, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Stromboli Solar S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
SunPower Access I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
SunPower Bermuda Holdings
Bermuda
SunPower Corporation
90
Non-Project Finance
SunPower Bermuda Holdings
Bermuda
SunPower Corporation, Systems
10
Non-Project Finance
SunPower Capital, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
SunPower Commercial Finance I, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
SunPower Corp Israel Ltd
Israel
SunPower Malta Limited
100
Non-Project Finance
SunPower Corporation
Delaware
Total Gas & Power USA, SAS and public shareholders
100
n/a (Borrower)
SunPower Corporation (Switzerland) Sarl
Switzerland
SunPower Technology Ltd.
100
Non-Project Finance












8

--------------------------------------------------------------------------------










Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
SunPower Corporation Australia Pty. Ltd.
Australia
SunPower Systems Sarl
100
Non-Project Finance
SunPower Corporation Limited
Hong Kong
SunPower Corporation
100
Non-Project Finance
SunPower Corporation Malta Holdings Limited
Malta
SunPower Bermuda Holdings
100 (A)
Non-Project Finance
SunPower Corporation Malta Holdings Limited
Malta
SunPower Bermuda Holdings
100 (B)
Non-Project Finance
SunPower Corporation Malta Holdings Limited
Malta
SunPower Bermuda Holdings
100 (C)
Non-Project Finance
SunPower Corporation Malta Holdings Limited
Malta
SunPower Systems Sarl
Nil (A)
Non-Project Finance
SunPower Corporation Mexico, S. de R.L. de C.V.
Mexico
SunPower Systems Sarl
99.97
Non-Project Finance
SunPower Corporation Mexico, S. de R.L. de C.V.
Mexico
SunPower Technology Ltd.
0.03
Non-Project Finance
SunPower Corporation UK Limited
United Kingdom
SunPower Corporation Malta Holdings Limited
100
Non-Project Finance
SunPower Corporation, Systems
Delaware
SunPower Corporation
100
Non-Project Finance & Material Subsidiary
SunPower Development Company
Delaware
SunPower Corporation
100
Non-Project Finance
SunPower Energy Systems (Pty) Ltd
South Africa
SunPower Malta Limited
100
Non-Project Finance
SunPower Energy Systems Canada Corporation
Nova Scotia
SunPower Systems Sarl
100
Non-Project Finance
SunPower Energy Systems Korea
Korea, Dem. People's Rep. of
SunPower Systems Sarl
100
Non-Project Finance
SunPower Energy Systems Southern Africa (PTY) LTD
South Africa
Tenesol Manufacturing (PTY) LTD
90
Non-Project Finance
SunPower Energy Systems Spain, S.L.
Spain
SunPower Systems Sarl
100
Non-Project Finance
SunPower Foundation
California
SunPower Corporation
100
Non-Project Finance
SunPower France SAS
France
SunPower Systems Sarl
100
Non-Project Finance
































9

--------------------------------------------------------------------------------






Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
SunPower GmbH
Germany
SunPower Systems Sarl
100
Non-Project Finance
SunPower Italia S.r.l.
Italy
SunPower Systems Sarl
100
Non-Project Finance
SunPower Italy S.r.l.
Italy
SunPower Malta Limited
100
Non-Project Finance
SunPower Japan KK
Japan
SunPower Systems Sarl
100
Non-Project Finance
SunPower Madagascar
Madagascar
Tenesol SAS
100
Non-Project Finance
SunPower Malta Limited
Malta
SunPower Corporation Malta Holdings Limited
100 (A)
Non-Project Finance
SunPower Malta Limited
Malta
SunPower Systems Sarl
100 (B)
Non-Project Finance
SunPower Management Services S.r.l.
Italy
SunRay Italy S.r.l.
100
Non-Project Finance
SunPower Manufacturing de Vernejoul SAS
France
Tenesol SAS
100
Non-Project Finance
SunPower Monitoring I, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SunPower North America, LLC
Delaware
SunPower Corporation
100
Non-Project Finance & Material Subsidiary
SunPower Philippines Ltd. - Regional Operating Headquarters
Cayman Islands
SunPower Technology Ltd.
100
Non-Project Finance
SunPower Philippines Manufacturing Ltd.
Philippines
SunPower Technology Ltd.
100
Non-Project Finance& Material Subsidiary
SunPower Residential I, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SunPower Solar Energy Technology (Tianjin) Co., Ltd
P.R.C.
SunPower Corporation Limited
100
Non-Project Finance
SunPower Solar India Private Limited
India
SunPower Malta Limited
0.002
Non-Project Finance
SunPower Solar India Private Limited
India
SunPower Systems Sarl
99.998
Non-Project Finance
SunPower Solar Malaysia Sdn. Bhd.
Malaysia
SunPower Technology Ltd.
100
Non-Project Finance


























10

--------------------------------------------------------------------------------










Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
SunPower Solar Monitoring, LLC
Delaware
SunPower Monitoring I, LLC
100
Project Finance
SunPower SolarProgram I, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SunPower SolarProgram II, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SunPower SolarProgram III, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SunPower SolarProgram IV, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SunPower SolarProgram V, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SunPower SolarProgram VI, LLC
Delaware
SunPower Capital, LLC
100
Project Finance
SunPower Systems Belgium SPRL
Belgium
SunPower Malta Limited
0.05
Non-Project Finance
SunPower Systems Belgium SPRL
Belgium
SunPower Systems Sarl
99.95
Non-Project Finance
SunPower Systems Sarl
Switzerland
SunPower Bermuda Holdings
100
Non-Project Finance & Material Subsidiary
SunPower Technology Ltd.
Cayman Islands
SunPower Bermuda Holdings
100
Non-Project Finance
SunRay Italy S.r.l.
Italy
SunPower Malta Limited
100
Non-Project Finance
Swingletree Operations, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Talmey Bilu Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Talmey Eliyahu Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Teashur Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Temasol
Morocco
Tenesol SAS
99.89
Non-Project Finance
SunPower Western Africa
Senegal
Tenesol SAS
100
Non-Project Finance
Tenesol Belgium SPRL
Belgium
Tenesol SAS
100
Non-Project Finance
















11

--------------------------------------------------------------------------------








Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Tenesol de Mexico SA DE CV
Mexico
Tenesol SAS
99.996
Non-Project Finance
Tenesol Deutschland GmbH
Germany
Tenesol SAS
100
Non-Project Finance
Tenesol Energie Maroc
Morocco
Tenesol SAS
100
Non-Project Finance
Tenesol Espana SL Sociedad Unipersonal
Spain
Tenesol SAS
100
Non-Project Finance
Tenesol Guinee
Guinea
Tenesol SAS
100
Non-Project Finance
Tenesol Hispaniola SRL
Dominican Republic
Tenesol SAS
99.98
Non-Project Finance
Tenesol Italia
Italy
Tenesol SAS
100
Non-Project Finance
Tenesol Manufacturing (PTY) LTD
South Africa
Total Energie Southern Africa - Tenesa
80
Non-Project Finance
Tenesol North America Inc.
Delaware
Tenesol SAS
100
Project Finance
Tenesol SAS
France
SunPower Corporation
100
Non-Project Finance
Tenesol SPV 1 SAS
France
Tenesol SAS
100
Project Finance
Tenesol SPV 2 SAS
France
Tenesol SAS
100
Project Finance
Tenesol SPV 3 SAS
France
Tenesol SAS
100
Project Finance
Tenesol Technologies
France
Tenesol SAS
100
Non-Project Finance
Tenesol UK LTD
United Kingdom
Tenesol SAS
100
Non-Project Finance
Tenesol VDP
France
Tenesol SAS
100
Non-Project Finance
Tenesol Venezuela
Venezuela
Tenesol SAS
99.97
Non-Project Finance
Tilt Solar, LLC
California
SunPower Corporation, Systems
100
Non-Project Finance
Total Energie Do Brasil
Brazil
Tenesol SAS
100
Non-Project Finance
























12

--------------------------------------------------------------------------------










Operating Subsidiaries
Jurisdiction of Incorporation
Equity Holder
% Owned
Project Finance, Non-Project Finance, or Material Subsidiary
Total Energie Southern Africa - Tenesa
South Africa
Tenesol SAS
100
Non-Project Finance
Trinacria Energia Rinnovabile S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
Urim Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Urim Renewable Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Virgo Energia Srl
Italy
SunPower Malta Limited
100
Project Finance
VSE Tenesol
France
Tenesol SAS
50
Non-Project Finance
Whippletree Solar, LLC
Delaware
SunPower Corporation
100
Project Finance
Whirlwind Solar Star, LLC
Delaware
SunPower Corporation, Systems
100
Project Finance
Zeronovantuno Energia S.r.l.
Italy
SunPower Malta Limited
100
Project Finance
Zruha Green Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance
Zruha Renewable Energies Ltd
Israel
SunPower Malta Limited
100
Project Finance




13

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ADMINISTRATIVE QUESTIONNAIRE
Borrower:
SunPower Corporation



Agent Address:
Credit Agricole CIB
Return To:
Marisol Ortiz
1301 Avenue of the Americas
Telephone:
(212) 261-3710
New York, NY 10019
Facsimile:
(917) 849-5528
USA
E-mail:
Marisol.ortiz@ca-cib.com



Legal Name of Lender:
          



Signature Block Information:
          



Type of Lender:
          
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment)





Lender Parent:
          



  Signing Credit Agreement
o
  Coming in via Assignment
o





Domestic Address
 
Eurodollar Address
     
 
     
     
 
     
     
 
     



Credit Contacts



 
Primary Contact
 
Secondary Contact
Name:
     
 
     
Company:
     
 
     
Title:
     
 
     


A- 1
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
ADMINISTRATIVE QUESTIONNAIRE
(SunPower Corporation)

--------------------------------------------------------------------------------




Address:
     
 
     
 
     
 
     
 
     
 
     
Telephone:
     
 
     
Facsimile:
     
 
     
E-mail Address:
     
 
     
 
 
 
 










 
 
 



Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.



 
Primary Operations Contact
 
Secondary Operations Contact
Name:
 
     
 
Company:
 
     
 
Title:
     
 
     
Address:
     
 
     
 
     
 
     
 
     
 
     
Telephone:
     
 
     
Facsimile:
     
 
     
E-mail Address:
     
 
     





 
Bid Contact
 
LOC Contact
Name:
 
     
 
Company:
 
     
 
Title:
     
 
     
Address:
     
 
     
 
     
 
     
 
     
 
     
Telephone:
     
 
     
Facsimile:
     
 
     
E-mail Address:
     
 
     







Lender’s Domestic Wire Instructions



Bank Name:
     
ABA/Routing No.:
     


A- 2
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
ADMINISTRATIVE QUESTIONNAIRE
(SunPower Corporation)

--------------------------------------------------------------------------------






Account Name:
     
Account No.:
     
FFC Account Name:
     
FFC Account No.:
     
Attention:
     
Reference:
     



Lender’s Foreign Wire Instructions



Bank Name:
     
ABA/Routing No.:
     
Account Name:
     
Account No.:
     
FFC Account Name:
     
FFC Account No.:
     
Attention:
     
Reference:
     



Agent’s Wire Instructions



Bank Name:
Credit Agricole CIB
ABA/Routing No.:
026008073
Account Name:
Client Banking Services
Account No.:
***
Attention:
Agnes Castillo
Reference:
SunPower Corporation



Agent’s Operational Contacts (Loan Servicing-Principal, Interest, Fees etc.)



 
Primary Operations Contact
 
Secondary Operations Contact
Name:
Agnes Castillo
 
John Chianchiano
Telephone:
(732) 590-7799
 
(732) 590-7647
E-mail Address:
agnes.castillo@ca.cib.com
 
John.chianchiano@ca-cib.com
Facsimile:
(917) 849-5456
 
(917) 849-5456
 
 
 
 



Tax Documents
NON-U.S. LENDER INSTITUTIONS:


I. Corporations

A- 3
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
ADMINISTRATIVE QUESTIONNAIRE
(SunPower Corporation)

--------------------------------------------------------------------------------






If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.


II. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.




U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).
Please be advised that we request that you submit an original Form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.





A- 4
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
ADMINISTRATIVE QUESTIONNAIRE
(SunPower Corporation)

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF Assignment and Assumption


This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, supplemented, or otherwise modified from time to time, the "Credit
Agreement"), receipt of a copy of which (and any other Loan Documents requested
by the Assignee) is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
"Assigned Interest"). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________

[and is an Affiliate of [identify Lender]]
3.
Borrower:    SunPower Corporation

4.
Administrative Agent:    Crédit Agricole Corporate and Investment Bank, as the
administrative agent under the Credit Agreement

5.
Credit Agreement:    The $250,000,000 Revolving Credit Agreement dated as of
July 3, 2013 by and among SunPower Corporation, the Lenders parties thereto from
time to time and Crédit Agricole Corporate and Investment Bank, as
Administrative Agent


B- 1
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)

--------------------------------------------------------------------------------






6.
Assigned Interest:

Facility Assigned
Aggregate Revolving Credit Commitment Amount for all Lenders
Amount of Revolving Credit Commitment Assigned
Percentage Assigned of Revolving Credit Commitment2
Revolving Credit Commitment
$_______________
$_______________
____________%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]




By:        
Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:        
Name:
Title:




































                                                                       
2.    Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment of all Lenders thereunder.

B- 2
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)

--------------------------------------------------------------------------------






Consented to and Accepted:
Crédit Agricole Corporate and Investment Bank,
as Administrative Agent


By:        
Name:
Title:




Consented to:
SunPower Corporation,
as Borrower




By          
Name:    
Title:











































































B- 3
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Revolving Credit Agreement dated as of July 3, 2013 by and among SunPower
Corporation, the Lenders parties thereto from time to time and Crédit Agricole
Corporate and Investment Bank, as Administrative Agent.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date specified in this Assignment and
Assumption, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Lender organized under the laws of a jurisdiction
outside of the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this

Annex 1
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)

--------------------------------------------------------------------------------




Assignment and Assumption. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.





Annex 1
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE




THE UNDERSIGNED FINANCIAL OFFICER (TO HIS OR HER KNOWLEDGE AND IN HIS OR HER
CAPACITY AS A FINANCIAL OFFICER OF SUNPOWER CORPORATION, A DELAWARE CORPORATION,
AND NOT INDIVIDUALLY) HEREBY CERTIFIES ON BEHALF OF SUNPOWER CORPORATION AS OF
THE DATE HEREOF THAT:
1.I am the duly elected [Executive Vice President and Chief Financial Officer]
of SunPower Corporation, a Delaware corporation (the “Borrower”);


2.This compliance certificate (this “Certificate”) is delivered pursuant to
[clause (f) of the definition of “Restructuring Date” in] [Section 4.03(c) of]
[Section 5.01(c) of] that certain Revolving Credit Agreement dated as of July 3,
2013, (the “Credit Agreement”), by and among the Borrower, the financial
institutions listed as Lenders therein and Crédit Agricole Corporate and
Investment Bank, as Agent. All capitalized terms used and not otherwise defined
herein have the meanings given to them in the Credit Agreement.


For the Compliance Certificate given on the Restructuring Date3:
3.At the time of and immediately after the Restructuring Date, no (i) Event of
Default, or (ii) event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both, has
occurred and is continuing.


4.Set forth on a separate attachment to this Certificate are calculations
demonstrating that as of ____, 20__, the Borrower had Consolidated Liquidity of
at least $100 million and that the Leverage Ratio did not exceed 4.5 to 1.0 in
each case as of the last day of the then most recently ended fiscal quarter of
the Borrower (based on the Borrower’s reasonable good faith determination of its
Consolidated Liquidity and Leverage Ratio as of such day), provided that, if the
2014 Debentures have not been repaid in full as of s of the last day of such
fiscal quarter, (i) the minimum Consolidated Liquidity amount set forth above
will be increased by the Unpaid 2014 Debentures Amount as of the last day of
such fiscal quarter and (ii) Financial Indebtedness will be calculated net of
the Unpaid 2014 Debentures Amount as of the last day of such fiscal quarter for
purposes of calculating the Leverage Ratio for the four fiscal quarter period
ending on such day.


5.The Agent is authorized to post this Certificate for the Lenders on a
Platform.


For Compliance Certificates given for each Borrowing on and after the
Restructuring Date4 :
3.Set forth on a separate attachment to this Certificate are calculations
demonstrating as of ____, 20__, compliance with Sections 5.02 and 5.12 and
confirming that the Leverage Ratio did not exceed 4.5 to 1.0 in each case as of
(i) the last day of the most recently ended four-fiscal quarter period for which
financial statements and a Compliance Certificate have been delivered, and (ii)
if applicable,


                                                                
3 To be used for delivering a Compliance Certificate pursuant to clause (f) of
the definition of “Restructuring Date” in the Credit Agreement.
4 To be used for delivering a Compliance Certificate pursuant to Section 4.03(c)
of the Credit Agreement.

C-1
COMPLIANCE CERTIFICATE
(SunPower Corporation)



--------------------------------------------------------------------------------






the last day of the most recently ended four-fiscal quarter period for which
financial statements and a Compliance Certificate are not yet required to be
delivered under this Agreement (based on the Borrower’s reasonable good faith
determination of its Consolidated Liquidity and Leverage Ratio as of the last
day of such period).


4.The Agent is authorized to post this Certificate for the Lenders on a
Platform.


For Compliance Certificates delivered with the Borrower’s financial statements5
:
3.I have no knowledge of the existence of any Event of Default at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate [, except as set forth below].
[____________________________________________________]
[Set forth on a separate attachment to this Certificate is a description of what
action the Borrower has taken, is taking, or proposes to take with respect to
each such Event of Default specified in the previous paragraph.]
4.Set forth on a separate attachment to this Certificate are calculations
demonstrating (i) the Leverage Ratio for the accounting period covered by the
attached financial statements, and (ii) with respect to any delivery of
financial statements under Sections 5.01(a) or (b) on or after the Restructuring
Date, demonstrating compliance with the requirements set forth in Sections 5.02
and 5.12 of the Credit Agreement.


5.Set forth on a separate attachment to this Certificate is a true and complete
list of all Project Indebtedness as of ____, 20__ and a description in
reasonable detail of the financing facilities and other arrangements
establishing such Project Indebtedness (including the outstanding amount in
respect thereof as of such date).6


6.The Agent is authorized to post this Certificate for the Lenders on a
Platform.
    


[SIGNATURE PAGE FOLLOWS]


































 
5 To be used for delivering a Compliance Certificate pursuant to Section 5.01(c)
of the Credit Agreement.
6 List of Project Indebtedness to be provided only in connection with the annual
financial reports required to be delivered pursuant to Section 5.01(a) of the
Credit Agreement.

C-2
COMPLIANCE CERTIFICATE
(SunPower Corporation)



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Certificate has been executed as of ________________.




 
By: _______________________________
Name:
Title:


 
 




















C-3
COMPLIANCE CERTIFICATE
(SunPower Corporation)



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF CLOSING DATE CERTIFICATE




See attached.

D-1
OFFICER CERTIFICATE
(SunPower Corporation)

--------------------------------------------------------------------------------




SUNPOWER CORPORATION - OFFICER’S CERTIFICATE


I, Charles Boynton, hereby certify that I am the duly elected, qualified and
acting Executive Vice President and Chief Financial Officer of SunPower
Corporation, a Delaware corporation (the “Corporation”), and solely in my
capacity as an officer of the Corporation and not in my individual capacity, do
hereby certify as follows:


1.
The representations and warranties contained in Article III (other than Section
3.17) of the Revolving Credit Agreement dated as of July __, 2013, by and among
the Corporation, the financial institutions parties thereto from time to time as
lenders, and Crédit Agricole Corporate and Investment Bank, as administrative
agent and security agent, are correct on and as of the date hereof.



2.
Since December 30, 2012, there has been no development or event which has
resulted in, or could reasonably be expected to result in, a material adverse
effect on the business, financial condition, operations or properties of the
Borrower and its Subsidiaries, taken as a whole.



3.
The Corporation has issued $300,000,000 in aggregate principal amount of its
0.75% senior convertible debentures due 2018 and will use the proceeds from such
debentures, or other cash, to repay or repurchase the $230 million 4.75%
convertible debentures issued by the Corporation and due April 2014.



4.
The Corporation has repaid in full all outstanding loans and other amounts due
under the Revolving Credit Agreement dated as of September 27, 2011, as amended
from time to time prior to July __, 2013, by and among the Corporation, the
financial institutions parties thereto from time to time as lenders, and Crédit
Agricole Corporate and Investment Bank, as administrative agent.



[SIGNATURE PAGE FOLLOWS]

OFFICER CERTIFICATE
(SunPower Corporation)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto set my hand as of _____________________,
2013.








By:    __________________________                
Name:    Charles Boynton    
Title:    Executive Vice President and Chief Financial
Officer, SunPower Corporation





OFFICER CERTIFICATE
(SunPower Corporation)

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF BORROWING REQUEST


Pursuant to that certain Revolving Credit Agreement dated as of July 3, 2013, as
amended, supplemented or otherwise modified to the date hereof (said Revolving
Credit Agreement, as so amended, supplemented or otherwise modified, being the
“Credit Agreement”, the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among SunPower Corporation, a
Delaware corporation (the “Borrower”), the financial institutions listed as
Lenders therein (the “Lenders”), and Crédit Agricole Corporate and Investment
Bank, as Administrative Agent (the “Agent”), this represents Borrower’s request
to borrow as follows:


1.
Date of borrowing:    _____________, 20__



2.
Amount of borrowing: $_____________



3.
Lenders:



[ ] a.    The Revolving Lenders
[ ] b.    Other Revolving Lenders


4.
Type of Loans:



[ ] a.    Revolving Loans
[ ] b.    Incremental Revolving Loans
[ ] c.    Other Revolving Loans


5.
Interest rate option:



[ ] a.    ABR Loans
[ ] b.    LIBO Rate Loans with an initial Interest Period of _____ month(s)


The proceeds of such Loans are to be deposited in Borrower’s account at [the
Agent][see attached].
The undersigned officer (to the best of his or her knowledge and in his or her
capacity as an officer, and not individually) and Borrower certify that:


For Borrowings before the Restructuring Date:


The representations and warranties set forth in Article III of the Credit
Agreement (other than Sections 3.04, 3.16 and 3.17) and in each other Loan
Document is true and correct in all material respects on and as of the date
hereof with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.


As of the date hereof, no Event of Default, or event or condition that would
constitute an Event of Default described in Sections (a), (b), (g), (h) or (i)
of Article VII of the Credit Agreement but for the requirement that notice be
given or time elapse or both, has occurred and is continuing or would result
from such issuance, extension or increase, shall have occurred and be
continuing.

E-1
BORROWING REQUEST
(SunPower Corporation)

--------------------------------------------------------------------------------








For Borrowings on or after the Restructuring Date:


The representations and warranties set forth in Article III of the Credit
Agreement (other than Section 3.04) and in each other Loan Document is true and
correct in all material respects on and as of the date hereof with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.


As of the date hereof, no Event of Default, or event or condition that would
constitute an Event of Default described in Sections (a), (b), (g), (h) or (i)
of Article VII of the Credit Agreement but for the requirement that notice be
given or time elapse or both, has occurred and is continuing or would result
from such issuance, extension or increase, shall have occurred and be
continuing.


[SIGNATURE PAGE FOLLOWS]

E-2
BORROWING REQUEST
(SunPower Corporation)

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Borrowing Request has been executed as of
________________.






SUNPOWER CORPORATION
 
By
 
 
 
Name:
 
Title:
 






E-3
BORROWING REQUEST
(SunPower Corporation)

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF PROMISSORY NOTE


 
$_____________
_______________, 20__
 
San Jose, California

FOR VALUE RECEIVED, SunPower Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of [_______________________]
(the “Lender”) the principal sum of ___________________________ ($        ) or,
if less, the then unpaid principal amount of all Revolving Loans (such term and
each other capitalized term used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement referred to below) made by the
Lender to the Borrower pursuant to the Credit Agreement, in Dollars and in
immediately available funds, at the office of such Lender designated for payment
(the “Payment Office”), on the dates and in the amounts specified in the Credit
Agreement.
The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in the Credit Agreement.
This Note is issued pursuant to and is entitled to the benefits of the Credit
Agreement, dated as of July 3, 2013, among the Borrower, the lenders from time
to time party thereto (including the Lender), and Crédit Agricole Corporate and
Investment Bank, as the Administrative Agent (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”). As
provided in the Credit Agreement, this Note is subject to mandatory repayment
prior to the Revolving Credit Maturity Date, in whole or in part.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder, except as expressly
set forth in the Credit Agreement. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.





F-1
PROMISSORY NOTE
(SunPower Corporation)

--------------------------------------------------------------------------------




SUNPOWER CORPORATION
 
By:
 
 
 
Name:
 
Title:
 
 
 
 
Name:
 
Title:






F-2
PROMISSORY NOTE
(SunPower Corporation)

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF OPINION




See attached.



G-1
OPINION
(SunPower Corporation)

--------------------------------------------------------------------------------




JONES DAY


555 CALIFORNIA STREET Ÿ 26TH FLOOR Ÿ SAN FRANCISCO, CALIFORNIA 94104.1500
TELEPHONE: 415.626.3939 Ÿ FACSIMILE: 415.875.5700


July 3, 2013


To:    The Lenders and the Agent under
the Credit Agreement (as defined below)
Re: SunPower Corporation Revolving Credit Agreement
Ladies/Gentlemen:
We have acted as special New York counsel to SunPower Corporation, a Delaware
corporation (the “Company”) in connection with the Revolving Credit Agreement,
dated as of July 3, 2013 (the “Credit Agreement”), among the Company, Crédit
Agricole Corporate and Investment Bank, as lender, as administrative agent, and
as security agent (the “Agent”), and the financial institutions party thereto
(collectively, the “Lenders”). In connection with the Credit Agreement, Total
S.A., a société anonyme organized under the laws of the Republic of France (the
“Parent Guarantor”) is issuing a Guaranty of the Company’s obligations under the
Credit Agreement (the “Guaranty”) in favor of the Agent.
This opinion letter is delivered to you at the request of the Company and
pursuant to Section 4.02(b) of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to such terms
in the Credit Agreement. With your permission, all assumptions and statements of
reliance herein have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.
I.
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined, among other documents, the
following:
(1)
an executed copy of the Credit Agreement;



(2)
an executed copy of the Guaranty;



(3)
a copy of the Certificate of Incorporation of the Company certified by the
Secretary of State of the State of Delaware on June 24, 2013 and certified to us
by an officer of the Company as being complete and correct and in full force and
effect as of the date hereof;



(4)
the Bylaws of the Company, certified to us by an officer of the Company as being
complete and in full force and effect as of the date of this opinion;



ATLANTA Ÿ BEIJING Ÿ BRUSSELS Ÿ CHICAGO Ÿ CLEVELAND Ÿ COLUMBUS Ÿ DALLAS Ÿ DUBAI Ÿ
FRANKFURT Ÿ HONG KONG Ÿ HOUSTON IRVINE Ÿ LONDON Ÿ LOS ANGELES Ÿ MADRID Ÿ MEXICO
CITY Ÿ MILAN Ÿ MOSCOW Ÿ MUNICH Ÿ NEW DELHI Ÿ NEW YORK Ÿ PARIS PITTSBURGH Ÿ SAN
DIEGO Ÿ SAN FRANCISCO Ÿ SHANGHAI Ÿ SILICON VALLEY Ÿ SINGAPORE Ÿ SYDNEY Ÿ TAIPEI
Ÿ TOKYO Ÿ WASHINGTON



--------------------------------------------------------------------------------

JONES DAY
To Crédit Agricole Corporate and Investment Bank
July 3, 2013
Page 2








(5)
a copy of a certificate, dated June 28, 2013, of the Secretary of State of the
State of Delaware as to the existence and good standing of the Company in the
State of Delaware as of such date;



(6)
a copy of a Certificate of Status - Foreign Corporation, dated June 27, 2013, of
the Secretary of State of the State of California as to the qualification to
transact intrastate business of the Company in the State of California; and



(7)
the Officer’s Certificate of the Company delivered to us in connection with this
opinion letter, a copy of which is attached hereto as Exhibit A (the “Officer’s
Certificate”). 



Each of the good standing certificates described in items (5) and (6) above is
referred to herein as a “Good Standing Certificate.”
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Credit Agreement, the Guaranty and certificates and oral or
written statements and other information of or from representatives of the
Company, the Parent Guarantor and others and assume compliance on the part of
each of the Company and the Parent Guarantor with its covenants and agreements
contained therein. In connection with the opinions expressed in the first
sentence of paragraph (a) below, we have relied solely upon the Good Standing
Certificates as to the factual matters and legal conclusions set forth therein.
With respect to the opinions expressed in clause (i) in paragraph (a) below and
clauses (ii) and (iv) of paragraph (b) below, our opinions are limited (x) to
our actual knowledge, if any, of the specially regulated business activities and
properties of the Company based solely upon an officer’s certificate in respect
of such matters and without any independent investigation or verification on our
part and (y) to only those laws and regulations that, in our experience, are
normally applicable to transactions of the type contemplated by the Credit
Agreement.
II.
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
(a)The Company is duly formed and existing in good standing under the laws of
the State of Delaware as of the date of the certificate in paragraph (5) of Part
I. The Company is authorized or qualified to do business and is in good standing
as a foreign corporation in the State of California as of the date of the
certificate in paragraph (6) of Part I. The Company has the corporate power and
authority (i) to conduct its business substantially as described in the



--------------------------------------------------------------------------------

JONES DAY
To Crédit Agricole Corporate and Investment Bank
July 3, 2013
Page 3




Officer’s Certificate of the Company and (ii) to enter into and to incur and
perform its obligations under the Credit Agreement.


(b)The execution and delivery to the Lenders by the Company of the Credit
Agreement and the performance by the Company of its obligations thereunder,
(i) have been authorized by all necessary corporate action by the Company,
(ii) do not require under present law, or present regulation of any governmental
agency or authority, of the State of New York or the United States of America,
any filing or registration by the Company with, or approval or consent to the
Company of, any governmental agency or authority of the State of New York or the
United States of America that has not been made or obtained except those
required in the ordinary course of business in connection with the performance
by the Company of its obligations under certain covenants contained in the
Credit Agreement and filings, registrations, consents or approvals in each case
not required to be made or obtained by the date hereof, (iii) do not contravene
any provision of the Certificate of Incorporation or Bylaws of the Company,
and (iv) do not violate any present law, or present regulation of any
governmental agency or authority, of the State of New York, the State of
Delaware, or the United States of America applicable to the Company or its
property.


(c)The Credit Agreement has been duly executed and delivered on behalf of the
Company.


(d)The Credit Agreement constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms. 


(e)The borrowings by the Company under the Credit Agreement and the application
of the proceeds thereof as provided in the Credit Agreement will not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System
(the “Margin Regulations”).


(f)The Company is not required to register as an “investment company” (under,
and as defined in, the Investment Company Act of 1940, as amended.


(g)The Guaranty constitutes a valid and binding obligation of the Parent
Guarantor, enforceable against the Parent Guarantor in accordance with its
terms.


III.
The opinions set forth above are subject to the following qualifications and
limitations:
(A)Our opinions in paragraph (d) and (g) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion



--------------------------------------------------------------------------------

JONES DAY
To Crédit Agricole Corporate and Investment Bank
July 3, 2013
Page 4




and limits on the availability of equitable remedies), whether such principles
are considered in a proceeding at law or in equity, and (iii) the qualification
that certain other provisions of the Credit Agreement or the Guaranty may be
unenforceable in whole or in part under the laws (including judicial decisions)
of the State of New York or the United States of America, but the inclusion of
such provisions does not affect the validity as against the Company of the
Credit Agreement or the Guaranty, in each case as a whole, and the Credit
Agreement and the Guaranty contain adequate provisions for enforcing payment of
the obligations governed thereby and otherwise for the practical realization of
the principal benefits provided by the Credit Agreement and the Guaranty, in
each case subject to the other qualifications contained in this letter.


(B)We express no opinion as to the enforceability of any provision in the Credit
Agreement or the Guaranty:
(i)establishing standards for the performance of the obligations of good faith,
diligence, reasonableness and care prescribed by applicable law;


(ii)relating to indemnification, contribution or exculpation in connection with
violations of any securities laws or statutory duties or public policy, or in
connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;


(iii)providing that any person or entity may exercise set-off rights other than
with notice and otherwise in accordance with and pursuant to applicable law;


(iv)relating to choice of governing law to the extent that the enforceability of
any such provision is to be determined by any court other than a court of the
State of New York or may be subject to constitutional limitations;


(v)waiving any rights to trial by jury;


(vi)purporting to confer, or constituting an agreement with respect to, subject
matter jurisdiction of United States federal courts to adjudicate any matter;


(vii)purporting to create a trust or other fiduciary relationship;


(viii)specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of the Credit
Agreement;


(ix)giving any person or entity the power to accelerate obligations or to
foreclose upon collateral without any notice to the obligor;


(x)providing for the performance by any guarantor of any of the nonmonetary
obligations of any person or entity not controlled by such guarantor;



--------------------------------------------------------------------------------

JONES DAY
To Crédit Agricole Corporate and Investment Bank
July 3, 2013
Page 5








(xi)granting or purporting to create a power of attorney, and we express no
opinion as to the effectiveness of any power of attorney granted or purported to
be created under the Credit Agreement; or


(xii)providing for liquidated damages, make-whole or other prepayment premiums
or similar payments, default interest rates, late charges or other economic
remedies to the extent a court were to determine that any such economic remedy
is not reasonable and therefore constitutes a penalty.


(C)Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:
(i)provide that forum selection clauses in contracts are not necessarily binding
on the court(s) in the forum selected; and


(ii)may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.


(D)We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by the Company under the Credit
Agreement to the extent limited by applicable law (including judicial
decisions), or to the extent that such a Waiver applies to a right, claim, duty
or defense or a ground for, or a circumstance that would operate as, a discharge
or release otherwise existing or occurring as a matter of law (including
judicial decisions), except to the extent that such a Waiver is effective under
and is not prohibited by or void or invalid under applicable law.


(E)For purposes of our opinions in paragraphs (a) and (b) above, we have assumed
that the Company’s obligations under the Credit Agreement and the Parent
Guarantor’s obligations under the Guaranty are, and would be deemed by a court
of competent jurisdiction to be, necessary or convenient to the conduct,
promotion or attainment of their respective businesses.


(F)To the extent it may be relevant to the opinions expressed herein, we have
assumed that (i) the parties to the Credit Agreement (other than the Company)
have the power to enter into and perform such documents and to consummate the
transactions contemplated thereby and that such documents have been duly
authorized, executed and delivered by, such parties, and (ii) that such
documents constitute legal, valid and binding obligations of, the parties to the
Credit Agreement (other than the Company). For purposes of our opinions above
insofar as they relate to the Parent Guarantor, we have assumed that (i) the
Parent Guarantor is a société anonyme validly existing in good standing in its
jurisdiction of organization, has all requisite power and authority, and has
obtained all requisite corporate, shareholder, third party and



--------------------------------------------------------------------------------

JONES DAY
To Crédit Agricole Corporate and Investment Bank
July 3, 2013
Page 6




governmental authorizations, consents and approvals, and made all requisite
filings and registrations, necessary to execute, deliver and perform the
Guaranty and to grant the guaranty contemplated thereby, and that such
execution, delivery, performance and grant will not violate or conflict with any
law, rule, regulation, order, decree, judgment, instrument or agreement binding
upon or applicable to it or its properties, and (ii) the Guaranty has been duly
executed and delivered by the Parent Guarantor.


(G)For purposes of the opinions set forth in paragraph (e) above, we have
assumed that (i) none of the Agent nor any Lender have or will have the benefit
of any agreement or arrangement (excluding the Credit Agreement) pursuant to
which any extensions of credit to the Company are directly or indirectly secured
by “margin stock” (as defined under the Margin Regulations), (ii) none of the
Agent, any Lender nor any of their affiliates has extended or will extend any
other credit to the Company directly or indirectly secured by margin stock, and
(iii) none of the Agent, any Lender nor any of their affiliates have relied or
will rely upon any margin stock as collateral in extending or maintaining any
extensions of credit pursuant to the Credit Agreement, as to which we express no
opinion.


(H)The opinions expressed herein are limited to (i) the federal laws of the
United States of America and the laws of the State of New York, (ii) to the
extent relevant to the opinions expressed in paragraphs (a) and (b) of Part II,
the General Corporation Law of the State of Delaware, and (iii) to the extent
relevant to the opinion expressed in the second sentence of paragraph (a) of
Part II, the California Corporations Code, in each case as currently in effect.


(I)Our opinions are limited to those expressly set forth herein, and we express
no opinions by implication. This opinion letter speaks only as of the date
hereof and we have no responsibility or obligation to update this opinion
letter, to consider its applicability or correctness to any person or entity
other than its addressee(s), or to take into account changes in law, facts or
any other developments of which we may later become aware.


(J)The opinions expressed herein are solely for the benefit of the addressees
hereof and of any other person or entity becoming a Lender under the Credit
Agreement, in each case above, and your assignees referred to below in
connection with the transaction referred to herein and may not be relied on by
such addressees or such other persons or entities for any other purpose or in
any manner or for any purpose by any other person or entity; provided that
Lender may disclose this opinion letter to (i) any person to whom disclosure is
required to be made by applicable law or court order or pursuant to the rules or
regulations of any supervisory or regulatory body or in connection with any
judicial proceedings; or (ii) the officers, employees, auditors and professional
advisers of any addressee. At your request, we hereby consent to reliance hereon
by any future assignee of your interest in the Credit Agreement pursuant to an
assignment that is made and consented to in accordance with the express
provisions of Section 9.04 of the Credit Agreement, on the condition and
understanding that (x) this opinion letter speaks only as of the date hereof,
(y) we have no responsibility or obligation to update this opinion letter, to
consider its applicability or correctness to any person or entity other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which



--------------------------------------------------------------------------------

JONES DAY
To Crédit Agricole Corporate and Investment Bank
July 3, 2013
Page 7




we may later become aware and (z) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time.


Very truly yours,
/s/ Jones Day
JONES DAY





--------------------------------------------------------------------------------




EXHIBIT H


FORM OF SUBSIDIARY GUARANTY


This SUBSIDIARY GUARANTY is entered into as of [•], 2014 by the undersigned
(each a "Guarantor", and together with any future Subsidiaries executing this
Guaranty, being collectively referred to herein as the "Guarantors") in favor
`of and for the benefit of Crédit Agricole Corporate and Investment Bank, as
Agent for and representative of (in such capacity herein called "Guarantied
Party") the Lenders party to the Credit Agreement referred to below, and in
favor of and for the benefit of the other Beneficiaries (as hereinafter
defined).


RECITALS


A.    SunPower Corporation, a Delaware corporation ("Company"), has entered into
that certain Credit Agreement dated as of July 3, 2013 with Lenders and
Guarantied Party, as Agent for Lenders (said Credit Agreement, as it may
hereafter be amended, amended and restated, supplemented or otherwise modified
from time to time, being the "Credit Agreement"; capitalized terms defined
therein and not otherwise defined herein being used herein as therein defined).


B.    Guarantied Party and Lenders are sometimes referred to herein as
"Beneficiaries".


C.    The Guarantied Obligations (as hereinafter defined) are being incurred for
and will inure to the benefit of Guarantors (which benefits are hereby
acknowledged).


D.    It is a condition precedent to the Restructuring Date that Company's
obligations under the Credit Agreement and the other Loan Documents be
guarantied by Guarantors.


E.    Guarantors are willing irrevocably and unconditionally to guaranty such
obligations of Company.


NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to make Loans under the Credit
Agreement on and after the Restructuring Date, Guarantors hereby agree as
follows:


1.Guaranty. (a) Guarantors jointly and severally irrevocably and unconditionally
guaranty, as primary obligors and not merely as sureties, the due and punctual
payment in full of all Guarantied Obligations (as hereinafter defined) when the
same shall become due, whether at stated maturity, by acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code). The term
"Guarantied Obligations" is used herein in its most comprehensive sense and
includes any and all Obligations of Company, now or hereafter made, incurred or
created, whether absolute or contingent, liquidated or unliquidated, whether due
or not due, and however arising under or in connection with the Credit
Agreement, this Guaranty and the other Loan Documents, including those arising
under successive borrowing transactions under the Credit Agreement which shall
either continue the Obligations of Company or from time to time renew them after
they have been satisfied.




Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Company (or, if interest on any portion of the Guarantied

H-1
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------






Obligations ceases to accrue by operation of law by reason of the commencement
of said proceeding, such interest as would have accrued on such portion of the
Guarantied Obligations if said proceeding had not been commenced) shall be
included in the Guarantied Obligations because it is the intention of each
Guarantor and Guarantied Party that the Guarantied Obligations should be
determined without regard to any rule of law or order that may relieve Company
of any portion of such Guarantied Obligations.


In the event that all or any portion of the Guarantied Obligations is paid by
Company, the obligations of each Guarantor hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) is rescinded or recovered directly or
indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise upon the insolvency, bankruptcy or
reorganization of Company, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.


Subject to the other provisions of this Section 1, upon the failure of Company
to pay any of the Guarantied Obligations when and as the same shall become due
(by taking into account any applicable grace periods), each Guarantor will
immediately upon receipt of written notice from Guarantied Party demanding
payment, pay, or cause to be paid, in cash, to Guarantied Party for the ratable
benefit of Beneficiaries, the amount of the unpaid Guarantied Obligations set
forth in such notice.


(b)    Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty and the other Loan Documents
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
"Fraudulent Transfer Laws"), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor (x) in respect of intercompany indebtedness to Company or
other affiliates of Company to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(y) under any guaranty of subordinated indebtedness which guaranty contains a
limitation as to maximum amount similar to that set forth in this Section 1(b),
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement.


2.Guaranty Absolute; Continuing Guaranty. The obligations of each Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and not of collectibility; (b) Guarantied Party may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
under the Credit Agreement notwithstanding the existence of any dispute between
Company and any Guarantied Party with respect to the existence of such event;
(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company under the Loan Documents and the obligations of any other
guarantor of obligations of Company and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not any action is
brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions; and (d) a payment of a portion,
but not all, of the Guarantied Obligations by one or more Guarantors shall in no
way limit, affect, modify or abridge the liability of such or any other
Guarantor for any portion of the Guarantied Obligations that has not been paid.
This Guaranty is a continuing guaranty and shall be

H-2
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------




binding upon each Guarantor and its successors and assigns, and each Guarantor
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guarantied Obligations.


3.Actions by Beneficiaries. Any Beneficiary may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor's liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, as Guarantied
Party in its discretion may determine consistent with the Credit Agreement, and
any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and (f) exercise any other
rights available to Guarantied Party or the other Beneficiaries, or any of them,
under the Loan Documents.


4.No Discharge. This Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any limitation, impairment
or discharge for any reason (other than payment in full of the Guarantied
Obligations), including without limitation the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (a) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any waiver or modification of, or any
consent to departure from, any of the terms or provisions of the Credit
Agreement, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guarantied Obligations, (c) the Guarantied Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect, (d) the application of payments received from any
source to the payment of indebtedness other than the Guarantied Obligations,
even though Guarantied Party or the other Beneficiaries, or any of them, might
have elected to apply such payment to any part or all of the Guarantied
Obligations, (e) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guarantied Obligations, (f)
any defenses, set-offs or counterclaims which Company may assert against
Guarantied Party or any Beneficiary in respect of the Guarantied Obligations,
including but not limited to failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, and (g) any other act or thing or omission, or delay to do any other act
or thing, which may or might in any manner or to any extent vary the risk of a
Guarantor as an obligor in respect of the Guarantied Obligations.


5.Waivers. Each Guarantor waives, for the benefit of Beneficiaries: (a) any
right to require Guarantied Party or the other Beneficiaries, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor of the Guarantied Obligations or any other Person, (ii) proceed
against or exhaust any security held from Company, any other guarantor of the
Guarantied Obligations or any other Person, (iii) proceed against or have resort
to any balance of any deposit account

H-3
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------




or credit on the books of any Beneficiary in favor of Company or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Company including, without limitation, any defense based on
or arising out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company from any cause other than payment in full
of the Guarantied Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon Guarantied Party's or any other Beneficiary's errors or
omissions in the administration of the Guarantied Obligations, except behavior
that amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of such Guarantor's obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor's liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Credit
Agreement, or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guarantied Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Sections 3 and 4 and any right to
consent to any thereof; and (g) to the fullest extent permitted by law, any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms of this Guaranty.


6.Guarantors' Rights of Subrogation, Contribution, Etc. Until the Guarantied
Obligations shall have been paid in full and the Revolving Credit Commitments
shall have been terminated, each Guarantor shall withhold exercise of (a) any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Company or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation (i)
any right of subrogation, reimbursement or indemnification that such Guarantor
now has or may hereafter have against Company, (ii) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against Company, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary and (b) any right of contribution such Guarantor now has or may
hereafter have against any other guarantor of any of the Guarantied Obligations.
Each Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Company or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
Guarantied Party or the other Beneficiaries may have against Company, to all
right, title and interest Guarantied Party or the other Beneficiaries may have
in any such collateral or security, and to any right Guarantied Party or the
other Beneficiaries may have against such other guarantor.


Any amount paid to a Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Guarantied Obligations have not been paid in full, shall be held in
trust for Guarantied Party on behalf of Beneficiaries and shall forthwith be
paid over to Guarantied Party for the benefit of Beneficiaries to be credited
and applied against the Guarantied Obligations.

H-4
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------








7.Expenses. Guarantors jointly and severally agree to pay, or cause to be paid,
on demand, and to save Guarantied Party and the other Beneficiaries harmless
against liability for, (i) any and all costs and expenses (including reasonable
documented fees expenses of counsel) incurred or expended by Guarantied Party or
any other Beneficiary in connection with the enforcement of or preservation of
any rights under this Guaranty and (ii) any and all costs and expenses
(including those arising from rights of indemnification) required to be paid by
Guarantors under the provisions of any other Loan Document; provided, however,
that Guarantors shall not have any obligation under this Section 7 to Guarantied
Party or any other Beneficiary with respect to any costs or expenses (including
those arising from rights or indemnification) to the extent the same result from
the negligence or willful misconduct of Guaranteed Party or any other
Beneficiary, as determined by a court of competent jurisdiction in a final non
appealable judgment or order.


8.Financial Condition of Company. No Beneficiary shall have any obligation, and
each Guarantor waives any duty on the part of any Beneficiary, to disclose or
discuss with such Guarantor its assessment, or such Guarantor's assessment, of
the financial condition of Company or any matter or fact relating to the
business, operations or condition of Company. Each Guarantor has adequate means
to obtain information from Company on a continuing basis concerning the
financial condition of Company and its ability to perform its obligations under
the Loan Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Company and of all circumstances
bearing upon the risk of non-payment of the Guarantied Obligations.


9.Set Off. In addition to any other rights any Beneficiary may have under law or
in equity, if any amount shall at any time be due and owing by a Guarantor to
any Beneficiary under this Guaranty, such Beneficiary is authorized at any time
or from time to time to set off and to appropriate and to apply any and all
deposits (general or special, including but not limited to indebtedness
evidenced by certificates of deposit, whether matured or unmatured) to or for
the credit or the account of such Guarantor against and on account of the
Guarantied Obligations and liabilities of such Guarantor to any Beneficiary
under this Guaranty. The applicable Beneficiary shall notify such Guarantor and
Guaranteed Party of such set off or applicaton under this Section 9, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such set off or application under this Section 9.


10.Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
therefrom, shall in any event be effective without the written concurrence of
Guarantied Party and, in the case of any such amendment or modification,
Guarantors. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.


11.Miscellaneous. It is not necessary for Beneficiaries to inquire into the
capacity or powers of any Guarantor or Company or the officers, directors or any
agents acting or purporting to act on behalf of any of them.


The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Loan Documents or any agreement between one or more Guarantors and
one or more Beneficiaries or between Company and one or more Beneficiaries. Any
forbearance or failure to exercise, and any delay by any Beneficiary in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.


In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or

H-5
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------




obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.


THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.


ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. Each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such Guarantor at its address set forth below its
signature hereto, such service being acknowledged by such Guarantor to be
sufficient for personal jurisdiction in any action against such Guarantor in any
such court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Guarantied Party or any Beneficiary
to bring proceedings against such Guarantor in the courts of any other
jurisdiction.


EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THE BENEFITS HEREOF, GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR SUCH GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT SUCH GUARANTOR AND GUARANTIED PARTY HAVE ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS
THEREOF, AS THE CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN THEIR RELATED FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of
litigation, this Guaranty may be filed as a written consent to a trial by the
court.

H-6
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------






12.Additional Guarantors. The initial Guarantor(s) hereunder shall be such of
the Subsidiaries of Company as are signatories hereto on the date hereof. From
time to time subsequent to the date hereof, Subsidiaries of Company may become
parties hereto, as additional Guarantors (each an "Additional Guarantor"), by
executing a counterpart of this Guaranty. A form of such a counterpart is
attached as Exhibit A. Upon delivery of any such counterpart to Guarantied
Party, notice of which is hereby waived by Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be as fully a party hereto as if such
Additional Guarantor were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, nor by
any election of the Guarantied Party not to cause any Subsidiary of Company to
become an Additional Guarantor hereunder. This Guaranty shall be fully effective
as to any Guarantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Guarantor hereunder.


13.Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument. This Guaranty shall become effective as to each Guarantor
upon the execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by the Guaranteed Party of written or telephonic notification of such execution
and authorization of delivery thereof.


14.Guarantied Party as Agent.


(a)Guarantied Party has been appointed to act as Guarantied Party hereunder by
Lenders. Guarantied Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies under or with
respect to this Guaranty in accordance with the instructions of Required
Lenders.


(b)Guarantied Party shall at all times be the same Person that is Agent under
the Credit Agreement. Written notice of resignation by Agent pursuant to Article
VIII of the Credit Agreement shall also constitute notice of resignation as
Guarantied Party under this Guaranty; and appointment of a successor Agent
pursuant to Article VIII of the Credit Agreement shall also constitute
appointment of a successor Guarantied Party under this Guaranty. Upon the
acceptance of any appointment as Agent under Article VIII of the Credit
Agreement by a successor Agent, that successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Guarantied Party under this Guaranty, and the retiring Guarantied Party
under this Guaranty shall promptly (i) transfer to such successor Guarantied
Party all sums held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Guarantied Party under this Guaranty, and (ii) take such other actions
as may be necessary or appropriate in connection with the assignment to such
successor Guarantied Party of the rights created hereunder, whereupon such
retiring Guarantied Party shall be discharged from its duties and obligations
under this Guaranty. After any retiring Guarantied Party's resignation hereunder
as Guarantied Party, the provisions of this Guaranty shall inure to its benefits
as to any actions taken or omitted to be taken by it under this Guaranty while
it was Guarantied Party hereunder.


[Remainder of page intentionally left blank.]

H-7
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for the purposes
of the waiver of the right to jury trial contained in Section 11, have caused
this Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.


 
[NAME OF GUARANTOR]
By:
[Title:_________________________]
Address:
 
 
 
[NAME OF GUARANTOR]
By:
[Title:_________________________]
Address:
 
 
 
[NAME OF GUARANTOR]
By:
[Title:_________________________]
Address:


H-8
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------








 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
By:
[Title:_________________________]
Address:






H-9
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------






Exhibit A
[Form Of Counterpart For Additional Guarantors]
This COUNTERPART (this "Counterpart"), dated _______, 20__, is delivered
pursuant to Section 12 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to the Guaranty, dated as of
_____________, 20___ (as it may be from time to time amended, amended and
restated, modified or supplemented, the "Guaranty"; capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed therein),
among the Guarantors named therein and Crédit Agricole Corporate and Investment
Bank, as Guarantied Party. The undersigned, by executing and delivering this
Counterpart, hereby becomes an Additional Guarantor under the Guaranty in
accordance with Section 12 thereof and agrees to be bound by all of the terms
thereof.


IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
______________, 20__.


 
[NAME OF ADDITIONAL GUARANTOR]
By:
[Title:_________________________]
Address:






A-1
SUBSIDIARY GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------




EXHIBIT I


FORM OF PARENT GUARANTY


This GUARANTY (this “Guaranty”), dated as of July 3, 2013, is between Total
S.A., a société anonyme organized under the laws of the Republic of France,
having its registered office at 2 place Jean Millier, La Défense 6, 92400
Courbevoie France and registered with the register of commerce and companies and
Nanterre under number 542 051 180 R.C.S. Nanterre (the “Guarantor”), and Crédit
Agricole Corporate and Investment Bank, as administrative agent, for the benefit
of itself and all of the Lenders (in such capacity, the “Agent”).


RECITALS


A.    SunPower Corporation (the “Obligor”), the Agent and the financial
institutions party thereto from time to time (the “Lenders”) are parties to that
certain Revolving Credit Agreement dated as of July 3, 2013 as it may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Contract”). Terms not otherwise defined herein shall have the
meanings ascribed to them in the Contract.


B.    The Guarantor indirectly owns a majority of the equity interest in the
Obligor and will receive direct and indirect benefits from the Lenders’
performance of the Contract.


AGREEMENT


In consideration of the above recitals and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the parties hereto hereby agree as follows:


1.    Guaranty. (a) The Guarantor unconditionally guarantees and promises to pay
to the Agent, in accordance with the payment instructions contained in the
Contract, on demand after the default by the Obligor in the performance of its
payment obligations under the Contract, in lawful money of the United States,
any and all Obligations (as hereinafter defined); provided, however, that the
maximum principal amount of the Loans for which the Guarantor shall be liable
under this Guaranty shall be US$250,000,000. For purposes of this Guaranty the
term “Obligations” shall mean and include all payments, liabilities and
obligations owed by the Obligor to the Agent and the Lenders (whether or not
evidenced by any note, instrument or agreement and whether or not for the
payment of money), direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising pursuant to the terms of the Contract or
otherwise, including without limitation all principal, interest, late fees,
charges, expenses, attorneys’ fees and other professionals’ fees chargeable to
the Obligor or payable by the Obligor thereunder and any costs of collection
hereunder.


(b)    This Guaranty is absolute, unconditional, continuing and irrevocable,
constitutes an independent guaranty of payment, and is in no way conditioned on
or contingent upon any attempt to enforce in whole or in part any of the
Obligor’s Obligations, the existence or continuance of the Obligor as a legal
entity, the consolidation or merger of the Obligor with or into any other
entity, the sale, lease or disposition by the Obligor of all or substantially
all of its assets to any other entity, or the bankruptcy or insolvency of the
Obligor, the admission by the Obligor of its inability to pay its debts as they
mature, or the making by the Obligor of a general assignment for the benefit of,
or entering into a composition or arrangement with, creditors. If the Obligor
fails to pay any Obligations to the Agent or the Lenders as and when they are
due, the Guarantor shall, subject to any limitation set forth in Section 1(a)
hereof, forthwith pay to the Agent and the Lenders all such liabilities or
obligations in immediately available

I-1
PARENT GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------




funds. Each failure by the Obligor to pay any such liabilities or obligations
shall give rise to a separate cause of action, and separate suits may be brought
hereunder as each cause of action arises.


(c)    The Agent may at any time and from time to time, without the consent of
or notice to the Guarantor, except such notice as may be required by applicable
statute which cannot be waived, without incurring responsibility to the
Guarantor, and without impairing or releasing the obligations of the Guarantor
hereunder, (i) exercise or refrain from exercising any rights against the
Obligor or others (including the Guarantor) or otherwise act or refrain from
acting, (ii) settle or compromise any Obligations hereby guaranteed and/or any
other obligations and liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any obligations and
liabilities which may be due to the Agent or others, and (iii) sell, exchange,
release, surrender, realize upon or otherwise deal with in any manner or in any
order any property pledged or mortgaged by anyone to secure or in any manner
securing the Obligations hereby guaranteed.


(d)    The Agent and the Lenders may not, without the prior written consent of
the Guarantor, (i) change the manner, place and terms of payment or change or
extend the time of payment of, renew, or alter any Obligation hereby guaranteed,
or in any manner modify, amend or supplement the terms of the Contract or any
documents, instruments or agreements executed in connection therewith, (ii) take
and hold security or additional security for any or all of the obligations or
liabilities covered by this Guaranty, or (iii) except as permitted under the
Contract, assign their respective rights and interests under this Guaranty, in
whole or in part, in each case to the extent that doing so would reasonably be
expected to have a material adverse effect on the Guarantor.


(e)    No invalidity, irregularity or unenforceability of the Obligations hereby
guaranteed shall affect, impair, or be a defense to this Guaranty, including
without limitation any law, rule or regulation of any jurisdiction or any other
event affecting any term of any of the Obligations. This is a continuing
Guaranty for which the Guarantor receives continuing consideration and all
obligations to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon and this Guaranty
is therefore irrevocable without the prior written consent of the Agent.


(f)    All payments by the Guarantor hereunder shall be made free and clear of
and without deduction for any Taxes. If the Guarantor shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder to the Agent
or to the Agent on behalf of any Lender, (i) the sum payable shall be increased
as may be necessary so that after all required deductions have been made the
Agent or Lender, as applicable, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Guarantor shall make
all such deductions, and (iii) the Guarantor shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law and, upon request of the Agent or a Lender, deliver a copy of the
receipt issued by the relevant authority evidencing such payment or such other
evidence of payment reasonably satisfactory to the requesting party.


(g)    The Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Agent or any Lender upon the bankruptcy or reorganization of
the Obligor or otherwise. Nothing shall discharge or satisfy the liability of
the Guarantor hereunder except the full and final performance and payment in
cash of the Obligations.


2.    Representations and Warranties. The Guarantor represents and warrants to
the Agent that (a) the Guarantor is a société anonyme duly organized, validly,
existing and is not in a state of suspension of payments (cession des paiements)
under the laws of its jurisdiction of incorporation or formation; (b)

I-2
PARENT GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------






the execution, delivery and performance by the Guarantor of this Guaranty are
within the power of the Guarantor and have been duly authorized by all necessary
actions and corporate bodies on the part of the Guarantor; (c) this Guaranty has
been duly executed and delivered by the Guarantor and constitutes a legal, valid
and binding obligation of the Guarantor, enforceable against it in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally; (d) the execution, delivery and performance of this Guaranty
do not (i) violate any law, rule or regulation of any governmental authority,
any agreement or instrument binding upon the Guarantor or any of its assets, or
(ii) result in the creation or imposition of any material lien, charge, security
interest or encumbrance upon any property, asset or revenue of the Guarantor;
(e) no consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other person
(including, without limitation, the shareholders of the Guarantor) is required
in connection with the execution, delivery and performance of this Guaranty,
except such consents, approvals, orders, authorizations, registrations,
declarations and filings that are so required and which have been obtained and
are in full force and effect; (f) the Guarantor is not in violation of any law,
rule or regulation other than those the consequences of which cannot reasonably
be expected to have material adverse effect on the ability of the Guarantor to
perform its obligations under this Guaranty; and (g) no litigation,
investigation or proceeding of any court or other governmental tribunal is
pending or, to the knowledge of the Guarantor, threatened against the Guarantor
which, if adversely determined, could reasonably be expected to have a material
adverse effect on the ability of the Guarantor to perform its obligations under
this Guaranty.


3.    Waivers. (a) The Guarantor, to the extent permitted under applicable law,
hereby waives any right to require the Agent or any other party to the Contract
to (i) proceed against the Obligor or any other guarantor of the Obligor’s
obligations under the Contract, (ii) proceed against or exhaust any security
received from the Obligor or any other guarantor of the Obligor’s Obligations
under the Contract, or (iii) pursue any other right or remedy in the Agent’s or
the Lenders’ power whatsoever.


(b)    The Guarantor further waives, to the extent permitted by applicable law,
(i) any defense resulting from the absence, impairment or loss of any right of
reimbursement, subrogation, contribution or other right or remedy of the
Guarantor against the Obligor, any other guarantor of the Obligations or any
security; (ii) any setoff or counterclaim of the Obligor or any defense which
results from any disability or other defense of the Obligor or the cessation or
stay of enforcement from any cause whatsoever of the liability of the Obligor
(including, without limitation, the lack of validity or enforceability of the
Contract); (iii) any right to exoneration of sureties that would otherwise be
applicable; (iv) any right of subrogation or reimbursement and, if there are any
other guarantors of the Obligations, any right of contribution, and right to
enforce any remedy that the Agent or the Lenders now have or may hereafter have
against the Obligor, and any benefit of, and any right to participate in, any
security now or hereafter received by the Agent or the Lenders; (v) all
presentments, demands for performance, notices of non performance, notices
delivered under the Contract, protests, notice of dishonor, and notices of
acceptance of this Guaranty and of the existence, creation or incurring of new
or additional Obligations and notices of any public or private foreclosure sale;
(vi) the benefit of any statute of limitations; (vii) any appraisement,
valuation, stay, extension, moratorium redemption or similar law or similar
rights for marshalling; and (viii) any right to be informed by the Agent or the
Lenders of the financial condition of the Obligor or any other guarantor of the
Obligations or any change therein or any other circumstances bearing upon the
risk of nonpayment or nonperformance of the Obligations. The Guarantor has the
ability to and assumes the responsibility for keeping informed of the financial
condition of the Obligor and any other guarantors of the Obligations and of
other circumstances affecting such nonpayment and nonperformance risks.


4.    Notices of Events of Default

I-3
PARENT GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------






(a)    The Agent shall promptly notify the Guarantor upon the Agent having
actual knowledge of the occurrence of an Event of Default, provided that the
failure to give such notice shall not affect the validity or enforceability of
this Guaranty.
(b)    The Guarantor shall promptly notify the Company of any Event of Default
occurring under clause (d), (e), (g), (h), or (k) of Article VII of the Contract
relating to the Guarantor.


5.    Miscellaneous.


(a)    Notices. All notices, requests, demands and other communications that are
required or may be given under this Guaranty shall be in writing and shall be
personally delivered or sent by certified or registered mail. If personally
delivered, notices, requests, demands and other communications will be deemed to
have been duly given at time of actual receipt. If delivered by certified or
registered mail, deemed receipt will be at time evidenced by confirmation of
receipt with return receipt requested. In each case notice shall be sent (i) if
to the Agent, to: Crédit Agricole Corporate and Investment Bank, 1301 Avenue of
the Americas New York, NY 10019, Attention: Agnes Castillo, Telecopy No.:
917-849-5463 or 917-849-5456, Email: Agnes.Castillo@ca-cib.com; and (ii) if to
the Guarantor, to: Total, S.A., 2 Place Jean Millier, La Défense 6, 92400
Courbevoie, France, Attention: Olivier Devouassoux, VP Subsidiary Finance
Operations, Telephone: +33 1 47 44 45 64, Telecopy No.: +33 1 47 44 48 74,
Email: olivier.devouassoux@total.com, with a copy to: Total, S.A., 2 Place Jean
Millier, La Défense 6, 92400 Courbevoie, France, Attention: Denis Toulouse, VP
Subsidiary Finance Operations, Telephone: +33 1 47 44 72 11, Telecopy No.: +33 1
47 44 47 92, Email: denise.toulouse@total.com and Total, S.A., 2 Place Jean
Millier, La Défense 6, 92400 Courbevoie, France, Attention; Jonathan Marsh,
Legal Director Mergers, Acquisitions & Finance, Telephone: +33 1 47 44 74 70,
Telecopy No.: +33 1 47 4 43 05, Email: jonathan.marsh@total.com; or to such
other place and with such other copies as the Agent or the Guarantor may
designate as to itself by written notice to the other pursuant to this Section
5(a).


(b)    Nonwaiver. No failure or delay on the Agent’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.


(c)    Amendments and Waivers. This Guaranty may not be amended or modified, nor
may any of its terms be waived, except by written instruments signed by the
Guarantor and the Agent. Each waiver or consent under any provision hereof shall
be effective only in the specific instances for the purpose for which given.


(d)    Assignments. This Guaranty shall be binding upon and inure to the benefit
of the Agent and the Guarantor and their respective successors and permitted
assigns. This Guaranty may not be assigned by the Guarantor without the express
written approval of the Agent, which may not be unreasonably withheld,
conditioned or delayed.


(e)    Cumulative Rights, etc. The rights, powers and remedies of the Agent
under this Guaranty shall be in addition to all rights, powers and remedies
given to the Agent by virtue of any applicable law, rule or regulation, the
Contract or any other agreement, all of which rights, powers, and remedies shall
be cumulative and may be exercised successively or concurrently without
impairing the Agent’s rights hereunder.


(f)    Partial Invalidity. If at any time any provision of this Guaranty is or
becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Guaranty nor the legality, validity or

I-4
PARENT GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------




enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.


(g)    Currency Indemnity. All payments by the Guarantor hereunder shall be in
Dollars. The Guarantor’s obligations hereunder shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment or otherwise,
which is expressed in or converted into any currency other than Dollars, except
to the extent that such tender or recovery results in the actual receipt by the
Agent of the full amount of Dollars payable under this Agreement. The Guarantor
shall indemnify the Agent for any shortfall and the Guarantor's obligation to
make payments in Dollars shall be enforceable as an alternative or additional
cause of action to the extent that such actual receipt is less than the full
amount of Dollars expressed to be payable hereunder, and shall not be affected
by judgment being obtained for other sums due hereunder.


(h)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).


(i)    JURISDICTION. EACH PARTY (A) IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF AND (B) WAIVES ANY OBJECTION WHICH SUCH PARTY MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT. EACH PARTY
IRREVOCABLY WAIVES THE DEFENSE OF AN INCONVENIENT FORUM FOR THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT SITTING IN NEW YORK COUNTY. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(j)    SERVICE OF PROCESS. EACH PARTY AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE MADE BY THE MAILING OF COPIES THEREOF BY EXPRESS OR
OVERNIGHT MAIL OR COURIER, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS
REFERRED TO IN SECTION 5(a). NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT
THAT ANY PARTY MAY OTHERWISE HAVE TO SERVE PROCESS IN ANY OTHER MANNER. THE
GUARANTOR HEREBY IRREVOCABLY APPOINTS AND DESIGNATES SUNPOWER CORPORATION, A
DELAWARE CORPORATION, AS ITS AGENT FOR ACCEPTANCE OF SERVICE OF LEGAL PROCESS,
SUMMONS, NOTICES, AND DOCUMENTS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY; ANY SUCH SERVICE MAY BE EFFECTED BY DELIVERY TO
SUNPOWER CORPORATION AT: TOTAL S.A., C/O SUNPOWER CORPORATION, ATTN: CORPORATE
SECRETARY, 77 RIO ROBLES, SAN JOSE, CALIFORNIA 95134. THE GUARANTOR AGREES THAT
ANY FAILURE OF (I) SUNPOWER CORPORATION TO DELIVER TO THE GUARANTOR A COPY OF
ANY SUCH PROCESS OR (II) THE GUARANTOR TO RECEIVE ANY SUCH COPY SHALL NOT AFFECT
IN ANY WAY THE SERVICE OF SUCH PROCESS.


(k)    Jury Trial. EACH OF THE GUARANTOR AND THE AGENT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS GUARANTY.

I-5
PARENT GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------






(l)    Loan Document. This Guaranty is a Loan Document.


(m)    Release. The Guarantor shall be automatically released from its
obligations hereunder upon the Restructuring Date. The Agent shall execute and
deliver to the Guarantor, at the Guarantor’s expense, all documents that the
Guarantor shall reasonably request to evidence such release.


[Remainder of page intentionally left blank]

I-6
PARENT GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be executed
as of the day and year first written above.


TOTAL S.A.


By_______________________________
Name:
Title:
 

I-7
PARENT GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------








CRÉDIT AGRICOLE CORPORATE AND                                         INVESTMENT
BANK


By_______________________________
Name:
Title:


By_______________________________
Name:
Title:





I-8
PARENT GUARANTY
(SunPower Corporation)

--------------------------------------------------------------------------------




EXHIBIT J


FORM OF SOLVENCY CERTIFICATE


This Solvency Certificate (this “Certificate”) is being delivered pursuant that
certain Credit Agreement dated as of July 3, 2013 (the “Credit Agreement”) by
and among SunPower Corporation, a Delaware corporation, a (“Company”), the
financial institutions referred to therein as Lenders (“Lenders”) and Crédit
Agricole Corporate and Investment Bank, as Administrative Agent (“Administrative
Agent”). Capitalized terms used herein without definition have the same meanings
as in the Credit Agreement.
 
The undersigned is the [Executive Vice President and Chief Financial Officer] of
Company and hereby certifies as of the date hereof, both before and after giving
effect to the transactions contemplated by the Loan Documents, to the best of
[his/her] knowledge and in [his/her] capacity as an officer of Company, and not
individually, as follows:


1.
I have responsibility for (a) the management of the financial affairs of Company
and the preparation of financial statements of Company, and (b) reviewing the
financial and other aspects of the transactions contemplated by the Credit
Agreement.



2.
I have carefully prepared and/or reviewed the contents of this Certificate and
have conferred with counsel for Company for the purpose of discussing the
meaning of any provisions hereof that I desired to have clarified.



3.
I have made such investigation and inquiries as to the financial condition of
Company and its Subsidiaries as I deem necessary and prudent for the purpose of
providing this Certificate. The pro forma balance sheet has been prepared
utilizing what I believe are reasonable estimates of the “fair value” and
“present fair saleable value” of the assets of Company and its Subsidiaries.
Although any projections may by necessity involve uncertainties and
approximations, the projections are based on good faith estimates and
assumptions believed by me to be reasonable. I understand that Administrative
Agent and Lenders are relying on this Certificate in extending credit to Company
and its Affiliates pursuant to the Credit Agreement.



4.
Based upon the foregoing and upon the best of my knowledge after due diligence,
I have concluded as follows:



(a)    The “fair value” and “present fair saleable value” of the assets of
Company exceeds: (x) the total liabilities of Company (including its probable
liability in respect of contingent and unliquidated liabilities and its
unmatured liabilities), and (y) the amount required to pay such liabilities as
they become absolute and matured in the normal course of business.


(b)    Company does not have an unreasonably small amount of capital with which
to conduct its business after giving due consideration to the industry in which
it is engaged.


(c)    Company is able and expects to be able to pay its debts and liabilities
(including its probable liability in respect of contingent and unliquidated
liabilities and its unmatured liabilities) as they become absolute and matured
in the normal course of business.


(d)    Company has not executed the Loan Documents or made any transfer or
incurred any obligations thereunder, with actual intent to hinder, delay or
defraud either present or future creditors.

J-1
SOLVENCY CERTIFICIATE
(SunPower Corporation)

--------------------------------------------------------------------------------






In computing the amount of such contingent and unliquidated liabilities as of
the date hereof, such liabilities have been computed at the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability.


[Remainder of page intentionally left blank]

J-2
SOLVENCY CERTIFICIATE
(SunPower Corporation)

--------------------------------------------------------------------------------






In witness whereof, the undersigned has hereunto executed and delivered this
certificate as an officer of Company and not individually, as of the date first
written above.




SUNPOWER CORPORATION


By:        
Name:
Title:



J-3
SOLVENCY CERTIFICIATE
(SunPower Corporation)

--------------------------------------------------------------------------------




EXHIBIT K


FORM OF SECURITY AGREEMENT


See attached.



K-1
SECURITY AGREEMENT
(SunPower Corporation)

--------------------------------------------------------------------------------






FORM OF
SECURITY AGREEMENT


dated [•], 2014
among


SunPower Corporation,
SunPower Corporation, Systems,
and
SunPower North America, LLC,
as Grantors
and
Crédit Agricole Corporate and Investment Bank,
as Security Agent








Linklaters


Ref: L-194826



A16652956

--------------------------------------------------------------------------------




Table of Contents
Contents                                                Page
SECTION 1 DEFINITIONS; RULES OF
INTERPRETATION...............................................................................
1


Section 1.1
Definition of Terms Used
Herein..................................................................................................
1


Section 1.2
UCC.............................................................................................................................................
1


Section 1.3
General
Definitions......................................................................................................................
1


Section 1.4
Rules of
Interpretation.................................................................................................................
2


Section 1.5
Certain
Terms..............................................................................................................................
3


 
 
 
SECTION 2 GRANT OF
SECURITY....................................................................................................................
3


Section 2.1
Grant of
Security..........................................................................................................................
3


Section 2.1
Priority of Security
Interest..........................................................................................................
4


 
 
 
SECTION 3 REPRESENTATIONS AND
WARRANTIES......................................................................................
5


Section 3.1
Title..............................................................................................................................................
5


Section 3.2
Names,
Locations........................................................................................................................
5


Section 3.3
Filings,
Consents.........................................................................................................................
6


Section 3.4
Security
Interests.........................................................................................................................
6


Section 3.5
Accounts......................................................................................................................................
7


Section 3.6
Deposit
Account...........................................................................................................................
7


 
 
 
SECTION 4
COVENANTS...................................................................................................................................
7


Section 4.1
Change of Name; Location of Collateral; Place of
Business.......................................................
7


Section 4.2
Periodic
Certification....................................................................................................................
7


Section 4.3
Protection of
Security...................................................................................................................
7


Section 4.4
Insurance.....................................................................................................................................
8


Section 4.5
Inventory......................................................................................................................................
8


Section 4.6
Accounts......................................................................................................................................
8


 
 
 
SECTION 5 FURTHER ASSURANCES; ADDITIONAL
GRANTORS..................................................................
10


Section 5.1
Further
Assurances.....................................................................................................................
10


Section 5.2
Additional
Grantors.....................................................................................................................
10


 
 
 
SECTION 6 SECURITY AGENT APPOINTED
ATTORNEY-IN-FACT..................................................................
11


Section 6.1
Power o
Attorney.........................................................................................................................
11


Section 6.2
No Duty on the Part of Security Agent or Secured
Parties..........................................................
12


 
 
 
SECTION 7
REMEDIES.......................................................................................................................................
12


Section 7.1
Remedies Upon Event of
Default................................................................................................
12


Section 7.2
Application of
Proceeds...............................................................................................................
15


 
 
 
SECTION 8 STANDARD OF CARE; SECURITY AGENT MAY
PERFORM.........................................................
15


 
 
 
SECTION 9
MISCELLANEOUS...........................................................................................................................
15


Section 9.1
Notices........................................................................................................................................
15


Section 9.2
Security Interests
Absolute..........................................................................................................
15


Section 9.3
Survival of
Agreement.................................................................................................................
16


Section 9.4
Binding
Effect..............................................................................................................................
16


Section 9.5
Security Agent’s Fees and Expenses;
Indemnification...............................................................
16


Section 9.6
Applicable
Law............................................................................................................................
17




- i -

--------------------------------------------------------------------------------






Section 9.7
Waivers;
Amendment..................................................................................................................
18


Section 9.8
Waiver of Jury
Trial......................................................................................................................
18


Section 9.9
Severability...................................................................................................................................
18


Section 9.10
Counterparts;
Effectiveness........................................................................................................
19


Section 9.11
Section
Titles...............................................................................................................................
19


Section 9.12
Consent to Jurisdiction and Service of
Process..........................................................................
19


Section 9.13
Termination..................................................................................................................................
19


Section 9.14
Loan
Document...........................................................................................................................
20





EXHIBIT A    FORM OF SECURITY SUPPLEMENT
EXHIBIT B    FORM OF JOINDER AGREEMENT
EXHIBIT C    SEARCH REPORTS
EXHIBIT D    FINANCING STATEMENTS



- ii -

--------------------------------------------------------------------------------




SECURITY AGREEMENT, dated [•], 2014 (this “Agreement”), among SunPower
Corporation, a Delaware corporation, SunPower Corporation, Systems, a Delaware
corporation and wholly owned subsidiary of SunPower Corporation and SunPower
North America, LLC, a Delaware limited liability company and wholly owned
subsidiary of SunPower Corporation, and any Additional Grantors (as defined
herein) (each of the foregoing, a “Grantor”, and collectively, the “Grantors”),
and Crédit Agricole Corporate and Investment Bank, as Security Agent for the
Secured Parties (herein in such capacity, the “Security Agent”).
RECITALS
A.    SunPower Corporation and Crédit Agricole Corporate and Investment Bank are
parties to a revolving credit agreement dated as of July 3, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
B.    Pursuant to the terms of the Credit Agreement, each Grantor is required to
execute and deliver this Agreement.
In consideration of the premises and for other valuable consideration, the
receipt and sufficiency of which the parties hereto hereby acknowledge, each of
the Grantors and the Security Agent, on behalf of itself and each Secured Party
(and each of their respective successors or permitted assigns), hereby agree as
follows:
SECTION 1
DEFINITIONS; RULES OF INTERPRETATION
Section 1.1 Definition of Terms Used Herein
Unless the context otherwise requires, all capitalized terms used but not
defined herein have the meanings set forth in the Credit Agreement.
Section 1.2    UCC
Terms used herein that are defined in the UCC but not defined herein have the
meanings given to them in the UCC, including the following which are capitalized
herein:
Account Debtor
Account
Bank
Chattel Paper
Document
Goods
Instrument
Inventory
Proceeds
Record
Supporting Obligation
Section 1.3    General Definitions
In this Agreement:

- 1 -

--------------------------------------------------------------------------------






“Additional Grantor” has the meaning assigned to such term in Section 5.2.
“Agreement” has the meaning assigned to such term in the Preamble.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq., or any successor statute.
“Collateral” means the property of the Grantors described in Section 2.1 in
which Security Interests are granted to the Security Agent for the benefit of
the Secured Parties.
“Collateral Support” means all property assigned or otherwise securing any
Collateral described in Section 2.1 and includes any security agreement or other
agreement granting a Lien on such property.
“Credit Agreement” has the meaning assigned to such term in the Recitals.
“Dollars” or “$” means U.S. Dollars.
“Grantor” has the meaning assigned to such term in the Preamble.
“Indemnified Matters” has the meaning assigned to such term in Section 9.5.
"Indemnified Party" means each Secured Party, each Affiliate thereof and each of
their respective partners, controlling persons, directors, officers, trustees,
employees and agents.
“Insurance” means all contracts and policies of insurance of any kind now or in
the future taken out by or on behalf of any Grantor or (to the extent of such
Grantor’s interest) in which it now or in the future has an interest.
“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit B to this Agreement, executed by an Additional Grantor and delivered to
the Security Agent.
“Lien” has the meaning assigned to the term “Security Interest” in the Credit
Agreement.
“Secured Obligations” has the meaning assigned to the term “Obligations” in the
Credit Agreement.
“Secured Parties” means the Agent, the Security Agent and each Lender under the
Credit Agreement.
“Security Interest” means the continuing security interest in the Collateral
granted to the Security Agent for the benefit of the Secured Parties pursuant to
Section 2.1.
“Security Supplement” means any supplement to this Agreement in substantially
the form of Exhibit A, executed by an authorized officer of the applicable
Grantor.
“Security Agent” has the meaning assigned to such term in the Preamble.
“UCC” means the Uniform Commercial Code enacted in the State of New York, as
amended from time to time; provided that if by reason of mandatory provisions of
law, the attachment, perfection, the effect of perfection or non-perfection or
priority of a security interest is governed by the personal property security
laws of any jurisdiction other than New York, “UCC” shall mean those personal
property security laws as in effect in such other jurisdiction for the purposes
of the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.
Section 1.4    Rules of Interpretation
In this Agreement, unless otherwise specified, the Schedules and Exhibits to
this Agreement, in each case as amended, amended and restated, supplemented or
otherwise modified from time to time in

- 2 -

--------------------------------------------------------------------------------




accordance with the provisions hereof are incorporated herein by reference. If
any conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement, as applicable, shall govern. If any conflict or
inconsistency exists between this Agreement and any other Loan Document other
than the Credit Agreement, this Agreement shall govern. All references herein to
provisions of the UCC include all successor provisions under any subsequent
version or amendment to any Article of the UCC.
Section 1.5    Certain Terms
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” and “includes” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the “shall.” Unless the context requires otherwise (a) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


SECTION 2
GRANT OF SECURITY
Section 2.1Grant of Security
As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations, each Grantor hereby pledges, assigns,
transfers and grants to the Security Agent, for its benefit and for the benefit
of the Secured Parties, a continuing security interest in and Lien on all of its
right, title and interest in, to and under the following, in each case whether
now owned or existing or hereafter acquired or arising and wherever located:
(a)
all Accounts, including all rights of payment or performance under letters of
credit, and any secondary obligation owed to any Grantor that supports the
payment or performance of any such Account;                             

(i)    including all retention amounts from Solar Star XIX, LLC and Solar Star
XX, LLC pursuant to Engineering, Procurement, and Construction Agreements under
the 579MW

- 3 -

--------------------------------------------------------------------------------




combined Solar Star 1 & 2 Projects (previously called Antelope Valley 1 & 2
Solar Projects); and                                     
(ii)    excluding (A) all receivables resulting from any Grantor’s residential
lease business and programs, and (B) all receivables resulting from the sale of
energy from commercial solar systems financed through Sale and Leaseback
Transactions permitted under the Credit Agreement;
(b)
all Inventory;

(c)
all Chattel Paper, Documents and Instruments, to the extent relating to any of
the foregoing;

(d)
the Deposit Account, together with all amounts on deposit from time to time in
the Deposit Account;

(e)
all Insurance to the extent relating to any of the foregoing;

(f)
all Records covering the property described in this Section 2.1;

(g)
to the extent not otherwise included, all causes of action relating to any of
the foregoing and all money and other property of any kind received therefrom,
and all money and other property of any kind recovered by any Grantor;

(h)
to the extent not otherwise included, all Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(i)
to the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for, and rents, profits and
products of or in respect of any of the foregoing, and any and all Proceeds of
any insurance, indemnity, warranty or guaranty payable to any Grantor from time
to time with respect to the foregoing.

For avoidance of doubt it is expressly understood and agreed that, to the extent
the UCC is revised subsequent to the date hereof such that the definition of any
of the foregoing terms included in the description of Collateral is changed, the
parties hereto desire that any property that is included in such changed
definitions that would not otherwise be included in the foregoing grant on the
date hereof be included in such grant immediately upon the effective date of
such revision, it being the intention of each Grantor that the description of
Collateral set forth above be construed to include the broadest possible range
of assets. Notwithstanding the immediately preceding sentence, the foregoing
grant is intended to apply immediately on the date hereof to all Collateral to
the fullest extent permitted by applicable law regardless of whether any
particular item of Collateral is currently subject to the UCC.
Section 2.2    Priority of Security Interest
Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, each Grantor and the Security Agent acknowledge and
agree that the Security Interest granted pursuant to this Agreement to the
Security Agent, for its benefit and for the benefit of the Secured Parties, and
securing the Secured Obligations, will be a first-priority Security Interest in
the Collateral, junior to no other security interests except for Permitted
Collateral Encumbrances.

- 4 -

--------------------------------------------------------------------------------






SECTION 3
REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants to the Security Agent and the other Secured
Parties on and as of the date hereof, that:
Section 3.1    Title
Such Grantor owns the Collateral purported to be owned by it free and clear of
any and all Liens, rights or claims of all other persons other than Permitted
Collateral Encumbrances. Such Grantor has not filed or consented to the filing
of (a) any financing statement or analogous document under the UCC or any other
applicable laws covering any Collateral, or (b) any assignment in which such
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
(x) Permitted Collateral Encumbrances, and (y) any financing statement or
analogous document, assignment, security agreement or similar instrument
evidencing Liens being terminated on or prior to the date hereof.
Section 3.2    Names, Locations
(a)
Schedule 3.2 sets forth with respect to such Grantor under the heading “Names”,
(i) its exact name, as such name appears in the public record of its
jurisdiction of organization which shows such Grantor to have been organized,
(ii) each other name that such Grantor has had in the past five years, together
with the date of the relevant change and (iii) the jurisdiction of organization
of such Grantor and its organizational identification number or statement that
such Grantor has no such number.

(b)
Schedule 3.2 sets forth with respect to such Grantor under the heading
“Locations”, (i) the location of the chief executive office of such Grantor,
(ii) the locations of all Inventory owned by such Grantor having a value in
excess of $5,000,000 (as of the most recently ended fiscal quarter based on
available information) and (iii) the places of business or other “location” (as
defined in Section 9-307 of the UCC) of such Grantor not identified in clauses
(i) through (ii) above. Except as set forth on Schedule 3.2, such Grantor has
not changed its jurisdiction of organization, chief executive office or other
“location” (as defined in Section 9-307 of the UCC) in the past four months.

(c)
Schedule 3.2 sets forth with respect to such Grantor under the heading “Third
Parties Holding Collateral”, the names and addresses of all persons other than
such Grantor that have possession of any of the Collateral having a value in
excess of $5,000,000 and owed by such Grantor.

(d)
Except as set forth on Schedule 3.2 under the heading “Changes in Identity or
Organizational Structure”, such Grantor has not changed its identity or
organizational structure in any way in the past four months. Changes in identity
or organizational structure would include mergers, consolidations and
acquisitions, as well as any change in the form or jurisdiction of such Grantor.
If any such change has occurred, Schedule 3.2 sets forth the date of such change
and all information applicable to each acquiree or constituent party to a merger
or consolidation.


- 5 -

--------------------------------------------------------------------------------






Section 3.3    Filings, Consents
(a)
Attached hereto as Exhibit C are true, complete and correct copies of UCC lien
search reports from the offices where any filings or recordings against any
Grantor with respect to any property of such Grantor of the type included in the
Collateral have been made, including a true copy of each financing statement,
assignment or other filing or recording identified in such UCC lien search
reports.

(b)
Exhibit D sets forth true, complete and correct copies of all UCC financing
statements or other appropriate filings, recordings or registrations containing
an accurate description of the Collateral that have been delivered to the
Security Agent for filing in each governmental, municipal or other office
specified in Schedule 3.3. Such filings, recordings and registrations are all of
the filings, recordings and registrations that are necessary to publish notice
of and protect the validity of and to establish a legal, valid and perfected
first priority Security Interest in favor of the Security Agent (for the benefit
of the Secured Parties) in respect of all Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States, subject to Permitted Collateral Encumbrances. No further or subsequent
filing, recording or registration is necessary in any such jurisdiction, except
with respect to filing of continuation statements and, with respect to any
changes to a Grantor’s organizational structure or to any Grantor’s
organizational documents permitted by the Credit Agreement, as required pursuant
thereto in order for the Security Agent to continue to have at all times
following each such change a legal, valid and perfected first priority Security
Interest in all the Collateral, subject to Permitted Collateral Encumbrances.

(c)
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for either (i) the
pledge or grant by any Grantor of the Security Interests purported to be created
in favor of the Security Agent hereunder or (ii) the exercise by the Security
Agent of any rights or remedies in respect of the Collateral, including voting
rights (whether specifically granted or created hereunder or created or provided
for by applicable law), except for the filings contemplated by clause (b) above.

(d)
All filing or recording fees and taxes payable in connection with the filings
and recordings described in clause (b) above have been or promptly will be paid
by such Grantor.

Section 3.4    Security Interests
The Security Interests constitute (a) legal and valid security interests in all
Collateral securing the payment and performance of the Secured Obligations and
(b) subject to the completion of the filings described in Section 3.3 and to
value being given, perfected security interests in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States pursuant to the
UCC or other applicable law in such jurisdictions. The Security Interests are
and shall be prior to any other Lien on any of the Collateral, other than
Permitted Collateral Encumbrances.

- 6 -

--------------------------------------------------------------------------------






Section 3.5    Accounts
No Accounts constituting Collateral and valued in excess of $1,000,000 are
evidenced by, or constitute, an Instrument or Chattel Paper that has not been
delivered to, or otherwise subjected to the control of, the Security Agent to
the extent required by, and in accordance with Section 4.5.
Section 3.6    Deposit Account
(a)
Schedule 3.6 lists the Deposit Account. The Grantors are the sole account
holders of the Deposit Account, and no Grantor has consented to, and is not
otherwise aware of, any person (other than the Security Agent pursuant to this
Agreement) having “control” (as defined in Section 9-104 of the UCC) over, or
any other interest in, the Deposit Account or any money or other property
deposited therein.

(b)
Each Grantor and Bank of America, N.A. (or such other financial institution
selected by the Grantors and reasonably acceptable to the Security Agent) have
executed the Control Agreement.



SECTION 4
COVENANTS
Section 4.1    Change of Name; Location of Collateral; Place of Business
Unless a Grantor has given the Security Agent at least 10 days prior written
notice, such Grantor, will not change (i) its name, (ii) its jurisdiction of
organization, principal place of business or other “location” (as defined in
Section 9-307 of the UCC), (iii) the location of its chief executive office or
its principal place of business, (iv) its identity or organizational structure
or (v) its organizational identification number. Each Grantor agrees to
cooperate with the Security Agent in making all filings that are required in
order for the Security Agent to continue at all times following such change to
have a legal, valid and perfected first priority Security Interest in all the
Collateral, subject to Permitted Collateral Encumbrances.
Section 4.2    Periodic Certification
Annually, at the time of delivery by the Borrower to the Agent under the Credit
Agreement of the Borrower’s consolidated audited financial statements for each
fiscal year and from time to time as request by the Security Agent following the
occurrence of an Event of Default, each Grantor will deliver to the Security
Agent (a) a Security Supplement, together with all supplements to Schedules
hereto or (b) a written confirmation executed and delivered by a financial
officer of such Grantor confirming that there has been no change in the
information provided herein since the date of the execution and delivery of this
Agreement, the most recent Security Supplement or the most recent written
confirmation delivered pursuant to this Section 4.2, as applicable.
Section 4.3    Protection of Security
Each Grantor will, at its own cost and expense, take any and all actions
necessary to defend title to the Collateral and to defend the Security Interest
of the Security Agent in the Collateral and the priority thereof against any
Lien (except Permitted Collateral Encumbrances) against all persons. No Grantor
shall take or permit to be taken any action that could materially impair the
validity, perfection, or priority of the Security Interest.

- 7 -

--------------------------------------------------------------------------------






Section 4.4    Insurance
Each Grantor irrevocably makes, constitutes and appoints the Security Agent (and
all officers, employees or agents designated by the Security Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, after
the occurrence of an Event of Default that is continuing, of making, settling
and adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the Proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. Each Grantor shall cause all
such insurance to (A) name the Security Agent and the Lenders as additional
insureds under all general liability policies and (B) name the Security Agent on
behalf of the Secured Parties as loss payee under all casualty policies to the
extent of their interest. In the event that any Grantor at any time or times
shall fail to obtain or maintain any of the policies of insurance required by
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Security Agent may, without waiving or releasing any obligation or liability
of such Grantor hereunder or without waiving any Event of Default, in its sole
and reasonable discretion, obtain and maintain such policies of insurance and
pay such premium and take any other actions with respect thereto as the Security
Agent deems advisable. All sums disbursed by the Security Agent in connection
with this Section 4.4, including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Security Agent and shall constitute additional Secured
Obligations secured hereby.
Section 4.5    Inventory
(a)
Each Grantor hereby covenants and agrees that other than as permitted by the
Credit Agreement it shall not deliver any Document evidencing any of its
Inventory having a value greater than $5,000,000 to any person other than the
issuer of such Document to claim the Goods evidenced thereby or the Security
Agent.

(b)
Each Grantor hereby covenants and agrees that such Grantor shall not permit any
Inventory of such Grantor having a value greater than $5,000,000 to be in the
possession or control of any third party (including warehousemen, bailees,
agents or processors) at any time, unless such third party shall have been
notified of the Security Agent’s Security Interest and, upon the occurrence of
an Event of Default that is continuing, such Grantor shall use commercially
reasonable efforts to have such third party acknowledge and agree in writing to
hold such Inventory subject to the Security Interest and the instructions of the
Security Agent and to waive and release any Lien held by it with respect to such
Inventory, whether arising by operation of law or otherwise.

Section 4.6    Accounts
(a)
Each Grantor hereby covenants and agrees that it shall keep and maintain at its
own cost and expense satisfactory and complete records of its Accounts,
including records of all payments received and all credits granted on such
Accounts, all merchandise returned and all other dealings therewith.

(b)
Upon the occurrence of an Event of Default that is continuing, each Grantor
hereby covenants and agrees that, at the request of the Security Agent, it shall
mark conspicuously, in form and manner reasonably satisfactory to the Security
Agent, all Chattel Paper, Instruments and other items evidencing Accounts (other
than any


- 8 -

--------------------------------------------------------------------------------




delivered to the Security Agent as provided herein) with an appropriate
reference to the fact that such Accounts have been collaterally assigned to the
Security Agent for the benefit of the Secured Parties and that the Security
Agent has a Security Interest therein.
(c)
The Security Agent shall have the right at any time following the occurrence of
an Event of Default that is continuing to notify, or require any Grantor to
notify, any Account Debtor of the Security Agent’s Security Interest in the
Accounts and any Supporting Obligation and the Security Agent may: (A) direct
the Account Debtors under any Accounts to make payment of all amounts due or to
become due to any Grantor thereunder directly to the Security Agent, (B) notify,
or require a Grantor to notify, each person maintaining a lockbox or similar
arrangement to which Account Debtors under any Accounts have been directed to
make payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Security Agent and (C) enforce, at the expense of
any Grantor, collection of any such Accounts and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Security Agent notifies a Grantor that it has
elected to collect the Accounts in accordance with the preceding sentence, any
payments of Accounts received by such Grantor shall be forthwith (and in any
event within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Security Agent or in blank, if
required, in the Deposit Account, and until so turned over, all amounts and
Proceeds (including checks and other instruments) received by such Grantor in
respect of the Accounts, any Supporting Obligation or Collateral Support shall
be received in trust for the benefit of the Security Agent hereunder and shall
be segregated from other funds of such Grantor and the Grantor shall not adjust,
settle or compromise the amount or payment of any Accounts, or release wholly or
partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon without the prior written consent of the Security Agent.

(d)
With respect to any Accounts constituting Collateral in excess of $5,000,000
that is evidenced by, or constitutes, Chattel Paper, each Grantor shall cause
each originally executed copy thereof to be delivered to the Security Agent (or
its agent or designee) appropriately indorsed to the Security Agent or indorsed
in blank: (i) with respect to any such Accounts in existence on the date hereof,
on or prior to the date hereof and (ii) with respect to any such Accounts
hereafter arising, immediately, and in any event within ten days of such Grantor
acquiring rights therein. With respect to any Accounts constituting Collateral
in excess of $1,000,000 that constitutes “electronic chattel paper” under
Article 9 of the UCC, each Grantor shall take all steps necessary to give the
Security Agent “control” (as defined in Section 9-105 of the UCC) over such
Accounts (x) with respect to any such Accounts in existence on the date hereof,
on or prior to the date hereof and (y) with respect to any such Accounts
hereafter arising, within 30 days of such Grantor acquiring rights therein.


- 9 -

--------------------------------------------------------------------------------






SECTION 5
FURTHER ASSURANCES; ADDITIONAL GRANTORS
Section 5.1 Further Assurances
(a)
Each Grantor agrees that from time to time, at its expense, it shall promptly
execute and deliver to the Security Agent all further instruments and documents
and take all further action, that may be necessary, or that the Security Agent
may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any Security Interest granted or purported
to be granted hereby or to enable the Security Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, such Grantor shall:

i.
execute, acknowledge, deliver and cause to be duly filed all such further
instruments, documents, endorsements, powers of attorney or notices, and take
all such actions as may be necessary, or as the Security Agent may from time to
time reasonably request, to preserve, protect and perfect the Security Interests
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interests and the filing of any
financing statements or other documents in connection herewith or therewith;

ii.
at the Security Agent’s request, appear in and defend any action or proceeding
that may affect such Grantor’s title to or the Security Agent’s Security
Interests in all or any material part of the Collateral.

(b)
Each Grantor hereby authorizes the Security Agent to file a Record or Records,
including financing statements, continuation statements and, in each case,
amendments thereto, in all jurisdictions and with all filing offices as the
Security Agent may determine, in its sole discretion, are necessary to perfect
the Security Interests granted to the Security Agent herein, without the
signature of such Grantor. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of the Collateral that describes such property in any other manner
as the Security Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Security Interests in the
Collateral granted to the Security Agent herein. Each Grantor agrees that a
photographic or other reproduction of this Agreement or of a financing statement
shall be sufficient as a financing statement and may be filed as a financing
statement in any and all jurisdictions.

Section 5.2 Additional Grantors
From time to time subsequent to the date hereof, additional persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”) by
executing a Joinder Agreement. Upon delivery of any such Joinder Agreement to
the Security Agent, notice of which is hereby waived by Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Security Agent not to cause any person to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or

- 10 -

--------------------------------------------------------------------------------




becomes a party hereto regardless of whether any other person becomes or fails
to become or ceases to be a Grantor hereunder.
SECTION 6
SECURITY AGENT APPOINTED ATTORNEY-IN-FACT
Section 6.1 Power of Attorney
Each Grantor hereby irrevocably makes, constitutes and appoints the Security
Agent (and all officers, employees or agents designated by the Security Agent)
as such Grantor’s true and lawful agent and attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Security Agent or otherwise, from time to time in the Security
Agent’s discretion, to take any action and to execute any instrument that the
Security Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including the following:
(a)
upon the occurrence of an Event of Default that is continuing,

(i)
to receive, endorse, assign, collect and deliver any and all notes, acceptances,
checks, drafts, money orders or other instruments, documents and Chattel Paper
or other evidences of payment relating to the Collateral;

(ii)
to ask for, demand, collect, sue for, recover, compound, receive payment of,
give receipt for and give discharges and releases of all or any of the
Collateral;

(iii)
to sign the name of such Grantor on any invoice or Document relating to any of
the Collateral;

(iv)
to send verifications of Accounts to any Account Debtor;

(v)
to commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral;

(vi)
to settle, compromise, compound, adjust or defend any claims, actions, suits or
proceedings relating to all or any of the Collateral;

(vii)
to notify, or to require such Grantor to notify, Account Debtors to make payment
directly to the Security Agent; and

(viii)
to use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral;

(b)
to prepare and file Records (including UCC financing statements) as further
described in Section 5.1(b);

(c)
to take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including to pay or
discharge taxes or Liens levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Security Agent in its sole and
reasonable discretion, any such payments made by the Security Agent to become
obligations of the such Grantor to the Security Agent, due and payable
immediately without demand; and


- 11 -

--------------------------------------------------------------------------------






(d)
upon the occurrence of an Event of Default, generally to sell, transfer, pledge,
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Security Agent were the absolute owner
thereof for all purposes, and to do, at the Security Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and things that
the Security Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Security Agent’s Security Interest therein in order
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Section 6.2 No Duty on the Part of Security Agent or Secured Parties
Notwithstanding any other provision of this Agreement, nothing herein contained
shall be construed as requiring or obligating the Security Agent or any other
Secured Party to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Security Agent or any other Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Security Agent or any other Secured Party with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
the Security Agent or any other Secured Party. It is understood and agreed that
the appointment of the Security Agent as the agent and attorney-in-fact of each
Grantor for the purposes set forth above is coupled with an interest and is
irrevocable. The provisions of this Section 6.2 shall in no event relieve any
Grantor of any of its obligations hereunder or under any other Loan Document
with respect to the Collateral or any part thereof or impose any obligation on
the Security Agent or any other Secured Party to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Security Agent or any other Secured Party of any other or
further right that it may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise. The
Security Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to the Grantors for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.
SECTION 7
REMEDIES
Section 7.1 Remedies Upon Event of Default
(a)
Upon the occurrence of an Event of Default, the Security Agent may exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein or otherwise available to it at law or in equity, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral) or any other applicable law, and also may
pursue any of the following separately, successively or simultaneously:

(i)
require a Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Security Agent forthwith, assemble all
or part of the Collateral as directed by the Security Agent and make it
available to the Security Agent at a place to be designated by the Security
Agent that is reasonably convenient to both parties;


- 12 -

--------------------------------------------------------------------------------






(ii)
with or without legal process and with or without prior notice or demand for
performance, to take possession of the Collateral and to enter without breach of
the peace any premises owned or leased by the Grantors where the Collateral may
be located for the purpose of taking possession of or removing the Collateral;

(iii)
prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Security Agent deems appropriate;

(iv)
exercise dominion and control over, issue a notice of exclusive control with
respect to and refuse to permit further withdrawals from the Deposit Account;

(v)
without prior notice except as specified below, sell, assign, lease, license (on
an exclusive or non-exclusive basis) or otherwise dispose of the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Security Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Security Agent may deem commercially reasonable; provided that (i)
upon consummation of any such sale the Security Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold, (ii) each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and (iii) each Grantor hereby waives (to the extent permitted by law)
all rights of redemption, stay, valuation and appraisal that such Grantor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted; and

(vi)
with respect to any Collateral consisting of contracts or agreements, the
Security Agent may notify or require a Grantor to notify any counterparty to
such contract or agreement to make all payments thereunder directly to the
Security Agent.

(b)
The Security Agent or any other Secured Party may be the purchaser of any or all
of the Collateral at any sale thereof and the Security Agent, as Security Agent
for and representative of the Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Security Agent at such sale.

(c)
Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
applicable Grantor, addressed as set forth in the notice provisions of the
Credit Agreement, at least ten days prior to (i) the date of any such public
sale or (ii) the time after which any such private sale or other disposition may
be made. Such notice, in the case of a public sale, shall state the time and
place for such sale. Any such public sale shall be held at such time or times
during ordinary business hours and at such place or places as the Security Agent
may fix and


- 13 -

--------------------------------------------------------------------------------




state in the notice (if any) of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Security Agent may (in its sole and absolute discretion)
determine. The Security Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Security Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Security Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Security Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Security Agent shall be free to carry out such sale pursuant to
such agreement and the Grantors shall not be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Security Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Security Agent may proceed by a suit or suits at law or in equity to foreclose
upon the Collateral and to sell the Collateral or any portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Each Grantor hereby
waives any claims against the Security Agent arising by reason of the fact that
the price at which any Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale, even if the
Security Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.
(d)
If the Proceeds of any sale or other disposition of the Collateral are
insufficient to pay the entire outstanding amount of the Secured Obligations,
the Grantors shall be liable for the deficiency and the fees of any attorneys
employed by the Security Agent to collect such deficiency. Each Grantor further
agrees that a breach of any of the covenants contained in this Section will
cause irreparable injury to the Security Agent, that the Security Agent has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against the Grantors, and the Grantors hereby waive and agree not to
assert any defenses in an action for specific performance of such covenants
except for a defense that no default has occurred giving rise to the Secured
Obligations becoming due and payable prior to their stated maturities. Nothing
in this Section shall in any way alter the rights of the Security Agent
hereunder.

(e)
The Security Agent may sell the Collateral without giving any warranties as to
the Collateral. The Security Agent may specifically disclaim any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.


- 14 -

--------------------------------------------------------------------------------






(f)
The Security Agent shall have no obligation to marshal any of the Collateral.

Section 7.2 Application of Proceeds
The Security Agent shall apply the proceeds of any collection or sale of the
Collateral made in accordance with the terms of the Credit Agreement. Upon any
sale of the Collateral by the Security Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding) in accordance with the
terms hereof, the receipt of the Security Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Security Agent or such officer or be answerable in any way for the
misapplication thereof. Any proceeds received by the Grantor shall be held in
trust for and forthwith paid over to the Security Agent. All proceeds received
by the Security Agent hereunder shall be held by the Security Agent in a cash
collateral account established by the Security Agent. All proceeds while held by
the Security Agent (or by such Grantor in trust for the Security Agent) shall
continue to be held by the Security Agent (for itself and for the benefit of the
Secured Parties) as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided herein.
SECTION 8
STANDARD OF CARE; SECURITY AGENT MAY PERFORM
The powers conferred on the Security Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Security Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Security Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Security Agent accords its own property.
Neither the Security Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Grantors or otherwise. If any Grantor fails to perform any agreement
contained herein, the Security Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Security Agent incurred in
connection therewith shall be payable by such Grantor in accordance with the
Credit Agreement.
SECTION 9
MISCELLANEOUS
Section 9.1 Notices
All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in the notice provisions
of the Credit Agreement and the Subsidiary Guaranty.
Section 9.2 Security Interests Absolute
All rights of the Security Agent hereunder, the Security Interests and all
obligations of the Grantors hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured

- 15 -

--------------------------------------------------------------------------------




Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any Security Document or guarantee
securing or guaranteeing all or any of the Secured Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Grantors in respect of the Secured Obligations or this
Agreement (other than the indefeasible payment in full in cash of the Secured
Obligations).
Section 9.3 Survival of Agreement
All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Secured Parties and shall survive the making by the Secured
Parties of any extensions of credit, regardless of any investigation made by the
Secured Parties or on their behalf, and shall continue in full force and effect
until this Agreement shall terminate.
Section 9.4 Binding Effect
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns,
except that no Grantor may assign, or otherwise transfer any of its rights or
obligations hereunder or any interest in the Collateral (and any such
assignment, or transfer shall be null and void) except as expressly contemplated
by this Agreement or the Credit Agreement. Nothing herein is intended, or will
be construed to give, any other person any right, remedy or claim under, to or
in respect of this Agreement or any Collateral. All references to any Loan Party
will include any Loan Party as debtor-in-possession and any receiver or trustee
for such Loan Party in any Insolvency Proceeding.
Section 9.5 Security Agent’s Fees and Expenses; Indemnification
(a)
Each Grantor agrees to pay upon demand to the Security Agent the amount of any
and all reasonable and documented out-of-pocket expenses, including the
reasonable fees, disbursements and other charges of its counsel (excluding
allocated costs of internal counsel) and of any experts or agents, that the
Security Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from
or other realization upon any of the Collateral, (iii) the exercise, enforcement
or protection of any of the rights of the Security Agent hereunder or (iv) the
failure of any Grantor to perform or observe any of the provisions hereof.

(b)
Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor agrees to indemnify the Security Agent and the other
Indemnified Parties against, and hold each of them harmless from, any and all
claims, damages, liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, disbursements and expenses (including reasonable and
documented fees and disbursements of counsel to the Security Agent or any other
Indemnified Party), which may be imposed on, incurred by or asserted against any
such Indemnified Party in connection with or arising out of any investigation,
litigation or proceeding, whether or not the Security Agent or any other
Indemnified Party is a party thereto, whether direct, indirect, or consequential
and


- 16 -

--------------------------------------------------------------------------------




whether based on any federal, state or local law, statute or regulation,
securities or commercial law or regulation, or under common law or in equity, or
in contract, tort or otherwise, in any manner relating to or arising out of this
Agreement, or any act, event or transaction related to this Agreement, or in
connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Grantors
shall not have any obligation under this Section 9.5(b) to the Security Agent or
any other Indemnified Party with respect to any Indemnified Matter resulting
primarily from the negligence or willful misconduct of the Security Agent or any
other Indemnified Party, as determined by a court of competent jurisdiction in a
final non appealable judgment or order.
(c)
Any such amounts payable as provided hereunder shall constitute additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 9.5 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Security Agent, any Lender, the Issuing Bank or any
other Secured Party. All amounts due under this Section 9.5 shall be payable on
written demand therefor. Each Grantor agrees that any indemnification or other
protection provided to any Indemnified Party pursuant to this Agreement shall
(i) survive payment in full of the Secured Obligations and (ii) inure to the
benefit of any person who was at any time a Security Agent or Indemnified Party
under this Agreement.

(d)
Each Grantor agrees that neither the Security Agent nor any Indemnified Party
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any Loan Party or any of their respective Subsidiaries or any of
their equity holders or creditors for or in connection with the transactions
contemplated hereby, except to the extent such liability is found in a final
judgment by a court of competent jurisdiction to have resulted primarily from
the Security Agent’s or such Indemnified Party’s negligence or willful
misconduct. In no event, however, shall the Grantors, Security Agent or any
Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) and each party to this Agreement hereby waives, releases and agrees
(for itself and on behalf of its Subsidiaries) not to sue upon any such claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

Section 9.6 Applicable Law
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER ARE
GOVERNED BY, AND WILL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

- 17 -

--------------------------------------------------------------------------------






Section 9.7 Waivers; Amendment
(a)
No failure on the part of the Security Agent to exercise and no delay in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Security Agent and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provisions of this Agreement or any other Loan Document or consent
to any departure by the Grantors therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice to or demand on any Grantor in any case shall entitle
such Grantor or any other Grantor to any other or further notice or demand in
similar or other circumstances.

(b)
Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Security Agent and the Grantors, subject to any consent required in
accordance with the Credit Agreement.

Section 9.8 Waiver of Jury Trial
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT OR ANY TRANSACTIONS PROVIDED HEREUNDER OR CONTEMPLATED HEREBY.
The scope of this waiver is intended to be encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
Agreement or any transaction provided hereunder or contemplated hereby,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party hereto acknowledges that this waiver
is a material inducement to enter into a business relationship, that each party
has already relied on this waiver in entering into this Agreement, and that each
party will continue to rely on this waiver in their related future dealings.
Each party hereto further warrants and represents that it has reviewed this
waiver with its legal counsel and that it knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 9.8 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
Section 9.9 Severability
In case any provision in or obligation under this Agreement is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, will not in any way be affected or impaired thereby.

- 18 -

--------------------------------------------------------------------------------






Section 9.10 Counterparts; Effectiveness
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement will become effective upon the execution and delivery
of a counterpart hereof by each of the parties hereto.
Section 9.11 Section Titles
The Section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.
Section 9.12 Consent to Jurisdiction and Service of Process
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY NEW YORK
STATE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
GRANTOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:
(A)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS;

(B)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS IN ANY SUCH COURT SITTING IN THE
BOROUGH OF MANHATTAN IN NEW YORK CITY;

(C)
AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH
GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1;

(D)
AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

(E)
AGREES THAT THE SECURITY AGENT AND THE SECURED PARTIES RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

(F)
AGREES THAT THE PROVISIONS OF THIS SECTION 9.12 RELATING TO JURISDICTION AND
VENUE WILL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

Section 9.13 Termination
(a)
This Agreement and the Security Interest shall terminate when all Secured
Obligations have been irrevocably and unconditionally paid in full, no Secured
Obligations remain


- 19 -

--------------------------------------------------------------------------------




outstanding and none of the Secured Parties shall have any obligation (whether
actual or contingent) to make available any further advance or financial
accommodation under any Loan Document, at which time the Security Agent shall
execute and deliver to the Grantors, at the Grantors’ expense, all UCC
termination statements, releases and similar documents that the Grantors shall
reasonably request to evidence such termination. Any execution and delivery of
termination statements, releases or other documents pursuant to this Section
9.13 shall be without recourse to or warranty by the Security Agent.
Section 9.14 Loan Document
The Grantors and the Security Agent hereby agree that this Agreement is a “Loan
Document” for purposes of the Credit Agreement.


[Remainder of page intentionally left blank]











- 20 -

--------------------------------------------------------------------------------




In Witness Whereof, the Grantors and the Security Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.


SunPower Corporation,
as Grantor


By:
 
 
Name:
 
Title:





SunPower Corporation, Systems,
as Grantor


By:
 
 
Name:
 
Title:





SunPower North America, LLC,
as Grantor


By:
 
 
Name:
 
Title:




Signature Page to Security Agreement

--------------------------------------------------------------------------------






Crédit Agricole Corporate and Investment Bank,
as Security Agent


By:
 
 
Name:
 
Title:








Signature Page to Security Agreement

--------------------------------------------------------------------------------






Schedule 3.2
To the Security Agreement
Names and Locations
Names
Grantor’s correct
legal name:
Previous
names:
Additional names:
Jurisdiction of organization and organizational identification number:
SunPower Corporation
[•]
[•]
State of Delaware, organizational ID number: [•]
SunPower Corporation, Systems,
[•]
[•]
State of Delaware, organizational ID number: [•]
SunPower North America, LLC,
[•]
[•]
State of Delaware, organizational ID number: [•]



Locations
Grantor’s correct legal name:
Location of chief executive office
Locations of Inventory
Additional places of business:
SunPower Corporation
[77 Rio Robles, San Jose, California 95134]
[•]
[•]
SunPower Corporation, Systems,
[•]
[•]
[•]
SunPower North America, LLC,
[•]
[•]
[•]



Third Parties Holding Collateral
[TBD]


Changes in Identity or Organizational Structure


[TBD]

 

--------------------------------------------------------------------------------




Schedule 3.3
To the Security Agreement
Filings


Grantor
Filing Office:
SunPower Corporation
Secretary of State of the State of Delaware
SunPower Corporation, Systems,
Secretary of State of the State of Delaware
SunPower North America, LLC,
Secretary of State of the State of Delaware


 

--------------------------------------------------------------------------------






Schedule 3.6
To the Security Agreement
Deposit Account
Names of Account
Holders
Type of Account
Name and Address of Depositary Bank
Account Number
[Each Grantor]
Deposit account
[•]
[•]






 

--------------------------------------------------------------------------------




EXHIBIT A
TO
SECURITY AGREEMENT
FORM OF SECURITY SUPPLEMENT
This SECURITY SUPPLEMENT, dated as of [____________], 20__, is delivered
pursuant to the Security Agreement, dated as of [•], 2014 (as it may from time
to time be amended, modified or supplemented, the “Security Agreement”), among
SunPower Corporation, a Delaware corporation, SunPower Corporation, Systems, a
Delaware corporation, SunPower North America, LLC, a Delaware corporation, any
Additional Grantors (as defined therein) (all of the foregoing, each a “Grantor”
and collectively, the “Grantors”), and Crédit Agricole Corporate and Investment
Bank, as Security Agent for the Secured Parties (as defined by reference
therein). Capitalized terms used herein but not defined herein are used with the
meanings given them in the Security Agreement.
Each Grantor confirms as set forth in the Security Agreement, that it pledges,
assigns, transfers and grants to the Security Agent, for its benefit and for the
benefit of the Secured Parties, a continuing security interest in and Lien on
all of its right, title and interest in, to and under the Collateral, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located, as security for the prompt and complete payment and performance in full
when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code) of all Secured Obligations.
Each Grantor represents and warrants that the attached Supplements to Schedules
accurately and completely set forth all additional information required pursuant
to the Security Agreement and hereby agrees that such Supplements to Schedules
shall constitute part of the Schedules to the Security Agreement.
IN WITNESS WHEREOF, Each Grantor has caused this Security Supplement to be duly
executed and delivered by its duly authorized officer as of _________, 20__.
[________________],




By: _______________________
Name:
Title:




[________________],


By: _______________________
Name:
Title:


[ADDITIONAL GRANTORS]



A-1

--------------------------------------------------------------------------------




EXHIBIT B
TO SECURITY AGREEMENT
FORM OF JOINDER AGREEMENT


This JOINDER AGREEMENT, dated as of _______, ____, is delivered pursuant to
Section 5.2 of the Security Agreement, among SunPower Corporation, a Delaware
corporation, SunPower Corporation, Systems, a Delaware corporation, SunPower
North America, LLC, a Delaware corporation, any Additional Grantors (as defined
therein) (all of the foregoing, each a “Grantor” and collectively, the
“Grantors”), and Crédit Agricole Corporate and Investment Bank, as Security
Agent for the Secured Parties (as defined by reference therein). Capitalized
terms used herein but not defined herein are used with the meanings given them
in the Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 5.2 of the Security Agreement, hereby becomes a party to the Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, hereby:
(a) pledges, assigns, transfers and grants to the Security Agent, for its
benefit and for the benefit of the Secured Parties, a continuing security
interest in and Lien on all of its right, title and interest in, to and under
the Collateral, in each case whether now owned or existing or hereafter acquired
or arising and wherever located, as security for the prompt and complete payment
and performance in full when due (whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code) of all Secured Obligations;
and
(b) expressly assumes all obligations and liabilities of a Grantor under the
Security Agreement.
The information set forth in Exhibit A hereto is hereby added to the information
set forth in the Schedules to the Security Agreement.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 3 (Representations and Warranties) of the
Security Agreement applicable to it is true and correct on and as the date
hereof as if made on and as of such date.
This Joinder Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York, including without limitation, Section 5-1401 of the
New York General Obligations Law.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

B-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]


By ________________________        
Name:
Title:


ACKNOWLEDGED AND AGREED
as of the date of this Joinder Agreement
first above written:
Crédit Agricole Corporate and Investment Bank,
as Security Agent


By ________________________        
Name:
Title:



B-2

--------------------------------------------------------------------------------






Exhibit A To Joinder Agreement
Security Supplement





B-3

--------------------------------------------------------------------------------




EXHIBIT C
TO THE SECURITY AGREEMENT
SEARCH REPORTS


To be attached.





C-1

--------------------------------------------------------------------------------




EXHIBIT D
TO THE SECURITY AGREEMENT
FINANCING STATEMENTS


To be attached.



D-1